Exhibit 10.3

AMENDMENT NO. 3 To

AmenDed and Restated Credit Agreement

THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made as of May 27, 2020, by and among VIRTUSA CORPORATION, a Delaware
corporation (the “Borrower”), JPMORGAN CHASE BANK, N.A. as the Administrative
Agent (the “Administrative Agent”), the Guarantors party hereto, the undersigned
Lenders (as defined the Credit Agreement (as defined below)) and the lenders
party hereto providing a new commitment pursuant to the terms hereof (each, an
“Incremental Lender” and collectively the “Incremental Lenders”).  Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
ascribed to them in the Credit Agreement described below.

WITNESSETH:

WHEREAS, the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and the Administrative Agent are
parties to that certain Credit Agreement dated as of February 6, 2018 (as
amended, modified, restated or otherwise supplemented from time to time, the
“Credit Agreement”);

WHEREAS, the Borrower has requested pursuant to Section 2.21 of the Credit
Agreement that the Incremental Lenders provide a new delayed draw term loan
commitment (the “2020 Incremental Delayed Draw Term Loan Commitment”) in an
aggregate principal amount of $62,491,583.34 for new delayed draw term loans
maturing May 26, 2021 (the “2020 Incremental Term Loans”) on terms and subject
to conditions set forth herein;

WHEREAS, in connection with the foregoing, the Borrower has requested that the
Lenders and the Administrative Agent agree to amend certain provisions of the
Credit Agreement in order to (i) permit the 2020 Incremental Term Loans under
the Credit Agreement, (ii) consent to the 2020 Incremental Term Loans maturing
earlier than the Maturity Date and (iii) make certain other changes to the
Credit Agreement as further set forth in Exhibit A attached hereto;  

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Incremental Lenders are willing to provide the 2020
Incremental Delayed Draw Term Loan Commitments to the Borrower on the Third
Amendment Effective Date, and the parties hereto agree to amend certain
provisions of the Credit Agreement, all on the terms and subject to the
conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises set forth herein (which are
incorporated herein as though fully set forth below, by this reference thereto)
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of the undersigned agrees as follows:

1.Acknowledgments, Affirmations and Representations and Warranties.

Each Loan Party acknowledges, affirms, represents and warrants that:

(i)The Borrower has the corporate power and authority to enter into, and has
taken all necessary corporate action to authorize, this Amendment and the
transactions contemplated hereby.

--------------------------------------------------------------------------------

(ii)Each Guarantor has the corporate and/or company power and authority to enter
into, and has taken all necessary corporate or company action to authorize, this
Amendment and the transactions contemplated hereby.
(iii)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by each Loan
Party of this Amendment.
(iv)The execution, delivery and performance of this Amendment and the
transactions contemplated hereby (a) do not and will not violate in any material
respect any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (b) do not and will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
the Borrower or any of its Subsidiaries or its material assets, or give rise to
a right thereunder to require any payment to be made by the Borrower or any of
its Subsidiaries, and (c) do not and will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
(other than Liens created pursuant to or otherwise permitted under the Loan
Documents).
(v)This Amendment has been duly executed and delivered by each Loan Party, and
each of this Amendment and the Credit Agreement as amended hereby constitutes
the legal, valid and binding obligation of each Loan Party that is a party
thereto, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(vi)All representations and warranties of the Borrower and each Loan Party set
forth in the Credit Agreement and the other Loan Documents are true and correct
in all material respects (or, with respect to representations and warranties
already qualified by concepts of materiality, in all respects) on and as of the
date hereof (except for representations and warranties that expressly speak as
of a specific date, then on and as of such specific date).
(vii)Both immediately before and immediately after giving effect to this
Amendment, no Default or Event of Default exists under the Credit Agreement or
any of the other Loan Documents.
2.Amendments to Credit Agreement; Extension of 2020 Incremental Delayed Draw
Term Loan Commitments.
a.Amendments to Credit Agreement. Subject to the covenants, terms and conditions
set forth herein and in reliance upon the representations and warranties set
forth herein, the Credit Agreement, including all of the Exhibits attached
thereto, is hereby amended such that, after giving effect to all such
amendments, it shall read in its entirety as set forth in Exhibit A attached
hereto.
b.Extension of 2020 Incremental Delayed Draw Term Loan Commitments. The Borrower
is requesting the 2020 Incremental Delayed Draw Term Loan Commitments in the
aggregate principal amount of $62,491,583.34 from the Incremental Lenders
pursuant to, and on the terms set forth in, Section 2.21 of the Credit
Agreement, effective on the Third Amendment Effective Date (as defined below).
Each Incremental Lender hereby agrees, severally and not jointly, to provide a
2020 Incremental Delayed Draw Term Loan Commitment to the Borrower on the Third
Amendment Effective Date in Dollars in an aggregate principal amount equal to
the amount set forth opposite such Incremental Lender’s name on Annex 1 attached
hereto, on the terms set forth herein and in the Credit Agreement (as amended
hereby),

--------------------------------------------------------------------------------

and subject to the conditions set forth herein and in the Credit Agreement (as
amended hereby).  The 2020 Incremental Term Loans (if any) shall mature on May
26, 2021 (the “2020 Incremental Term Loans Maturity Date”). The 2020 Incremental
Term Loans shall be deemed to be “Term Loans” as defined in the Credit Agreement
(as amended hereby) for all purposes of the Loan Documents as set forth in the
Credit Agreement (as amended hereby).
c.Consents. Each of (i) the Borrower and the Administrative Agent hereby approve
each Incremental Lender extending a 2020 Incremental Delayed Draw Term Loan
Commitment under Section 2.21 of the Credit Agreement, and (ii) the Required
Lenders hereby (A) approve the amendments to the Credit Agreement as set forth
on Exhibit A hereto, including Section 2.21 of the Credit Agreement which
specifically exclude the 2020 Incremental Term Loans from the requirement that
any Incremental Term Loans shall not mature earlier than the Maturity Date and
(B) consent to the 2020 Incremental Delayed Draw Term Loan Commitments, the 2020
Incremental Term Loans and the 2020 Incremental Term Loans Maturity Date.
3.Increasing Lender Agreements; Augmenting Lender Agreements.  Each Incremental
Lender that is an existing Lender immediately prior to the effectiveness of this
Amendment will enter into an Increasing Lender Agreement in substantially the
form attached to the Credit Agreement as Exhibit E in connection with the 2020
Incremental Term Loans (each an “Increasing Lender Agreement”); and each
Incremental Lender that is an Augmenting Lender will enter into an Augmenting
Lender Agreement in substantially the form attached to the Credit Agreement as
Exhibit F (each an “Augmenting Lender Agreement”).
4.Fees.
a.Funding Fee. In connection with each funding of a 2020 Incremental Term Loan,
the Borrower agrees to pay to each Incremental Lender a funding fee (the
“Funding Fee”) in an amount equal to 0.50% of the principal amount of such
Incremental Lender’s 2020 Incremental Term Loans. The Funding Fee shall be
deemed fully earned by each Lender and shall be due and payable in full on the
date such 2020 Incremental Term Loans is funded.
b.Commitment Fee. As further described in Section 2.12 of the Credit Agreement,
the Borrower agrees to pay to the Administrative Agent for the account of each
Incremental Lender a commitment fee, which shall accrue at 0.50% on the undrawn
portion of the 2020 Incremental Delayed Draw Term Loan Commitment of such
applicable Incremental Lender during the period from and including the Third
Amendment Effective Date to but excluding the date on which such Commitment
terminates.
5.Amendment of Schedule 2.01A.   Schedule 2.01A to the Credit Agreement is
hereby deleted and replaced with Schedule 2.01A attached hereto as Annex 2.
6.Conditions to Effectiveness.  This Amendment shall become effective on the
first date (the “Third Amendment Effective Date”) upon which each of the
following conditions has been satisfied:
a.The Administrative Agent (or its counsel) shall have received from the
Borrower, each other Loan Party, each requisite Lender and each Incremental
Lender either (i) a counterpart of this Amendment signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed counterpart of
this Amendment) that such party has signed a counterpart of this Amendment.
b.The Administrative Agent (or its counsel) shall have received, each in form
and substance satisfactory to the Administrative Agent (1) a Note (“New Note”)
executed by the Borrower for each Lender

--------------------------------------------------------------------------------

requesting a Note to the extent requested at least two (2) Business Days prior
to the Third Amendment Effective Date, (2) an Increasing Lender Agreement
executed and delivered by each Increasing Lender and the other parties thereto
and (3) an Augmenting Lender Agreement executed and delivered by each Augmenting
Lender and the other parties thereto.
c.The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Third
Amendment Effective Date) of Goodwin Procter LLP, counsel for the Loan Parties,
and covering such matters relating to the Loan Parties, this Amendment, the New
Notes, if any, or other Loan Documents as the Administrative Agent shall
reasonably request.  
d.The Administrative Agent shall have received:  (i) a copy of each
organizational document of each Loan Party and, to the extent applicable,
certified as of a recent date by the appropriate governmental official or a
certificate signed by an officer of such Loan Party certifying that such
organizational document has not been amended, modified or rescinded since they
were last furnished in writing to the Administrative Agent, and remain in full
force and effect as of the date hereof; (ii) signature and incumbency
certificates of the officers of the Loan Parties executing this Amendment, the
New Notes and each other agreement executed in connection therewith to which
such Loan Party is a party as of the Third Amendment Effective Date; (iii)
resolutions of the board of directors or similar governing body of each Loan
Party approving and authorizing the execution, delivery and performance of this
Amendment, the New Notes, the other Loan Documents and each other agreement
executed in connection therewith to which such Loan Party is a party as of the
Third Amendment Effective Date, certified as of the Third Amendment Effective
Date by such Loan Party as being in full force and effect without modification
or amendment; and (iv) a good standing certificate (to the extent such concept
is known in the relevant jurisdiction) from the applicable Governmental
Authority of each Loan Party’s respective jurisdiction of incorporation,
organization or formation dated as of a recent date prior to the Third Amendment
Effective Date.
e.The Administrative Agent shall have received all fees due and payable on or
prior to the Third Amendment Effective Date, and, to the extent invoiced at
least one day prior to the Third Amendment Effective Date, shall have been
reimbursed for all out of pocket expenses (including legal fees and expenses)
required to be reimbursed by the Borrower hereunder.
f.The Administrative Agent shall have received a Solvency Certificate.
g.The Administrative Agent (or its counsel) shall have received the results of a
search of the UCC filings with respect to each Loan Party.
h.The Administrative Agent shall have received, at least three (3) Business Days
prior to the Third Amendment Effective Date, all documentation and other
information with respect to the Borrower and the Guarantors required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act, as the Administrative Agent and Lenders shall
have reasonably requested in writing at least ten (10) Business Days prior to
Third Amendment Effective Date. The Administrative Agent and each requesting
Lender shall have received, at least five days prior to the Third Amendment
Effective Date and solely to the extent the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a certification
regarding beneficial ownership of the Borrower as required by the Beneficial
Ownership Regulation, in form and substance substantially the same as the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

--------------------------------------------------------------------------------

i.All representations and warranties of the Borrower and each Loan Party set
forth in the Credit Agreement (as amended hereby), this Amendment and the other
Loan Documents shall be true and correct in all material respects (or, with
respect to representations and warranties already qualified by concepts of
materiality, in all respects) on and as of the Third Amendment Effective Date
(except for representations and warranties that expressly speak as of a specific
date, then on and as of such specific date).
j.Both immediately before and immediately after giving effect to this Amendment,
no Default or Event of Default shall exist, have occurred and be continuing
under the Credit Agreement or any of the other Loan Documents.
k.No Material Adverse Effect shall have occurred or exist, and there has been no
event, development or circumstance that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.  
l.The Administrative Agent shall have received a certificate of a Responsible
Officer of Borrower certifying that each of the conditions specified in
paragraphs (i), (j), (k) and (m) of this Section 6 and Section 2.21 of the
Credit Agreement have been satisfied.
m.The Administrative Agent shall have received evidence that the Borrower has
prepaid outstanding Revolving Loans in an amount equal to no less than
$55,000,000 on the Third Amendment Effective Date.
n.The Administrative Agent shall have received such other documents as the
Administrative Agent or the Required Lenders (through the Administrative Agent)
may reasonably request.
7.Reaffirmation; No Waiver.  Each Loan Party, as maker, debtor, assignor,
obligor, guarantor, or in other similar capacity in which it incurs obligations
to the Administrative Agent, the Issuing Bank or the Lenders under any of the
Loan Documents, hereby ratifies and reaffirms all of its respective payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party and, to the extent it has granted liens or
mortgages on or security interests in any of its properties pursuant to any
Collateral Document as security for the Secured Obligations, hereby ratifies and
reaffirms such grant of liens, mortgages and security interests and confirms and
agrees that with respect to liens and security interests on any right, title and
interest of such Loan Party in any personal property granted pursuant to a
security agreement, pledge agreement or otherwise, such liens and security
interests hereafter secure all of the Secured Obligations, in each case as if
each reference in such Collateral Document to the obligations secured thereby
are construed to hereafter mean and refer to such Secured Obligations
(including, without limitation, with respect to all Loans and all LC Exposure)
and including under the Credit Agreement and other Loan Documents, as amended by
this Amendment.  Each Loan Guarantor acknowledges, affirms and agrees that all
Secured Obligations to the Administrative Agent, the Issuing Bank, the Lenders
and the Secured Parties have been guaranteed and continue to be guaranteed by
such Loan Guarantor pursuant to the terms of the Credit Agreement, as amended by
this Amendment.  Each Loan Party acknowledges and reaffirms that it is
responsible for the observance and full performance of the Secured Obligations
and that each of the Loan Documents to which it is a party remains in full force
and effect, continues to apply to the Secured Obligations, as amended by this
Amendment, and are hereby ratified and confirmed in all respects.  The execution
of this Amendment shall not operate as a novation, or waiver of any right, power
or remedy of the Administrative Agent, the Issuing Bank, the Lenders or Secured
Parties, or waiver of any provision of any of the Loan Documents.  The Loan
Parties agree and acknowledge that this Amendment shall be deemed a Loan
Document.  All references in the Loan Documents to the Credit Agreement shall be
deemed to be references to the Credit Agreement, as amended by this Amendment.

--------------------------------------------------------------------------------

8.Fees and Expenses.  The Loan Parties agree that they will promptly pay all
reasonable and documented legal and professional fees and expenses (including
all reasonable and documented fees and expenses of Goulston & Storrs PC, as
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with this Amendment and the transactions contemplated hereby.
9.Successors and Assigns.  This Amendment shall be binding upon each of the Loan
Parties and upon its respective successors and assigns and shall inure to the
benefit of the Administrative Agent, the Lenders and their respective successors
and assigns.  The successors and assigns of such entities shall include, without
limitation, their respective receivers, trustees, or debtors-in-possession.
10.Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
11.Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, emailed pdf. or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Amendment.  The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to this Amendment, any document to be
signed in connection with this Amendment and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in any electronic form (including deliveries by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page), each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be;
provided that nothing herein shall require the Administrative Agent to accept
Electronic Signatures in any form or format without its prior written consent
and pursuant to procedures approved by it; provided, further, without limiting
the foregoing, (i) to the extent the Administrative Agent has agreed to accept
any Electronic Signature, the Administrative Agent and each of the Lenders shall
be entitled to rely on such Electronic Signature purportedly given by or on
behalf of the Borrower or any other Loan Party without further verification
thereof and without any obligation to review the appearance or form of any such
Electronic signature and (ii) upon the request of the Administrative Agent or
any Lender, any Electronic Signature shall be promptly followed by a manually
executed counterpart.  

[remainder of page intentionally left blank; signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by each of the
undersigned as of the day and year first set forth above.

VIRTUSA CORPORATION

/s/ Ranjan Kalia

Name: Ranjan Kalia

Title: Executive, Vice President, Chief Financial

Officer, Treasurer and Secretary



ETOUCH SYSTEMS CORP.

/s/ Ranjan Kalia

Name: Ranjan Kalia

Title: Executive, Vice President, Chief Financial

Officer, Treasurer and Secretary



JPMORGAN CHASE BANK, N.A., as Administrative Agent

/s/ Stacy Benham

Name: Stacy Benham

Title: Vice President



JPMORGAN CHASE BANK, N.A., as Lender and Issuing Bank

/s/ Stacy Benham

Name: Stacy Benham

Title: Vice President



INCREMENTAL LENDERS:

JPMORGAN CHASE BANK, N.A., as Incremental

Lender

/s/ Stacy Benham

Name: Stacy Benham

Title: Vice President



INCREMENTAL LENDERS:

Bank of America, N.A., as Incremental

Lender

/s/ Molly Kropp

Name: Molly Kropp

Title: Senior Vice President





INCREMENTAL LENDERS:

Wells Fargo Bank, N.A., as Incremental

Lender

/s/ Rahul Baig

Name: Rahul Baig

Title: Managing Director



--------------------------------------------------------------------------------

INCREMENTAL LENDERS:

HSBC Bank USA, N.A., as Incremental

Lender

/s/ Shaun Kleinman

Name: Shaun Kleinman

Title: Senior Vice President



INCREMENTAL LENDERS:

CITIBANK, N.A., as Incremental

Lender

/s/ Ronald Homa

Name: Ronald Homa

Title: Director, as authorized



INCREMENTAL LENDERS:

CITIZENS BANK, N.A., as Incremental

Lender

/s/ William M. Clossey

Name: William M. Clossey

Title: Senior Vice President



LENDERS:

PNC Bank, National Association, as

Lender

/s/ Melinda DiBenedetto

Name: Melinda DiBenedetto

Title: Vice President



LENDERS:

SILICON VALLEY Bank, as

Lender

/s/ Michael Shuhy

Name: Michael Shuhy

Title: Managing Director



--------------------------------------------------------------------------------

Annex 1

Incremental Lenders



Incremental Lender

2020 Incremental Delayed Draw Term Loan Commitments

JPMorgan Chase Bank, N.A.

$15,833,333.34

Bank of America, N.A.

$11,666,666.67

Wells Fargo Bank, N.A.

$10,000,000.00

Citizens Bank, N.A.

$8,333,250.00

Citibank, N.A.

$8,333,333.33

HSBC Bank USA, N.A.

$8,325,000.00

Total

$62,491,583.34



--------------------------------------------------------------------------------

Annex 2

Schedule 2.01A

Commitments

Lender

Revolving Commitment

Outstanding Term Loans (as of the Third Amendment Effective Date)

2020 Incremental Delayed Draw Term Loan Commitment

JPMorgan Chase Bank, N.A.

$58,055,555.61

$47,598,958.33

$15,833,333.34

Bank of America, N.A.

$42,777,777.77

$35,072,916.67

$11,666,666.67

Citizens Bank, N.A.

$30,555,555.54

$25,052,083.34

$8,333,250.00

Wells Fargo Bank, N.A.

$30,555,555.54

$25,052,083.34

$10,000,000.00

Citibank, N.A.

$30,555,555.54

$25,052,083.34

$8,333,333.33

PNC Bank, National Association

$30,555,555.54

$25,052,083.34

-

HSBC Bank USA, N.A.

$30,555,555.54

$25,052,083.34

$8,325,000.00

Silicon Valley Bank

$21,388,888.92

$17,536,458.30

-

Total

$275,000,000.00

$225,468,750.00

$62,491,583.34













Exhibit A to Amendment No. 3 to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

________________________________



AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

February 6, 2018

among

VIRTUSA CORPORATION,

as Borrower,

THE OTHER LOAN PARTIES PARTY HERETO,

The Lenders Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

___________________________

JPMORGAN CHASE BANK, N.A., and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Bookrunner(s) and Lead Arranger(s)



==============================================================



--------------------------------------------------------------------------------

TABLE OF CONTENTS



ARTICLE I Definitions‌6

SECTION 1.01Defined Terms‌6

SECTION 1.02Classification of Loans and Borrowings‌50

SECTION 1.03Terms Generally‌50

SECTION 1.04Accounting Terms; GAAP‌50

SECTION 1.05Status of Obligations‌51

SECTION 1.06Interest Rates; LIBOR Notification‌51

SECTION 1.07Divisions‌51

ARTICLE II The Credits‌52

SECTION 2.01Commitments‌52

SECTION 2.02Loans and Borrowings‌53

SECTION 2.03Requests for Borrowings‌53

SECTION 2.04Determination of Dollar Amounts‌54

SECTION 2.05[Reserved.]‌54

SECTION 2.06Letters of Credit‌54

SECTION 2.07Funding of Borrowings‌59

SECTION 2.08Interest Elections‌59

SECTION 2.09Termination and Reduction of Commitments‌60

SECTION 2.10Repayment of Loans; Evidence of Debt‌60

SECTION 2.11Prepayment of Loans‌62

SECTION 2.12Fees‌63

SECTION 2.13Interest‌64

SECTION 2.14Alternate Rate of Interest‌65

SECTION 2.15Increased Costs‌66

SECTION 2.16Break Funding Payments‌67

SECTION 2.17Payments Free of Taxes‌68

SECTION 2.18Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Set-offs‌70

SECTION 2.19Mitigation Obligations; Replacement of Lenders‌72

SECTION 2.20Defaulting Lenders‌73

SECTION 2.21Expansion Option; Incremental Facilities‌75

ARTICLE III Representations and Warranties‌77

SECTION 3.01Organization; Powers‌77

SECTION 3.02Authorization; Enforceability‌77

SECTION 3.03Governmental Approvals; No Conflicts‌77

SECTION 3.04Financial Condition; No Material Adverse Change‌78

SECTION 3.05Properties; Intellectual Property‌78

SECTION 3.06Litigation and Environmental Matters‌78

SECTION 3.07Compliance with Laws and Agreements‌78

SECTION 3.08Investment Company Status‌79

SECTION 3.09Taxes‌79

--------------------------------------------------------------------------------

SECTION 3.10ERISA‌79

SECTION 3.11Disclosure‌79

SECTION 3.12No Default‌79

SECTION 3.13Solvency‌79

SECTION 3.14Insurance‌79

SECTION 3.15Capitalization and Subsidiaries‌80

SECTION 3.16Security Interest in Collateral‌80

SECTION 3.17Employment Matters‌80

SECTION 3.18Anti-Corruption and Anti-Terrorism Laws and Sanctions‌80

SECTION 3.19Use of Proceeds‌80

SECTION 3.20Federal Reserve Regulations‌81

SECTION 3.21EEA Financial Institution‌81

ARTICLE IV Conditions‌81

SECTION 4.01Effective Date‌81

SECTION 4.02Each Credit Event‌83

ARTICLE V Affirmative Covenants‌85

SECTION 5.01Financial Statements; and Other Information‌85

SECTION 5.02Notices of Material Events‌86

SECTION 5.03Existence; Conduct of Business‌86

SECTION 5.04Payment of Obligations‌86

SECTION 5.05Maintenance of Properties‌87

SECTION 5.06Books and Records; Inspection Rights‌87

SECTION 5.07Compliance with Laws‌87

SECTION 5.08Use of Proceeds and Letters of Credit‌87

SECTION 5.09Insurance‌87

SECTION 5.10Additional Subsidiaries‌88

SECTION 5.11Additional Collateral; Further Assurances‌88

SECTION 5.12Accuracy of Information‌89

SECTION 5.13Consummation of Polaris Tender Offer‌89

SECTION 5.14Post-Closing Covenant‌89

ARTICLE VI Negative Covenants‌89

SECTION 6.01Indebtedness‌90

SECTION 6.02Liens‌92

SECTION 6.03Fundamental Changes‌93

SECTION 6.04Investments, Loans, Advances, Guarantees and Acquisitions‌94

SECTION 6.05Swap Agreements‌96

SECTION 6.06Restricted Payments‌96

SECTION 6.07Transactions with Affiliates‌98

SECTION 6.08Restrictive Agreements‌98

SECTION 6.09Amendment to Material Documents; Fiscal Year‌99

SECTION 6.10Financial Covenants‌99

SECTION 6.11Sale and Leaseback Transaction‌99

SECTION 6.12Asset Sales‌99

SECTION 6.13Immaterial Subsidiaries‌101

--------------------------------------------------------------------------------

ARTICLE VII Events of Default‌101

ARTICLE VIII The Administrative Agent‌104

ARTICLE IX Miscellaneous‌110

SECTION 9.01Notices‌110

SECTION 9.02Waivers; Amendments‌112

SECTION 9.03Expenses; Indemnity; Damage Waiver‌114

SECTION 9.04Successors and Assigns‌115

SECTION 9.05Survival‌118

SECTION 9.06Counterparts; Integration; Effectiveness; Electronic Execution‌118

SECTION 9.07Severability‌119

SECTION 9.08Right of Setoff‌120

SECTION 9.09Governing Law; Jurisdiction; Consent to Service of Process‌120

SECTION 9.10WAIVER OF JURY TRIAL‌120

SECTION 9.11Headings‌121

SECTION 9.12Confidentiality‌121

SECTION 9.13Material Non-Public Information‌121

SECTION 9.14Several Obligations; Nonreliance; Violation of Law‌122

SECTION 9.15USA PATRIOT Act‌122

SECTION 9.16Appointment for Perfection‌122

SECTION 9.17Interest Rate Limitation‌122

SECTION 9.18No Advisory or Fiduciary Responsibility‌122

SECTION 9.19No Fiduciary Duty, etc‌123

SECTION 9.20Amendment and Restatement of Existing Credit Agreement‌123

SECTION 9.21Acknowledgement and Consent to Bail-In of EEA Financial
Institutions‌124

SECTION 9.22Certain ERISA Matters‌124

SECTION 9.23Acknowledgement Regarding Any Supported QFCs‌125

SECTION 9.24Judgment Currency‌126

ARTICLE X LOAN GUARANTY‌126

SECTION 10.01Guaranty‌126

SECTION 10.02Guaranty of Payment‌126

SECTION 10.03No Discharge or Diminishment of Loan Guaranty‌127

SECTION 10.04Defenses Waived‌127

SECTION 10.05Rights of Subrogation‌127

SECTION 10.06Reinstatement; Stay of Acceleration‌128

SECTION 10.07Information‌128

SECTION 10.08Termination‌128

SECTION 10.09Taxes‌128

SECTION 10.10Maximum Liability‌128

SECTION 10.11Contribution‌129

SECTION 10.12Liability Cumulative‌129

SECTION 10.13Keepwell‌130



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01A– Existing Letters of Credit

Schedule 1.01B – Immaterial Subsidiaries

Schedule 2.01A – Commitments

Schedule 2.01B – Letters of Credit Commitments

Schedule 3.06 -- Disclosed Matters

Schedule 3.14 – Insurance

Schedule 3.15 – Subsidiaries

Schedule 5.14 – Post-Closing Covenant

Schedule 6.01 -- Existing Indebtedness

Schedule 6.02 -- Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.08 -- Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Compliance Certificate

Exhibit C-1 – U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-2 – U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit C-3 – U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-4 – U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit D – Joinder Agreement

Exhibit E – Form of Increasing Lender Supplement – Existing Lender

Exhibit F – Form of Augmenting Lender Supplement – New Lender

Exhibit G – Form of Borrowing Request

Exhibit H – Form of Solvency Certificate

Exhibit I – Form of Revolving Note

--------------------------------------------------------------------------------

Exhibit J – Form of Term Note

Exhibit K – Form of Interest Election Request







--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 6, 2018 (the
“Effective Date”) (as it may be amended, modified, restated, or otherwise
supplemented from time to time, this “Agreement”), among VIRTUSA CORPORATION, a
Delaware corporation having its chief executive office at 132 Turnpike Road,
Suite 300, Southborough,, Massachusetts 01772, as the Borrower, the other Loan
Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent.

WHEREAS, the Borrower, the Administrative Agent and the Lenders as of the date
hereof are each party to that certain Credit Agreement dated as of February 25,
2016, which was amended by that certain Amendment No. 1 to Credit Agreement
dated as of May 3, 2017 and Amendment No. 2 to Credit Agreement dated as of
January 11, 2018 (as amended, modified, restated or otherwise supplemented, the
“Existing Credit Agreement”); and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend and restate the Existing Credit Agreement, and the Lenders
and Administrative Agent are willing to so amend and restate the Existing Credit
Agreement, on the terms and conditions herein set forth;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I
Definitions
SECTION 1.01Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“2016 Polaris Investments” has the meaning assigned to it in Section 6.01(n).

“2018 Polaris Investments” means, collectively, (a) (i) Investments by the
Borrower in Virtusa C.V., (ii) Investments by Virtusa C.V. in Virtusa Financing
C.V., (iii) Investments by Virtusa Financing C.V. in Virtusa Netherlands
Coöperatief U.A. and (iv) Investments by Virtusa Netherlands Coöperatief U.A. in
VCSPL, in the case of each of clauses (a)(i) through (a)(iv), in an aggregate
amount of $100,000,000, (b) (i) Investments by the Borrower in Virtusa
International, B.V. and (ii) Investments by Virtusa International, B.V. in
VCSPL, in the case of each of clauses (b)(i) and (b)(ii), in an aggregate amount
of $60,000,000, and (c) (i) Investments by the Borrower in Virtusa
International, B.V. and (ii) Investments by Virtusa International, B.V. in
VCSPL, in the case of each of clauses (c)(i) and (c)(ii), in an aggregate amount
of $40,000,000.

“2018 Delayed Draw Term Loans” has the meaning set forth in Section 2.01(c).

“2018 Delayed Draw Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make 2018 Delayed Draw Term Loans hereunder.  The
initial amount of each Lender’s 2018 Delayed Draw Term Loan Commitment is set
forth, as of the Effective Date, on Schedule 2.01A, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its 2018 Delayed Draw Term Loan Commitment.  The
initial aggregate amount of all 2018 Delayed Draw Term Loan

--------------------------------------------------------------------------------

Commitments was $70,000,000 and, as of the Second Amendment Effective Date, all
2018 Delayed Draw Term Loan Commitments are $0.

“2018 Delayed Draw Term Loan Commitment Termination Date” means June 6, 2018.

“2020 Incremental Delayed Draw Term Loan Commitment” means, with respect to each
Lender, the commitment of such Lender to make 2020 Incremental Term Loans
hereunder.  The initial amount of each Lender’s 2020 Incremental Delayed Draw
Term Loan Commitment is set forth, as of the Third Amendment Effective Date, on
Schedule 2.01A, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its 2020
Incremental Delayed Draw Term Loan Commitment.  The initial aggregate amount of
all 2020 Incremental Delayed Draw Term Loan Commitments is $62,491,583.34.

“2020 Incremental Delayed Draw Term Loan Commitment Termination Date” means
 September 27, 2020.

“2020 Incremental Lender” means, as of any date of determination, a Lender
having a 2020 Incremental Delayed Draw Term Loan Commitment.

“2020 Incremental Term Loans” has the meaning set forth in Section 2.01(d).

“2020 Incremental Term Loans Maturity Date” means May 26, 2021.  

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person (other than an existing Subsidiary), or any business or
division of any Person (other than an existing Subsidiary), (b) the acquisition
of in excess of fifty percent (50%) of the stock (or other Equity Interest) with
ordinary voting power of any Person (other than an existing Subsidiary), or (c)
the acquisition of another Person (other than an existing Subsidiary) by a
merger, amalgamation or consolidation or any other combination with such Person.

“Additional Lender” has the meaning assigned to such term in Section 2.21.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder, and any successor administrative
agent hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

--------------------------------------------------------------------------------

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to it in Section 9.01(d).

“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof.  As of the Third Amendment
Effective Date, the Aggregate Revolving Commitment is $275,000,000.

“Agreement” has the meaning assigned to such term in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.14 (for the avoidance of
doubt, only until any amendment has become effective pursuant to Section
2.14(b)), then the Alternate Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above.  For
the avoidance of doubt, if the Alternate Base Rate as determined pursuant to the
foregoing would be less than 2.00%, such rate shall be deemed to be 2.00% for
purposes of this Agreement.

“Alternative Currency” means Singapore Dollars and any additional currencies
determined after the Second Amendment Effective Date by mutual agreement of the
Borrower, each Lender, Issuing Bank and Administrative Agent; provided that each
such currency is a lawful currency that is readily available, freely
transferable and not restricted, able to be converted into U.S. Dollars and
available in the London interbank deposit market.



“Ancillary Document” has the meaning assigned to it in Section 9.06(b).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” means all laws, rules, and regulations relating to
terrorism or money laundering, including Executive Order No. 13224, the USA
Patriot Act, all laws, rules, and

--------------------------------------------------------------------------------

regulations comprising or implementing the Bank Secrecy Act, any Sanctions laws
and the laws, rules, and regulations administered by OFAC.

“Applicable Percentage” means, at any time with respect to any Lender, (a) with
respect to Revolving Loans or LC Exposure, the percentage equal to a fraction,
the numerator of which is such Lender’s Revolving Commitment and the denominator
of which is the Aggregate Revolving Commitment; provided, that if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, after
giving effect to any assignments; provided further, that in the case of Section
2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Commitment shall be disregarded in the foregoing calculation; and (b)
with respect to Term Loans, a percentage equal to a fraction, the numerator of
which is the aggregate outstanding principal amount of such Lender’s Term Loans
and the denominator of which is the sum of the aggregate outstanding principal
amount of all Term Loans and unfunded Term Loan Commitments; provided, that in
the case of Section 2.20 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Credit Exposure and unused Commitments shall be disregarded
in the foregoing calculation.

“Applicable Rate” means, for any day, (I) with respect to any 2020 Incremental
Term Loans, (i) if a Eurodollar Loan, three and one-half percent (3.50%) per
annum and (ii) if an ABR Loan, two and one-half percent (2.50%) per annum and
(II) with respect to any other Eurodollar Loan or ABR Loan or with respect to
the commitment fees payable hereunder (other than commitment fee in connection
with the 2020 Incremental Delayed Draw Term Loan Commitment), as the case may
be, the applicable rate per annum set forth below under the caption “Applicable
Rate for Eurodollar Loans”, “Applicable Rate for ABR Loans” or “Applicable Rate
for Commitment Fee”, as the case may be, based on the Consolidated Total Net
Leverage Ratio applicable on such date:

Pricing Level

Consolidated Total Net Leverage Ratio

Applicable Rate for Eurodollar Loans

Applicable Rate for ABR Loans

Applicable Rate for Commitment Fee

I

< 2.00:1.00

2.00%

1.00%

0.30%



II

≥ 2.00:1.00

and

< 2.50:1.00

2.25%

1.25%

0.35%

III

≥ 2.50:1.00

and

< 3.00:1.00

2.50%

1.50%

0.375%

IV

≥ 3.00:1.00



2.75%

1.75%

0.40%



--------------------------------------------------------------------------------

For purposes of the foregoing, (a) the Consolidated Total Net Leverage Ratio
shall be determined as of the end of each fiscal quarter of the Borrower and its
Subsidiaries based on the Financial Statements delivered pursuant to Section
5.01(a) or (b) and the corresponding certificate delivered pursuant to Section
5.01(d); and (b) each change in the Applicable Rate resulting from a change in
the Consolidated Total Net Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such Financial Statements and certificate indicating such change and ending on
the date immediately preceding the effective date of the next change in the
Applicable Rate; provided, unless waived with the written consistent of the
Required Lenders, Pricing Level IV set forth above shall apply if the Borrower
fails to deliver the consolidated Financial Statements required to be delivered
by it pursuant to Section 5.01(a) or (b) or the corresponding certificate
required to be delivered by it pursuant to Section 5.01(d), during the period
from the expiration of the time for delivery thereof until such Financial
Statements and certificate are delivered.  Pricing Level II set forth above
shall apply during the period commencing on and including the Second Amendment
Effective Date and ending on the date immediately preceding the delivery of
Financial Statements covering the fiscal quarter of the Borrower and its
Subsidiaries ending September 30, 2019, pursuant to Section 5.01(b) and the
corresponding certificate pursuant to Section 5.01(d).

If at any time the Administrative Agent reasonably and in good faith determines
that the Financial Statements or compliance certificate upon which the
Applicable Rate was determined were incorrect (whether based on a restatement,
fraud or otherwise), the Administrative Agent shall notify the Borrower in
writing and, subject to confirmation by the Borrower of such error (which
confirmation shall not be unreasonably withheld or delayed), the Borrower shall
be required to retroactively pay any additional amount that the Borrower would
have been required to pay if such Financial Statements and compliance
certificate had been accurate at the time they were delivered.

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.21(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Amount” means, as of any date of determination, an amount, determined
on a cumulative basis, equal to $55,000,000, plus, without duplication:

--------------------------------------------------------------------------------

(a)the cumulative amount of all cash contributions to the common capital of the
Borrower or the amount of Net Proceeds actually received by the Borrower from
the issuance of any Equity Interests (other than Disqualified Equity Interests)
on or after the Effective Date, plus

(b)an amount equal to any returns of original principal or capital accounts
actually received by the Borrower or any of the Subsidiaries in cash in respect
of any Investments made after the Effective Date pursuant to Section 6.04(y),
minus

(c)the sum of (i) the aggregate amount of Investments made after the Effective
Date pursuant to Section 6.04(y), (ii) the aggregate amount of Restricted
Payments made after the Effective Date pursuant to clause (x) of Section 6.06(a)
and the aggregate amount of Restricted Payments made after the Effective Date
pursuant to clause (xiii) of Section 6.06(a), and (iii) the aggregate amount of
prepayments of Subordinated Indebtedness made after the Effective Date.

“Banking Services” means any of the following bank services provided to the
Borrower or any Subsidiary by any Banking Services Provider:  (a) credit cards
for commercial customers (including “commercial credit cards” and purchasing
cards), (b) stored value cards and (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Banking Services Agreement” means any agreement entered into in connection with
Banking Services.

“Banking Services Provider” means any Person that (i) is a Lender or an
Affiliate of a Lender at the time it enters into the applicable Banking Services
Agreement, in its capacity as a party thereto, or (ii) with respect to any
Banking Services Agreement existing as of the Effective Date, is a Lender or an
Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.



“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
 Part I of the United Kingdom Banking Act 2009 (as amended from time to time)
and any other law, regulation or rule applicable in the United Kingdom relating
to the resolution of unsound or failing banks, investment firms or other
financial institutions or their affiliates (other than through liquidation,
administration or other insolvency proceedings).



“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§101 et
seq.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the

--------------------------------------------------------------------------------

Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than one percent, the
Benchmark Replacement will be deemed to be one percent for the purposes of this
Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its sole
discretion.



“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).



“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and timing and frequency of
making payments of interest (but not more frequent than as set forth in this
Agreement as of the Third Amendment Effective Date) and other administrative
matters) that the Administrative Agent decides in its reasonable discretion may
be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides, following prior consultation with the Borrower, is reasonably
necessary in connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

--------------------------------------------------------------------------------

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or



(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.



“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:



(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;



(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or



(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.



“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.



--------------------------------------------------------------------------------

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14.



“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.



“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.



“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.



“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224; (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Laws; (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (e) a Person that is named on the most
current OFAC lists or a Person owned or controlled by a Person or Persons on the
current OFAC lists of designated persons under Anti-Terrorism Laws and Sanctions
laws.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Virtusa Corporation, a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) Term Loans of the same
Type and currency (if applicable), made, converted or continued on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit G or any other form approved by the Administrative Agent.

--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in U.S. Dollar deposits in the London interbank market.

“Capital Expenditures” means, without duplication, for any period, with respect
to any Person, the aggregate of all expenditures (whether paid in cash or
accrued as liabilities) during such period by such Person for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on a consolidated balance
sheet of such Person, but excluding (i) the purchase price of equipment that is
purchased contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (ii) Permitted Acquisitions and other Investments permitted pursuant
to Section 6.04, and (iii) any expenditures which are contractually required to
be, and are, reimbursed to the Loan Parties in cash by a third party (including
landlords) during such period of calculation.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalents” means:

(a)U.S. Dollars, Euro, British Pounds or any national currency of any member
state of the European Union;
(b)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America, Canada, a
member state of the European Union or, in each case, any agency or
instrumentality thereof (provided that the full faith and credit of such country
or such member state is pledged in support thereof), in each case maturing
within one year from the date of acquisition thereof;
(c)investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least P-2 (or the equivalent thereof) by Moody’s or at least A-2 (or the
equivalent thereof) by S&P, or if at the time neither is issuing comparable
ratings then a comparable rating of another Nationally Recognized Statistical
Rating Organization;
(d)investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(e)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (b) above and entered into with a
financial institution satisfying the criteria described in clause (d) above; and

--------------------------------------------------------------------------------

(f)money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
(g)Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s (or, if at the time, neither is issuing comparable
ratings, then a comparable rating of another Nationally Recognized Statistical
Rating Organization) maturing with one year from the date of acquisition
thereof;
(h)bills of exchange issued in the United States, Canada or a member state of
the European Union eligible for rediscount at the relevant central bank and
accepted by a bank (or any dematerialized equivalent);
(i)interests in any investment company, money market or enhanced high yield fund
which invests at least 95% of its assets in instruments of the type specified in
clauses (a) through (h) above;
(j)instruments and investments of the type and maturity described in clause (a)
through (i) denominated in any foreign currency or of foreign obligors, which
investments or obligors are, in the reasonable judgment of the Borrower,
comparable in investment quality to those referred to above;
(k)the marketable securities portfolio owned by the Borrower or its direct or
indirect Subsidiaries on the Effective Date; and
(l)solely with respect to any Subsidiary that is a Foreign Subsidiary,
investments of comparable tenor and credit quality to those described in the
foregoing clauses (b) through (k) customarily utilized in countries in which
such Foreign Subsidiary operates for short term cash management purposes.

“Certificate of Designations” means (i) with respect to the Series A Preferred
Stock, the Series A Certificate of Designations, and (ii) with respect to the
Series A-1 Preferred Stock, the Series A-1 Certificate of Designations.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation at any time of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were not (i) directors of
the Borrower on the date of this Agreement or (ii) nominated, approved or
appointed by the board of directors of the Borrower; (c) the Borrower shall
cease to own, directly or indirectly, free and clear of all Liens or other
encumbrances (other than Permitted Encumbrances), all of the outstanding Equity
Interests of Virtusa Securities Corporation and InSource, LLC (other than
pursuant to transactions permitted under Sections 6.03 and 6.12); or (d) the
Borrower or its direct or indirect Subsidiaries shall cease to own and hold,
free and clear of all Liens and other encumbrances (other than Permitted
Encumbrances), at least 50.1% of the aggregate outstanding shares or other
Equity Interests of Polaris (other than pursuant to transactions permitted under
Section 6.03 and 6.12); or (e) after the consummation of the eTouch Acquisition,
the Borrower or its direct or indirect Subsidiaries shall cease to own and hold,
free and clear of all Liens or other encumbrances (other than Permitted
Encumbrances), at least 50.1%

--------------------------------------------------------------------------------

of the outstanding Equity Interests of eTouch and eTouch India (other than
pursuant to transactions permitted under Sections 6.03 and 6.12).

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s or the Issuing
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary,  (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Charges” has the meaning assigned to such term in Section 9.17.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

“Closing Date Term Loans” has the meaning set forth in Section 2.01(b).

“Closing Date Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Closing Date Term Loans hereunder.  The
initial aggregate amount of all Lender’s Closing Date Term Loan Commitments is
$180,000,000 and, as of the Third Amendment Effective Date, all Closing Date
Term Loan Commitments are $0.  

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and any and all other property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a Lien in favor
of the Administrative Agent, on behalf of the Secured Parties, to secure the
Secured Obligations.  For greater certainty, the term “Collateral” excludes all
“Excluded Property” as defined in Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, Trademark
Security Agreement, and Patent Security Agreement, the Reaffirmation Agreement,
and all other agreements, instruments and documents executed in connection with
this Agreement that are intended to create or perfect Liens to secure the
Secured Obligations, including all other security agreements, pledge agreements,
mortgages, deeds of trust, pledges, powers of attorney relating to any of the
foregoing, and collateral assignments or similar collateral documents, whether
heretofore, now or hereafter executed by the Borrower or any of its Subsidiaries
and delivered to the Administrative Agent.

--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The amount of each Lender’s
Revolving Commitment, outstanding Term Loans and Term Loan Commitment are set
forth, as of the Third Amendment Effective Date, on Schedule 2.01A, or in the
Assignment and Assumption or other documentation contemplated hereby pursuant to
which such Lender shall have assumed its Commitment, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to it in Section 9.01(d).

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:



(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:



(2)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;



provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the accounts of the Borrower and its
Subsidiaries, consolidated in accordance with GAAP.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus

--------------------------------------------------------------------------------

(a)without duplication and, except with respect to amounts added back pursuant
to clauses (xii) (solely in the case of amounts constituting the proceeds of
business interruption insurance ) or (xiv), to the extent deducted (and not
added back) in determining such Consolidated Net Income for such period,
(i)Consolidated Interest Expense  (including net losses (or gains) on Swap
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, unused line fees, letter of credit fees, facing fees
and bank guaranty fees), net of interest income;
(ii)the provision for taxes based on income, profits or capital, including
federal, foreign, state, local, franchise, excise, value added and similar taxes
paid or accrued during such period (including in respect of repatriated funds
and any future taxes or other levies which replace or are intended to be in lieu
of such taxes and any penalties and interest related to such taxes or arising
from tax examinations) net of any tax credits;
(iii)depreciation expense;
(iv)amortization expense;
(v)fees and expenses incurred during such period in connection with any
Permitted Acquisitions, sale of assets outside the ordinary course of business,
and Investments permitted under Section 6.04 (a) consummated during such period
and (b) to the extent not consummated, in an aggregate amount for all such
transactions in this clause (v)(b), together with those set forth in clause
(vi), not to exceed $5,000,000 during any twelve (12) month period;
(vi)any non-cash loss from any sale of assets outside the ordinary course of
business; provided that aggregate amount of all add-backs in this clause (vi),
together with those set forth in clause (v)(b), shall not exceed $5,000,000
during any twelve (12) month period;
(vii)non-cash equity-based compensation expenses for such period;
(viii)fees and expenses incurred during such period in connection with the Loan
Documents, the Transactions and the Orogen Transactions;
(ix)extraordinary and non-recurring losses or expenses;
(x)the amount of any non-controlling or minority interest expense consisting of
Subsidiary income attributable to minority Equity Interests of third parties in
any non-wholly owned Subsidiary;
(xi)the amount of unamortized fees, costs, prepayment premiums and expenses
previously paid in cash and capitalized and subsequently expensed in connection
with the repayment of Indebtedness and any required prepayment premiums in
connection therewith during such period;
(xii)proceeds of business interruption insurance and any expenses and payments
covered by third party indemnification, insurance, reimbursement, guaranty,
purchase price adjustment or similar arrangement, or otherwise reimbursed or
reimbursable by a third party, to the extent that such expenses and payments
have been paid or reimbursed in cash during such period;
(xiii)the amount of any cash restructuring and similar charges, severance costs,
lease termination costs, retention, recruiting and relocation costs, integration
and other

--------------------------------------------------------------------------------

business optimization expenses, signing costs, retention or completion bonuses,
stock-option or equity-based compensation expenses, transition costs, costs
related to the closure or consolidation of facilities and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), including, without limitation, any
one-time expense relating to enhanced accounting function or other transaction
costs, and other one-time expenses not otherwise added back to Consolidated
EBITDA; provided that aggregate amount of all add-backs in this clause (xiii)
shall not exceed $10,000,000 during any twelve (12) month period;
(xiv)the amount of “run-rate” cost savings, synergies and operating expense
reductions (the “Cost Savings”) realized or projected by the Borrower in good
faith and certified by an officer of the Borrower in writing to result from
actions taken or with respect to which substantial steps have been taken prior
to the last day of such measurement period (or reasonably anticipated to be
taken or initiated within eighteen (18) months after the date of the relevant
event or transaction) with respect to integrating, consolidating or
discontinuing operations, headcount reductions or closure of facilities, or
otherwise, in each case resulting from the Transactions, other acquisitions
(whether before or after the Effective Date), dispositions outside the ordinary
course of business permitted hereunder, restructurings or cost savings
initiatives, which cost savings, synergies and operating expense reductions
shall be calculated on a Pro Forma Basis as though they had been realized on the
first day of such period, net of the amount of actual benefits realized during
such period from such actions that are otherwise included in the calculation of
Consolidated EBITDA; provided that (i) an officer of the Borrower shall have
provided a reasonably detailed statement or schedule of such Cost Savings and
shall have certified to Administrative Agent that such cost savings, synergies,
operating improvements and operating expense reductions, as the case may be, are
directly attributable to the applicable transaction or initiative, reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to result from actions that have been taken or are expected to be taken (in the
good faith determination of the Borrower), within eighteen (18) months after the
relevant transaction or initiative, and (ii) the aggregate amount of all
add-backs pursuant to this clause (xiv) shall not exceed 15% of Consolidated
EBITDA (calculated without giving effect to this clause (xiv)) for such twelve
(12) month period;
(xv)to the extent not already covered in clauses (a)(i) through (a)(xiv) above,
all other non-cash charges, expenses and losses for such period;
(xvi)fees, costs, expenses, charges and payments paid or incurred in such period
in connection with litigation matters disclosed prior to the Effective Date to
the Administrative Agent, in an aggregate amount not to exceed $2,500,000 during
any twelve (12) month period; and
(xvii)eTouch Retention Payments paid during such period;  

minus (b) without duplication and to the extent included in such Consolidated
Net Income for such period, (i) any cash payments made during such period in
respect of items described in clauses (a)(vi), (a)(vii), (a)(ix) or (a)(xv)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were taken or incurred, and (ii) extraordinary or non-recurring income
or gains, all calculated for the Borrower and its Subsidiaries on a consolidated
basis.

For the purposes of calculating Consolidated EBITDA for any Reference Period,
(x) if at any time during such Reference Period the Borrower or any Subsidiary
shall have made any sale or disposition of assets or series of related sales or
dispositions of assets (other than to any Loan Party), the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal

--------------------------------------------------------------------------------

to the Consolidated EBITDA (if positive) attributable to the assets that are the
subject of such sale or disposition for such Reference Period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such Reference Period, and (y) if during such Reference Period the Borrower or
any Subsidiary shall have made any Permitted Acquisition or other Investments
permitted hereunder, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis as if such Permitted
Acquisition or other Investment (including the incurrence or assumption of any
Indebtedness in connection therewith) had occurred on the first day of such
Reference Period, without duplicating any other add-back to Consolidated EBITDA.

“Consolidated Funded Debt” means all Indebtedness of the types described in
clauses (a) (solely with respect to obligations for borrowed money), (b), (e),
(h), (k) and (o), and, to the extent related to Indebtedness of such types,
clauses (f) and (g) of the definition of “Indebtedness,” and all Guarantees in
respect of any of the foregoing; provided that, with respect to such clauses (e)
and (k), all obligations in respect of the deferred purchase price of property
or services and obligations under any earn-out shall, in each case, be included
only if and to the extent such obligations remain unpaid following the due date
thereof; and provided further, that with respect to clause (o), obligations with
respect to eTouch Retention Payments shall be included only when such payments
become due and payable.

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries calculated in accordance with GAAP on a consolidated basis (without
duplication) for such period, all interest expense (including interest expense
under Capital Lease Obligations that is treated as interest in accordance with
GAAP) with respect to all outstanding Indebtedness of the Borrower and the
Subsidiaries allocable to such period in accordance with GAAP (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit) less interest income.  

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Borrower and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP as of such date.

“Consolidated Total Net Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Funded Debt as of such date, net of
unrestricted cash and Cash Equivalents of the Borrower and the Guarantors as of
such date in an aggregate amount not to exceed $50,000,000, to (b) Consolidated
EBITDA for the Reference Period ended on such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

“Cost Savings” has the meaning assigned to it in the definition of “Consolidated
EBITDA”.

--------------------------------------------------------------------------------

“Credit Exposure” means, with respect to any Lender at any time, the sum of (a)
such Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal
to the aggregate principal amount of such Lender’s (i) Term Loans outstanding at
such time and (ii) the Delayed Draw Term Loan Commitment at such time.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


“Covered Party” has the meaning assigned to it in Section 9.23.

“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit, (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, or (iv) comply with its obligations under this Agreement, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender

--------------------------------------------------------------------------------

pursuant to this clause (c) upon such Credit Party’s (x) receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, and (y) becoming compliant with its obligations under this Agreement, or
(d) has become the subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Deferred Acquisition Obligations” has the meaning set forth in Section 6.01(i).

“Delayed Draw Term Loans” has the meaning set forth in Section 2.01(d).

“Delayed Draw Term Loan Commitment” means (i) the 2018 Delayed Draw Term Loan
Commitment and (ii) 2020 Incremental Delayed Draw Term Loan Commitment, as each
may be reduced or terminated pursuant to the terms hereof.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Equity Interests” means Equity Interests that by their terms (or
by the terms of any security into which they are convertible or for which they
are exchangeable), or upon the happening of any event, (a) require the payment
of any dividends (other than dividends payable solely in shares of Qualified
Equity Interests), (b) mature or are mandatorily redeemable or subject to
mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation, on a fixed date or otherwise, prior to
the date that is 91 days following the then Latest Maturity Date at such time,
or (c) are convertible or exchangeable, automatically or at the option of any
holder thereof, into any debt securities or any Equity Interest referred to in
clause (a) or (b) above, prior to the date that is 91 days following the then
Latest Maturity Date at such time; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of employees of the Borrower or any
Subsidiary, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Borrower
or its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

“Dollar Amount” of any currency at any date means (a) if such currency is U.S.
Dollars, the amount of such currency, or (b) if such currency is a Foreign
Currency or Alternative Currency at any date means the equivalent in such
currency of U.S. Dollars, calculated on the basis of the Exchange Rate for such
currency as in effect on the last day of the Reference Period then most recently
ended.  

“Domestic Subsidiary” means any Subsidiary that is a corporation, limited
liability company, partnership or similar business entity incorporated, formed
or organized under the laws of the United States, any State of the United States
or the District of Columbia.  

“Early Opt-in Election” means the occurrence of:



(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that

--------------------------------------------------------------------------------

U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 2.14 are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate, and



(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EDGAR System” means the Electronic Data Gathering Analysis and Retrieval System
owned and operated by the SEC or any replacement system.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning assigned to it in the introductory paragraph of
this Agreement.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any

--------------------------------------------------------------------------------

Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests”  means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“eTouch” means eTouch Systems Corp., a Delaware corporation.

“eTouch Acquisition” means the acquisition by the Borrower, through its direct
or indirect wholly-owned Subsidiary, of (a) 100% of the issued and outstanding
shares or other Equity Interests of eTouch, pursuant to the eTouch US
Acquisition Agreement, and (b) 100% of the issued and outstanding shares or
other Equity Interests of eTouch India, pursuant to the eTouch India Acquisition
Agreement.

“eTouch Acquisition Agreement” means, collectively and individually, (i) a
purchase agreement among the Borrower, the eTouch, eTouch India, each of the
equityholders of eTouch, each of the equityholders of eTouch India and Aniruddha
Gadre, in his capacity as the representative of the

--------------------------------------------------------------------------------

equityholders of eTouch and the equityholders of eTouch India (together with all
exhibits, schedules and disclosure letters thereto, and as the same may be
amended, restated or otherwise modified from time to time in accordance with the
terms of this Agreement, the “eTouch US Acquisition Agreement”); and (ii) a
purchase agreement among the Borrower and/or one of its direct or indirect
subsidiaries and each of the equityholders of eTouch India (together with all
exhibits, schedules and disclosure letters thereto, and as the same may be
amended, restated or otherwise modified from time to time in accordance with the
terms of this Agreement, the “eTouch India Acquisition Agreement”.

“eTouch India” means eTouch Systems (India) Pvt. Ltd., a company existing under
the laws of India.

“eTouch India Acquisition Agreement” has the meaning assigned to it in the
definition of “eTouch Acquisition Agreement.”

“eTouch Investments” means, collectively, (a) Investments by the Borrower in
Virtusa International, B.V. and (b) Investments by Virtusa International, B.V.
in VCSPL, in the case of each of clauses (a) and (b), in an aggregate amount of
$20,000,000.

“eTouch Retention Payments” means cash retention payments made to continuing
employees of eTouch pursuant to the eTouch Acquisition Agreement in an amount
not to exceed $7,500,000 in each of the first two years following the date on
which the eTouch Acquisition is consummated.

“eTouch US Acquisition Agreement” has the meaning assigned to it in the
definition of “eTouch Acquisition Agreement.”

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency or
Alternative Currency, the rate at which such Foreign Currency or Alternative
Currency may be exchanged into U.S. Dollars, as set forth at approximately 11:00
a.m., Local Time, on such date on the Reuters World Currency Page for such
Foreign Currency or Alternative Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency or Alternative Currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
reasonably selected by the Administrative Agent in consultation with the
Borrower or, in the event no such service is selected, such Exchange Rate shall
instead be calculated on the basis of the arithmetical average of the spot rates
of exchange of the Administrative Agent for such Foreign Currency or Alternative
Currency on the London market at 11:00 a.m., Local Time, on such date for the
purchase of U.S. Dollars with such Foreign Currency or Alternative Currency, for
delivery two (2) Business Days later; provided, that if at the time of any such
determination, for any reason, no such spot rate is being

--------------------------------------------------------------------------------

quoted, the Administrative Agent in consultation with the Borrower may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.”

“Excluded Person” means any competitor of Borrower or its Subsidiaries
identified by Borrower in writing to Lenders from time to time; provided,
however, that no state or federally-chartered bank, savings and loan or other
regulated financial institution (including financial institutions regulated by a
Governmental Authority of any nation or any political subdivision thereof or any
central bank or supranational entity, such as the European Union) shall be an
Excluded Person.

“Excluded Subsidiary” means (a) any Subsidiary that is by applicable law or
regulation or contractual obligations existing on the date of this Agreement
(or, in the case of any newly acquired or organized Subsidiary, in existence at
the time of acquisition or organization but not entered into in contemplation
thereof) from guaranteeing the Obligations, (b) any Subsidiary with respect to
which the Administrative Agent and the Borrower agree that the burden or cost or
other consequences (including any material adverse tax consequences) of
providing a guarantee of the Obligations would be excessive in view of the
practical benefits to be obtained by the Lenders therefrom, (c) any Foreign
Subsidiary of the Borrower or of any other direct or indirect Domestic
Subsidiary, or any Domestic Subsidiary of a Foreign Subsidiary that is a CFC,
(d) any direct or indirect Domestic Subsidiary if it has no material assets
other than Equity Interests or indebtedness of one or more Foreign Subsidiaries
that are CFCs, (e) any Subsidiary that is a captive insurance company, (f) any
Subsidiary that is a Massachusetts Securities Corporation, (g) any Subsidiary
that is a special purpose entity reasonably satisfactory to the Administrative
Agent, (h) any Immaterial Subsidiary, and (i) any joint venture.

“Excluded Swap Obligations” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Guarantor’s failure
for any reason to constitute an “eligible contract participant” (determined
after giving effect to any “keepwell, support or other agreement” for the
benefit of such Loan Guarantor) as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Guarantor, or the
grant of such security interest, becomes effective with respect to such Swap
Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Loan Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Loan Guarantor,
or the grant of such security interest, becomes or would become effective with
respect to such related Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in

--------------------------------------------------------------------------------

each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. Federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan, Letter of Credit or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning assigned to it in the introductory
paragraph of this Agreement.

“Existing Letters of Credit” means, collectively, the letters of credit set
forth on Schedule 1.01A.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.  

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as  shall be set forth on the Federal Reserve Bank
of New York’s Website  from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period minus the aggregate amount of Capital
Expenditures made during such period (to the extent not financed with
Indebtedness (other than Revolving Loans), an issuance of Equity Interests or
capital contributions, or proceeds of asset sales, the proceeds of casualty
insurance

--------------------------------------------------------------------------------

used to replace or restore assets), to (b) Fixed Charges for such period, all
calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Fixed Charges” means, for any period, without duplication, regularly scheduled
Consolidated Interest Expense paid in cash for such period, plus regularly
scheduled dividends paid in cash for such period on or with respect to any
Disqualified Equity Interests (including the Orogen Series A Preferred Stock),
plus regularly scheduled amortization payments on Indebtedness in cash during
such period (regularly scheduled amortization payments shall be determined
without giving effect to any reduction of such scheduled payments resulting from
the application of any voluntary or mandatory prepayments made during the
applicable period), plus expense for income taxes paid in cash for such period,
plus the interest component of Capital Lease Obligation payments for such period
paid in cash, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP except as otherwise stated above.

“Flood Laws” means, collectively, the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, the National Flood Insurance Reform Act
of 1994 (amending 42 USC 4001, et seq.), and the Flood Insurance Reform Act of
2004, as such statutes may be amended or re-codified from time to time, any
substitution therefor, and any regulations promulgated thereunder, and all other
applicable laws relating to flood insurance.



“Foreign Currency” means Rupees (INR).  

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  

“Foreign Subsidiary” means any Subsidiary that is not incorporated under the
laws of the United States or its territories or possessions.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary

--------------------------------------------------------------------------------

obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guarantor Payment” has the meaning assigned to such term in Section 10.11.

“Guarantors” means each Subsidiary of the Borrower, any other guarantors of the
Guaranteed Obligations, and any other Person who becomes a party to this
Agreement pursuant to Section 5.11 or a Joinder Agreement and their successors
and assigns; provided, however, that in no case shall an Excluded Subsidiary be
a Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Historical Financial Statements” means (a) the audited consolidated balance
sheets of the Borrower and its Subsidiaries as of March 31, 2016 and March 31,
2017 and the related audited consolidated statements of income, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal
years, in each case, prepared in accordance with GAAP, and (b) unaudited
consolidated balance sheets of the Borrower and its Subsidiaries as of June 30,
2017 and September 30, 2017 and the related unaudited consolidated statements of
income, shareholders’ equity and cash flows of the Borrower and its Subsidiaries
for such fiscal quarters.  

“Home Page” means the Borrower’s corporate home page on the World Wide Web
accessible through the Internet via the universal resource locator (URL)
identified as http://www.virtusa.com or such other universal resource locator
that it shall designate in writing to the Agent as its corporate home page on
the World Wide Web.

“IBA” has the meaning assigned to such term in Section 1.06.

“Immaterial Subsidiary” means each of the Subsidiaries listed on Schedule 1.01B
and each other Subsidiary (other than a Guarantor) designated as an “Immaterial
Subsidiary” from time to time by the Borrower in a written notice to the
Administrative Agent; provided that (i) no Immaterial Subsidiary shall,
individually, comprise more than two and a half percent (2.5%) of the Borrower’s
Consolidated Total Assets or Consolidated EBITDA as of the end of or for the
most recently ended Reference Period (it being understood and agreed that if, at
any time, any designated Immaterial Subsidiary exceeds such threshold, it shall
automatically cease to be an Immaterial Subsidiary until such time, if any, as
the Borrower may re-designate it as an “Immaterial Subsidiary” in accordance
herewith), and (ii) all Immaterial Subsidiaries shall not, collectively,
comprise more than five percent (5%) of the Borrower’s Consolidated Total Assets
or Consolidated EBITDA as of the end of or for the most recently ended Reference
Period.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

--------------------------------------------------------------------------------

“Increasing Lender” has the meaning assigned to such term in Section 2.21(a).

“Incremental Term Loan” has the meaning assigned to such term in Section
2.21(a).

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21(e).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business and not more than 90 days overdue),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, in each case, to the
extent not cash collateralized, (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (k) obligations under any
earn-out to the extent recognized under GAAP, (l) all obligations of such Person
to purchase, redeem, retire or otherwise acquire for value any Disqualified
Equity Interests (including the Orogen Series A Preferred Stock) to the extent
such purchase, redemption, retirement or other acquisition is required to occur
on or prior to the Latest Maturity Date in effect at the time of issuance of
such Equity Interests (other than any such obligation that is contingent upon
the prior payment in full of the Obligations (excluding (1) any unasserted
contingent Obligations and (2) LC Exposure to the extent the Borrower has
deposited into an LC Collateral Account (in a manner consistent with the
provisions of Section 2.06(j)) an amount in cash equal to 102% of the LC
Exposure as of such date) and the termination of the Commitments of all Lenders
hereunder), (m) any Off-Balance Sheet Liability, (n) net obligations payable at
the termination of any and all Swap Agreements, determined by reference to the
Swap Termination Value thereof to the extent not cash collateralized, and (o)
obligations in respect of any eTouch Retention Payments.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08, in the form of
Exhibit K or any other form reasonably approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each fiscal quarter and the Maturity Date (and, with respect to
the 2020 Incremental Term Loans, the 2020 Incremental Term Loans Maturity Date),
and (b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than one month’s duration,
each day prior to the last day of such Interest Period that occurs at intervals
of one month’s duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided, that if any Interpolated Rate
shall be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of
this Agreement.

“Investment” means, as applied to the Borrower and its Subsidiaries, (a) the
purchase or acquisition of any Equity Interest, evidence of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of any other Person (including any Subsidiary), (b) any loan,
advance or extension of credit (excluding accounts receivable arising in the
ordinary course of business and not more than 90 days overdue) to, or
contribution to the capital of, or Guarantee of any obligations of, any other
Person (including any Subsidiary), (c) any other investment or interest in any
other Person (including any Subsidiary), and (d) any Acquisition. The amount of
any Investment shall be the original principal or capital amount thereof less
all returns of principal or equity thereon (without adjustment by reason of the
financial condition of such other Person) and shall, if made by the transfer or
exchange of property other than cash, be deemed

--------------------------------------------------------------------------------

to have been made in an original principal or capital amount equal to the fair
market value of such property exchanged.

“Investment Agreement” means that certain Investment Agreement dated on or about
May 3, 2017, by and among the Borrower and Orogen, as the same may be amended,
supplemented or otherwise modified from time to time in a manner not materially
adverse to the Lenders.

“Investment Policy” means the Tenth Amended and Restated Virtusa Corporation
Investment Policy and Procedures approved on September 17, 2019 by the Audit
Committee of the board of directors of the Borrower as amended from time to time
with the consent of the Administrative Agent in its discretion (such consent not
to be unreasonably withheld, conditioned or delayed).

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., and any
other Lender that agrees to act as an Issuing Bank, each in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i).  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.  Each reference
herein to the “Issuing Bank” shall be deemed to be a reference to the relevant
Issuing Bank.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loan or Commitment hereunder at such time (and excluding
any earlier acceleration of the Loans or termination of the Commitments), in
each case as extended in accordance with this Agreement from time to time.

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.06(k).  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

--------------------------------------------------------------------------------

“Lead Arrangers” means JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated in their capacity as the Lead Arrangers and Joint
Bookrunners.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  

“Letter of Credit” means any letter of credit issued or deemed to be issued
pursuant to this Agreement and shall include the Existing Letters of Credit
issued by the Lenders.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate. For the avoidance of doubt, if the LIBO Rate as determined
pursuant to the foregoing would be less than 1.00%, such rate shall be deemed to
be 1.00% for purposes of this Agreement.

“LIBO Screen Rate”  means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion,
provided that if the LIBO Screen Rate shall be less than 1.00%, such rate shall
be deemed to 1.00% for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. In no event
shall an operating lease be deemed to be a Lien.

“Loan Documents” means, collectively, this Agreement, each note delivered
pursuant to this Agreement, each Letter of Credit application, the Collateral
Documents and any other agreements,

--------------------------------------------------------------------------------

instruments, documents and certificates executed by or on behalf of any Loan
Party and delivered to or in favor of the Credit Parties concurrently herewith
or hereafter in connection with the Transactions hereunder.  Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

“Loan Guarantor” means each Loan Party (other than the Borrower).

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans and advances made by the Lenders to the Borrower
pursuant to this Agreement.

“Local Time” means with respect to any amount denominated in a Foreign Currency
or Alternative Currency, local time for such Foreign Currency or Alternative
Currency (it being understood that such local time shall mean London, England
time unless otherwise notified by the Administrative Agent).  

“Margin Stock” has the meaning assigned thereto in Regulation U of the Board.

“Massachusetts Securities Corporation” means any Domestic Subsidiary that is
classified as a “security corporation” by the Massachusetts Department of
Revenue pursuant to Massachusetts General Law c. 63, § 38B, or any successor
statute.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition, of the Borrower and its Subsidiaries
(including (i) after giving effect to the eTouch Acquisition, the Target) taken
as a whole, (b) the ability of the Borrower, or of the Guarantors taken as a
whole, to perform any of their material obligations under this Agreement and the
other Loan Documents, (c) the Collateral (taken as a whole), or the
Administrative Agent’s liens (on behalf of itself and the other Secured Parties)
on a material portion of the Collateral or the priority of such liens or (d) the
material rights of or remedies available to the Administrative Agent or the
Lenders under this Agreement or any other Loan Document taken as a whole.

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $20,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means February 6, 2023.  

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

--------------------------------------------------------------------------------

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust, deed to secure debt or similar
instrument, in form and substance reasonably satisfactory to the Administrative
Agent and executed by any Loan Party in favor of (or for the benefit of) the
Administrative Agent and the Secured Parties, granting to the Administrative
Agent, for the benefit of itself and the Secured Parties, a perfected first
priority Lien in and upon the real property and improvements covered thereby, as
the same may be amended, modified, restated or otherwise supplemented time to
time.  In the sole discretion of Administrative Agent, any “Mortgage” or
“Mortgages” may take the form of assignments of, and amendments and restatements
of, existing mortgages or deeds of trust encumbering any applicable Mortgaged
Property.

“Mortgaged Property” means any real property (together with all improvements
located thereon) that is subject to a Mortgage.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received in cash, (ii) in the case of a casualty, casualty
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event (including legal and accounting fees),
(ii) in the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made as a result
of such event to repay Indebtedness (other than the Loans) secured by such asset
or otherwise subject to mandatory prepayment as a result of such event and (iii)
the amount of all taxes paid (or reasonably estimated to be payable) and the
amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders, all Lenders
of a particular Class or Type of Loan, or all affected Lenders in accordance
with the terms of Section 9.02 and (b) has been approved by the Required
Lenders, the Required Term Lenders, or the Required Revolving Lenders, as
applicable.

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, substantially in the form of Exhibit I and Exhibit J hereto,
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Loans made by such Lender.

“NYFRB” means the Federal Reserve Bank of New York.

--------------------------------------------------------------------------------

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower of any proceeding under any debtor
relief laws naming the Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the foregoing, the Obligations include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
indemnities and other amounts payable by the Borrower under any Loan Document
and (b) the obligation of the Borrower to reimburse any amount in respect of any
of the foregoing that the Administrative Agent or any Lender, in each case in
its sole discretion, may elect to pay or advance on behalf of the Borrower.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of borrowing but which does not
constitute a liability on the balance sheet of such Person (other than operating
leases).

“Orogen” means Orogen Viper LLC, a Delaware limited liability company.

“Orogen Series A Preferred Stock” means, collectively, the Series A Preferred
Stock and the Series A-1 Preferred Stock (including, for the avoidance of doubt,
any Series A Preferred Stock issued upon conversion of any Series A-1 Preferred
Stock pursuant to the applicable Certificate of Designations or the Investment
Agreement).

“Orogen Transactions” means the transactions contemplated by the Series A
Certificate of Designations, the Series A-1 Certificate of Designations and the
Investment Agreement (including, without limitation, the issuance and sale of
the Orogen Series A Preferred Stock).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest

--------------------------------------------------------------------------------

under, engaged in any other transaction pursuant to or enforced any Loan
Document, or sold or assigned an interest in any Loan, Letter of Credit or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Overnight Foreign Currency Rate” means, for any amount payable in an
Alternative Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in such Alternative
Currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for such Alternative Currency as determined above
and in an amount comparable to the unpaid principal amount of the related LC
Disbursement, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in such Alternative
Currency.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patent Security Agreement” means that certain Patent Security Agreement, dated
as of the date hereof, between the Borrower and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated or otherwise modified from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary
that satisfies all of the following conditions:  

(a) (i) immediately prior to signing of the applicable purchase or acquisition
agreement, and immediately after giving effect to such signing, no Default or
Event of Default shall have occurred, exist and be continuing and (ii)
immediately before the consummation thereof and giving effect to such
Acquisition and the incurrence or assumption of any Indebtedness in connection
therewith, no Event of Default shall have occurred, exist and be continuing
under Sections 7.01(a), (b), (h), (i) or (j);

--------------------------------------------------------------------------------

(b) immediately after giving effect to such Acquisition the Borrower shall be in
compliance with Section 6.03(b);
(c) such Acquisition is not hostile (i.e. the board of directors or other
governing body of the acquired business has consented to such Acquisition) or
has been approved by a court in a bankruptcy or an insolvency proceeding;
(d) immediately after giving effect to such Acquisition and the incurrence or
assumption of any Indebtedness in connection therewith, the Borrower shall be in
compliance on a Pro Forma Basis with the Consolidated Total Net Leverage Ratio
financial covenant set forth in Section 6.10(a) (but reduced by 0.25 to 1.00) as
of the most recent fiscal quarter end for which Financial Statements are
available, and the Borrower shall have delivered to the Administrative Agent a
certificate demonstrating such compliance on a Pro Forma Basis as required
pursuant to this clause (d), including its calculations of pro forma
Consolidated Funded Debt and pro forma Consolidated EBITDA, in each case in form
and substance satisfactory to the Administrative Agent; provided, however, that
in the case of an Acquisition the terms of which do not condition the Borrower’s
or such Subsidiary’s, as applicable, obligation to consummate such Acquisition
on the availability of third-party financing, such condition shall be deemed
satisfied so long as immediately after giving effect to the Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith (as if such
Acquisition and incurrence or assumption of Indebtedness had occurred on the
date the definitive agreement in respect of such Acquisition was executed), the
Borrower would be in compliance on a Pro Forma Basis with the Consolidated Total
Net Leverage Ratio financial covenant set forth in Section 6.10(a) (but reduced
by 0.25 to 1.00) as of the most recent fiscal quarter end for which Financial
Statements are available (and the Borrower shall have delivered to the
Administrative Agent a certificate demonstrating such compliance on a Pro Forma
Basis as required pursuant to this proviso);
(e) to the extent required in accordance with Sections 5.10 and 5.11, (i) the
property, assets and businesses acquired in such Acquisition shall become
Collateral, (ii) any such newly created or acquired Subsidiary that is required
to become a Guarantor shall become a Guarantor and (iii) in the case of an
Acquisition involving the merger, amalgamation or consolidation of any Loan
Party, the surviving entity shall be or shall become concurrently with such
Acquisition a Loan Party; provided, that if any security interest in any
Collateral (including the creation or perfection of any security interest) is
not or cannot reasonably be created and/or perfected on the closing date of such
Permitted Acquisition after Borrower’s use of commercially reasonable efforts to
do so, or without undue burden or expense, then the creation and/or perfection
of any such Collateral shall not constitute a requirement to consummate such
Permitted Acquisition, but instead shall be created and/or perfected within 90
days after the closing date of such Permitted Acquisition or such later date as
the Administrative Agent may reasonably agree; and
(f) the Borrower has given the Administrative Agent at least 5 Business Days’
(or such shorter period to which the Administrative Agent may agree in its sole
discretion) prior written notice of such Acquisition, and the Borrower has
provided the Administrative Agent with such information and data relating to
such Acquisition as may be reasonably requested by any Credit Party through the
Administrative Agent; provided that such information or data shall be required
only to the extent it is reasonably available without undue burden to the
Borrower.


--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens for Taxes to the extent that payment of the same may be postponed or
is not required in accordance with the provisions of Section 5.04;

(b) real property lessors’, carriers’, laborers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or other similar legislation, or in connection with appeal
and similar bonds incidental to litigation;

(d) (i) pledges and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business (including such deposits to secure letters of credit issued for such
purpose) and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted Investments” means:

(a) Investments made in accordance with the Investment Policy;

(b) Cash Equivalents; and

(c) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, and are of comparable credit quality.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would

--------------------------------------------------------------------------------

under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Polaris” means Polaris Consulting & Services Limited, a company existing under
the laws of and listed in India and which is a Subsidiary directly or indirectly
majority-owned by the Borrower.  

“Polaris Investments” means, collectively, the 2016 Polaris Investments and the
2018 Polaris Investments.

“Polaris Tender Offer” means that certain public tender offer launched by the
Borrower, indirectly through VCSPL, a company existing under the laws of India
and an indirect wholly-owned subsidiary of the Borrower, to acquire up to 26% of
the outstanding shares or other Equity Interests of Polaris.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.23.

“Pro Forma Basis” means, with respect to compliance with any test or covenant,
that Consolidated EBITDA shall be calculated giving effect to (a) additional add
backs (subject to the cap or limitation on the amount of each add back or type
of add back set forth in the definition of Consolidated EBITDA) which are (i)
determined by Borrower on a basis consistent with Article 11 of Regulation S-X
promulgated under the Exchange Act and as interpreted by the staff of the
Securities and Exchange Commission (or any successor agency); (ii) recommended
by any due diligence quality of earnings report conducted by (y) a firm of
independent public accountants of recognized national standing or (z) any other
accounting firm reasonably satisfactory to the Administrative Agent, selected by
the Borrower and retained by the Borrower; or (iii) otherwise determined in such
other manner reasonably acceptable to the Administrative Agent, and (b) pro
forma adjustments, without duplication for any add backs otherwise added back in
Consolidated

--------------------------------------------------------------------------------

EBITDA, in each case as if such Acquisition, Permitted Acquisitions, related
Indebtedness, or permitted asset sales, synergies, cost savings, fees, costs or
expenses had occurred at the beginning of the applicable period; provided
further, for the avoidance of doubt, that notwithstanding the foregoing, the
caps or limitations on the amounts of respective add backs set forth in the
definition of Consolidated EBITDA will not be exceeded.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Equity Interests.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

“Reaffirmation Agreement” means that certain Reaffirmation and Ratification of
Collateral Documents dated as of the date hereof, by the Borrower, other Loan
Parties, and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties,  as the same may be amended, modified,
restated or otherwise supplemented from time to time.

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Borrower and its Subsidiaries
ending on such date.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrower’s assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, subject to Section 2.20(c), Lenders
having Credit Exposures and unused Commitments representing more than fifty
percent (50%) of the sum of the total Credit Exposures and unused Commitments at
such time; provided that, for the purpose of

--------------------------------------------------------------------------------

determining the Required Lenders needed for any waiver, amendment, modification
or consent, any Lender that is the Borrower, or any Affiliate of the Borrower,
shall be deemed to have voted on a pro rata basis based on the aggregate votes
of the other Lenders.

“Required Revolving Lenders” means, at any time, subject to Section 2.20(c),
Revolving Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than fifty percent (50%) of the sum of the total
Revolving Credit Exposures and unused Revolving Commitments at such time.

“Required Term Lenders” means, at any time, subject to Section 2.20(c), Term
Lenders having Term Loans and unused Term Loan Commitments representing more
than fifty percent (50%) of the sum of the aggregate principal amount of all
Term Loans and the total unused Term Loan Commitments at such time.

“Requirement of Law” means, as to any Person, the certificate or articles of
incorporation or organization and bylaws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” of any Person means the chief executive officer, president
or any Financial Officer of such Person, and any other officer (or, in the case
of any such Person that is a Foreign Subsidiary, director or managing partner or
similar official) of such Person with responsibility for the administration of
the obligations of such Person under this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower,
excluding any tax payments made by Borrower pursuant to the vesting, exercise or
other taxable event with respect to such awards of Equity Interests of employees
or directors of Borrower and its Subsidiaries, on behalf of such employees or
directors,  pursuant to or under the terms and conditions of the Borrower’s 2007
Stock Option and Incentive Plan or the 2015 Stock Option and Incentive Plan, as
amended and related agreements thereto.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced or terminated from time to time pursuant to Section 2.09, (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased from time to time pursuant to
Section 2.21.  The amount of each Lender’s Revolving Commitment is set forth, as
of the Third

--------------------------------------------------------------------------------

Amendment Effective Date, on Schedule 2.01A, or in the Assignment and Assumption
or other documentation contemplated hereby pursuant to which such Lender shall
have assumed its Revolving Commitment, as applicable.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a revolving loan made by a Revolving Lender pursuant to
Section 2.03.

“S&P” means Standard & Poor’s.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Second Amendment” means that certain Amendment No. 2 to Amended and Restated
Credit Agreement, dated as of Second Amendment Effective Date, by and among
Borrower, the other Loan Parties party thereto, Administrative Agent and the
Lenders party thereto.

“Second Amendment Effective Date” has the meaning ascribed to it in the Second
Amendment, which date is October 15, 2019.

“Secured Banking Services Obligations” means any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) under any and
all Banking Services Agreements with a Banking Services Provider.

--------------------------------------------------------------------------------

“Secured Obligations” means, collectively, all Obligations, Secured Swap
Obligations and Secured Banking Services Obligations.

“Secured Parties” means, collectively, the holders of the Secured Obligations
from time to time and shall include (a) each Lender and the Issuing Bank in
respect of their Loans and LC Exposure, (b) the Administrative Agent, the
Issuing Bank and the Lenders in respect of all other present and future
obligations and liabilities of the Loan Parties of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(c) each Swap Provider and Banking Services Provider in respect of Secured Swap
Obligations and Secured Banking Services Obligations, (d) each indemnified party
under Section 9.03 in respect of the obligations and liabilities of the Loan
Parties to such Person hereunder and under the other Loan Documents, and (e) the
respective successors and (in the case of a Lender, permitted) transferees and
assigns of the foregoing Persons.

“Secured Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Swap Provider, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction; provided, however, that for any applicable
Guarantor, the Secured Swap Obligations shall not include Swap Obligations that
constitute Excluded Swap Obligations with respect to such Guarantor.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of February 25, 2016, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, and any
other pledge or security agreement securing the Secured Obligations entered into
after the date of this Agreement by any other Loan Party (as required by this
Agreement or any other Loan Document) or any other Person, as the same may be
amended, modified, restated or otherwise  supplemented from time to time.

“Series A Certificate of Designations” means that certain Certificate of the
Powers, Designations, Preferences and Rights of the 3.875% Series A Convertible
Preferred Stock ($0.01 Par Value) ($1,000 Liquidation Preference Per Share) of
the Borrower filed with the Office of the Secretary of State of the State of
Delaware on or about May 3, 2017, as the same may be amended, supplemented or
otherwise modified from time to time in a manner not materially adverse to the
Lenders.

“Series A-1 Certificate of Designations” means that certain Certificate of the
Powers, Designations, Preferences and Rights of the 3.875% Series A-1
Convertible Preferred Stock ($0.01 Par Value) ($1,000 Liquidation Preference Per
Share) of the Borrower filed with the Office of the Secretary of State of the
State of Delaware on or about May 3, 2017, as the same may be amended,
supplemented or otherwise modified from time to time in a manner not materially
adverse to the Lenders.

“Series A Preferred Stock” has the meaning assigned to it in the Series A
Certificate of Designations.  

--------------------------------------------------------------------------------

“Series A-1 Preferred Stock” has the meaning assigned to it in the Series A-1
Certificate of Designations.  

“Singapore Dollars” means the lawful currency of Singapore.  

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.



“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Solvency Certificate” means the solvency certificate executed and delivered by
a Financial Officer of the Borrower, substantially in the form of Exhibit H.

“Solvent” means, with respect to the Borrower and its Subsidiaries, on a
consolidated basis, that as of the date of determination (a) the fair value of
the assets of the Borrower and its Subsidiaries, on a consolidated basis,
exceeds, on a consolidated basis, their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower and its Subsidiaries, on a consolidated basis, will be or is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and its Subsidiaries, on a consolidated basis, are not engaged in, and are not
about to engage in, business for which they have unreasonably small capital.
 For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

“Specified Representations” means the representations and warranties made by the
Borrower and the Guarantors set forth in Section 3.01 (solely with respect to
the Borrower and the Guarantors), Section 3.02 (solely with respect to the
execution, delivery and performance of the Loan Documents), Section 3.03 (solely
with respect to the execution, delivery and performance and enforceability of
the Loan Documents, the incurrence of Indebtedness thereunder and the granting
of the Guarantees and security interests in respect thereof), Section 3.08,
Section 3.13, Section 3.16 (subject to the penultimate paragraph of Section
4.01), Section 3.18 (solely with respect to the Borrower and the Guarantors),
Section 3.19 and Section 3.20.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation D.
 Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under

--------------------------------------------------------------------------------

such Regulation D or any comparable regulation.  The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary that is expressly subordinated in right of payment and performance to
the Obligations to the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

“Supported QFC” has the meaning assigned to it in Section 9.23.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

“Swap Provider” means any Person that (i) is a Lender or an Affiliate of a
Lender at the time it enters into the applicable Swap Agreement with the
Borrower or a Guarantor, in its capacity as a party thereto, or (ii) with
respect to any Swap Agreement existing as of the Effective Date, is a Lender or
an Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

--------------------------------------------------------------------------------

“Target” means, collectively and individually, eTouch and eTouch India.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or holding Term Loans, including the 2020 Incremental Lender.

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder (and consisting of such Lender’s
Closing Date Term Loan Commitment and such Lender’s Delayed Draw Term Loan
Commitment, including (a) the 2018 Delayed Draw Term Loan Commitments and (b)
the 2020 Incremental Delayed Draw Term Loan Commitments).

“Term Loans” means the term loans made by the Term Lenders to the Borrowers
pursuant to Section 2.01, including the Closing Date Term Loans, any Delayed
Draw Term Loans and any Incremental Term Loans, if applicable. As of the Third
Amendment Effective Date, the aggregate outstanding amount of Term Loans are
equal to $225,468,750.00.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Third Amendment” means that certain Amendment No. 3 to Amended and Restated
Credit Agreement, dated as of Third Amendment Effective Date, by and among
Borrower, the other Loan Parties party thereto, Administrative Agent and the
Lenders party thereto.

“Third Amendment Effective Date” has the meaning ascribed to it in the Third
Amendment, which date is May 27, 2020.

“Trademark Security Agreement” means that certain Trademark Security Agreement,
dated as of the date hereof, between the Borrower and the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties, as
the same may be amended, modified, restated or otherwise supplemented from time
to time.

“Transactions” means the execution, delivery and performance by each Loan Party
of each Loan Document to which it is a party, the borrowing of Loans, the
consummation of the eTouch Acquisition and the Polaris Tender Offer, and the use
of the proceeds of the Loans hereunder (including to consummate the eTouch
Acquisition and the Polaris Tender Offer), and the issuance of Letters of Credit
hereunder.

“Transfer Pricing Obligations” means any obligation, liability, any payable or
payments owed and/or made by Borrower (or any Subsidiary) to or for a Subsidiary
pursuant to transfer  pricing agreements with such Subsidiary.

--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.  

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 1.00%, the Unadjusted Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement.

“U.S.” means the United States of America.

“U.S. Dollars”, “dollars” or “$” refers to lawful money of the U.S.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.23.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA Patriot Act” has the meaning assigned to such term in Section 9.15.

“VCSPL” means Virtusa Consulting Services Private Limited, a company existing
under the laws of India and an indirect wholly-owned subsidiary of the Borrower.

--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom,  any powers of
the applicable Resolution Authority  under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
 or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
SECTION 1.04Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding the foregoing and for
the avoidance of doubt, notwithstanding any change in GAAP after the date hereof
that would require lease obligations that would be treated as operating leases
as of the date hereof to be classified and accounted for as capital leases or
otherwise reflected on the Borrowers’ consolidated balance sheet, for the
purposes of determining compliance with any covenant contained

--------------------------------------------------------------------------------

herein, such obligations (whether entered into as of the date hereof or
thereafter) shall be treated in the same manner as operating leases are treated
on the date hereof.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.
SECTION 1.05Status of Obligations.  In the event that any Loan Party shall at
any time issue or have outstanding any Subordinated Indebtedness, the Borrowers
shall take or cause such other Loan Party to take all such actions as shall be
necessary to cause the Secured Obligations to constitute senior indebtedness
(however denominated) in respect of such Subordinated Indebtedness.  Without
limiting the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding.
SECTION 1.06Interest Rates; LIBOR Notification.  The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate.  The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market.  In July 2017, the U.K.
Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.14(b) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.14(d), of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based.  However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.14(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.14(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.
SECTION 1.07Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person

--------------------------------------------------------------------------------

comes into existence, such new Person shall be deemed to have been organized and
acquired on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II
The Credits
SECTION 2.01Commitments.  Subject to the terms and conditions set forth herein:
(a)Each Revolving Lender agrees to make Revolving Loans in U.S. Dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result (after giving effect to any application of
proceeds of such Borrowing pursuant to Section 2.10) in (a) the Dollar Amount of
such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or
(b) the Dollar Amount of the total Revolving Credit Exposures exceeding the
Aggregate Revolving Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans; and
(b)Each Term Lender agreed to make a Closing Date Term Loan in U.S. Dollars to
the Borrower on the Effective Date in an amount not to exceed such Lender’s
Closing Date Term Loan Commitment. Amounts repaid or prepaid in respect of
Closing Date Term Loans may not be reborrowed.  Each Closing Date Term Loan made
to the Borrower on the Effective Date shall result in an immediate and permanent
reduction in the Closing Date Term Loan Commitment in the principal amount of
such Term Loan so made, to be shared by the Term Lenders in accordance with Term
Lender’s Applicable Percentage then in effect.  Notwithstanding the foregoing,
the definition of “Term Loans” shall mean and include references to the Closing
Date Term Loans and the Delayed Draw Term Loans once the Delayed Draw Term Loans
are funded; and
(c)Each Term Lender made certain term loans in U.S. Dollars to the Borrower
(“2018 Delayed Draw Term Loans”) funded at one time and in one borrowing on or
after the Effective Date and on or prior to the 2018 Delayed Draw Term Loan
Commitment Termination Date, in such Term Lender’s Applicable Percentage of such
aggregate amounts as Borrower may request for such 2018 Delayed Draw Term Loans;
provided, that after giving effect to such 2018 Delayed Draw Term Loans, for
each Lender, such Term Lender’s Applicable Percentage of the 2018 Delayed Draw
Term Loans did not at any time exceed its Delayed Draw Term Loan Commitment.
 2018 Delayed Draw Term Loans that are repaid or prepaid by Borrower, in whole
or in part, may not be reborrowed.  The amount of the 2018 Delayed Draw Term
Loans must be a minimum of at least $500,000 or such lesser amount that is the
remaining undrawn 2018 Delayed Draw Term Loan Commitment.  The 2018 Delayed Draw
Term Loan Commitment automatically reduced to $0, and the commitments of Lenders
to make Delayed Draw Term Loans automatically terminated, on the 2018 Delayed
Draw Term Loan Commitment Termination Date.  All other terms and provisions of
the 2018 Delayed Draw Term Loans (if any) shall be identical to the Term Loans.
 Unless otherwise specifically provided herein, all references in the Loan
Documents to Term Loans shall be deemed, unless the context otherwise requires,
to include references to 2018 Delayed Draw Term Loans, once funded. The failure
of any Lender to make any 2018 Delayed Draw Term Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make 2018 Delayed Draw Term Loans as required.
The 2018 Delayed Draw Term Loans shall amortize as set forth in Section 2.10.
Notwithstanding the foregoing, as of the Second Amendment Effective Date, the
2018 Delayed Draw Term Loan Commitment Termination Date has occurred and the
2018 Delayed Draw Term Loan Commitment have reduced to $0.
(d)Each 2020 Incremental Lender will make a term loan in U.S. Dollars to the
Borrower (“2020 Incremental Term Loans” and, together with the 2018 Delayed Draw
Term Loans, the “Delayed Draw Term Loans”), to be funded in up to three (3)
borrowings, on or after the Third Amendment Effective Date and on or prior to
the 2020 Incremental Delayed Draw Term Loan Commitment Termination Date, in such
2020 Incremental Lender’s Applicable Percentage of such aggregate amounts as
Borrower may request for such 2020 Incremental Term Loans; provided, that after
giving effect to such 2020 Incremental Term Loans, for each Lender, such 2020
Incremental Lender’s Applicable Percentage of the 2020 Incremental Term Loans
will not at any time exceed its 2020 Incremental Delayed Draw Term Loan
Commitment.  2020 Incremental Term Loans that are repaid or prepaid by Borrower,
in whole or in part, may not be reborrowed.  The amount of the 2020 Incremental
Term Loans must be a minimum of at

--------------------------------------------------------------------------------

least $500,000 or such lesser amount that is the remaining undrawn 2020
Incremental Delayed Draw Term Loan Commitment.  The 2020 Incremental Delayed
Draw Term Loan Commitment shall automatically reduce to $0, and the commitments
of Lenders to make 2020 Incremental Term Loans shall automatically terminate, on
the 2020 Incremental Delayed Draw Term Loan Commitment Termination Date.  Unless
otherwise specifically provided herein, all references in the Loan Documents to
Term Loans shall be deemed, unless the context otherwise requires, to include
references to 2020 Incremental Term Loans, once funded. The failure of any
Lender to make any 2020 Incremental Term Loans required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make 2020 Incremental Term Loans as required.
SECTION 2.02Loans and Borrowings.  (a)Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Revolving Lenders
ratably in accordance with their respective Revolving Commitments.  Each Closing
Date Term Loan shall be made as part of a Borrowing on the Effective Date
consisting of Closing Date Term Loans made by the Term Lenders ratably in
accordance with their respective Closing Date Term Loan Commitments.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. The Term Loans shall
amortize as set forth in Section 2.10.
(b)Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
 Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
(c)At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is (x) an
integral multiple of $100,000 and not less than $500,000 or (y) such lesser
amount constituting the remaining undrawn Revolving Commitments.  At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is (x) an integral multiple of $100,000 and not less than
$500,000 or (y) such lesser amount constituting the remaining undrawn Revolving
Commitments; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e).  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 8 Eurodollar Revolving Borrowings
outstanding.
(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity Date
(and, with respect to the 2020 Incremental Term Loans, 2020 Incremental Term
Loans Maturity Date).
SECTION 2.03Requests for Borrowings.  To request a Term Loan Borrowing or a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, electronic
transmission or telecopy to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)the aggregate amount of the requested Borrowing;

--------------------------------------------------------------------------------

(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:
(a)the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; and
(b)all outstanding LC Exposure on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a) and (b) is herein described as a
“Computation Date” with respect to each Letter of Credit or LC Exposure for
which a Dollar Amount is determined on or as of such day.

SECTION 2.05 [Reserved.]
SECTION 2.06Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in U.S. Dollars or any Alternative Currency for its own
account or for the account of one or more of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit (i)the proceeds of which would be made available to any
Person (A) to fund any activity or business of or with any Sanctioned Person, or
in any country or territory that, at the time of such funding, is the subject of
any Sanctions or (B) in any manner that would result in a violation of any
Sanctions by any party to this Agreement, (ii) if any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Bank from issuing such Letter of Credit, or any
Requirement of Law relating to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the
Issuing Bank in

--------------------------------------------------------------------------------

good faith deems material to it, or (iii) if the issuance of such Letter of
Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12 to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
Subsidiary that is an account party in respect of any such Letter of Credit).
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency applicable thereto, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit.  If requested by the Issuing Bank, the Borrower also
shall submit a letter of credit application on the Issuing Bank’s standard form
in connection with any request for a Letter of Credit.  A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) (x) the aggregate undrawn amount of all outstanding
Letters of Credit issued by the Issuing Bank at such time plus (y) the aggregate
amount of all LC Disbursements made the Issuing Bank that have not yet been
reimbursed by or on behalf of the Borrower at such time shall not exceed its
Letter of Credit Commitment, (ii) the Dollar Amount of the LC Exposure shall not
exceed the total Letter of Credit Commitments, (iii) no Lender’s Dollar Amount
of Revolving Credit Exposure shall exceed its Revolving Commitment and (iv) the
sum of the Dollar Amount of the total Revolving Credit Exposure shall not exceed
the Aggregate Revolving Commitments.  The Borrower may, at any time and from
time to time, reduce the Letter of Credit Commitment of any Issuing Bank with
the consent of such Issuing Bank; provided that the Borrower shall not reduce
the Letter of Credit Commitment of any Issuing Bank if, after giving effect of
such reduction, the conditions set forth in clauses (i) through (iii) above
shall not be satisfied.
(c)Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that any Letter
of Credit with a one year tenor may contain customary automatic renewal
provisions acceptable to the Issuing Bank pursuant to which the expiration date
of such Letter of Credit shall be automatically extended for a period of up to
twelve (12) months (but not to a date later than the date set forth in clause
(ii) above, except to the extent otherwise cash collateralized pursuant to
arrangements reasonably acceptable to the Issuing Bank and the Administrative
Agent).
(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made

--------------------------------------------------------------------------------

by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason; provided that, if the
applicable LC Disbursement or other reimbursement payment is denominated in any
Alternative Currency, such payment shall be made in U.S. Dollars in the
Revolving Lender’s Applicable Percentage of the Dollar Amount of such LC
Disbursement or other reimbursement payment with the cost of the currency
conversion being added to the amount of such LC Disbursement.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
(e)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing in the Dollar Amount of such LC Disbursement and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing.  If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Revolving Lender’s Applicable Percentage thereof.
 Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Revolving Lender (and Section 2.07 shall apply, mutatis mutandis,
to the payment obligations of the Lenders; provided that with respect to any
such payment in respect of a Letter of Credit denominated in any Alternative
Currency, any Lender may make such payment in U.S. Dollars in the Dollar Amount
of such LC Disbursement with the cost of the currency conversion being added to
the amount of such LC Disbursement), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Revolving
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement. If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the Administrative Agent, the Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in U.S. Dollars, the
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, such Issuing Bank or the relevant Lender
or (y) reimburse each LC Disbursement made in such Alternative Currency in U.S.
Dollars, in an amount equal to the Dollar Amount, calculated using the
applicable exchange rates, on the date such LC Disbursement is made, of such LC
Disbursement.
(f)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.
 Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of

--------------------------------------------------------------------------------

any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made or notice of such LC Disbursement is received
pursuant to Section 2.06(e), the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made or notice of
such LC Disbursement is received pursuant to Section 2.06(e) to but excluding
the date that the reimbursement is due and payable at the rate per annum then
applicable to ABR Revolving Loans and such interest shall be due and payable on
the date when such reimbursement is payable (or, if such LC Disbursement is
denominated in an Alternative Currency, at the Overnight Foreign Currency Rate
for such Alternative Currency plus the then effective Applicable Rate with
respect to Eurocurrency Revolving Loans); provided that, if the Borrower fails
to reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(c) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
(i)Replacement of the Issuing Bank.  
(i)The Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b).  From and
after the effective date of any such replacement, (x) the successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (y)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

--------------------------------------------------------------------------------

(ii)Subject to the appointment and acceptance by the Borrower and the
Administrative Agent of a successor Issuing Bank, any Issuing Bank may resign as
an Issuing Bank at any time upon thirty days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, in which case, such Issuing
Bank shall be replaced in accordance with Section 2.06(i) above.  
(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives written notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, the Required Revolving Lenders) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Secured Parties (the “LC
Collateral Account”), an amount in cash equal to 102% of the LC Exposure as of
such date plus accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII.  The Borrower also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Section 2.11(b) or 2.20.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account and all moneys or other assets on deposit
therein or credited thereto.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Revolving
Lenders), be applied to satisfy other Secured Obligations.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
(k)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
(l)Existing Letters of Credit.  On the Effective Date, the Existing Letters of
Credit issued by the Lenders or their Affiliates shall automatically, and
without any action on the part of any Person, be deemed to be Letters of Credit
issued hereunder, and from and after the Effective Date shall be subject to and
governed by the terms and conditions hereof.  In connection therewith, each
Revolving Lender shall automatically, and without any action on the part of any
Person, be deemed to have acquired from the Issuing Bank a participation in each
such Existing Letter of Credit in accordance with Section 2.06(d).
(m)Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the applicable
Issuing Bank (whether arising by contract, at law, in equity or otherwise)
against such Subsidiary in respect of such Letter of Credit, the Borrower (i)
shall reimburse, indemnify and compensate the applicable Issuing Bank hereunder
for such Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Letter of Credit had been issued solely for the account
of the Borrower and (ii) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

--------------------------------------------------------------------------------

SECTION 2.07Funding of Borrowings.  (a)  Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  Except in respect of the provisions of this Agreement
covering the reimbursement of Letters of Credit, the Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request or, absent such designation, at an
account of the Borrower maintained with the Administrative Agent in New York
City; provided that ABR Revolving Loans made to finance the reimbursement of an
LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
SECTION 2.08Interest Elections.  (a)  Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Each Term Loan Borrowing initially shall
be comprised of ABR Loans or Eurodollar Loans. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  
(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy or electronic transmission to the Administrative Agent of a written
Interest Election Request signed by the Borrower.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

--------------------------------------------------------------------------------

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a Term
Borrowing, be continued as a Eurodollar Borrowing for an additional Interest
Period of one month or (ii) in the case of a Revolving Borrowing, be converted
to an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
SECTION 2.09Termination and Reduction of Commitments.  (a)  Unless previously
terminated, (i) the Closing Date Term Loan Commitment shall terminate on the
Effective Date immediately after the funding of the Closing Date Term Loans on
the Effective Date, (ii) the 2018 Delayed Draw Term Loan Commitment shall
terminate on the 2018 Delayed Draw Term Loan Commitment Termination Date, (iii)
the 2020 Incremental Delayed Draw Term Loan Commitment shall terminate on the
2020 Incremental Delayed Draw Term Loan Commitment Termination Date and (iv) all
other Commitments shall terminate on the Maturity Date.
(b)The Borrower may at any time terminate, or from time to time reduce, the 2020
Incremental Delayed Draw Term Loan Commitments; provided that each reduction of
the 2020 Incremental Delayed Draw Term Loan Commitments shall be in an amount
that is an integral multiple of $250,000 and not less than $500,000.
(c)The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is (x) an integral multiple of $250,000
and not less than $500,000 or (y) such lesser amount constituting the remaining
undrawn Revolving Commitments and (ii) the Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the sum of the Dollar
Amount of the total Revolving Credit Exposures of all Revolving Lenders would
exceed the total Revolving Commitments.
(d)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraphs (b) or (c) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or transactions,
in which case such notice may be revoked or extended by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
SECTION 2.10Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Lender the then unpaid principal amount of each Revolving Loan on
the Maturity Date. The Term Loans shall be paid, for the account of each Term
Loan Lender, in the installments and on the dates set forth below, it being
acknowledged that each installment

--------------------------------------------------------------------------------

shall be in the applicable percentage set forth below, which shall be (i) the
applicable percentage of the original principal amount of the Closing Date Term
Loans funded on the Effective Date, plus (ii) if any 2018 Delayed Draw Term
Loans are funded, upon the end of the first full fiscal quarter after each such
2018 Delayed Draw Term Loans were funded, the applicable percentage of such 2018
Delayed Draw Term Loans funded on such date:

Date

Amount

June 30, 2018

1.25%

September 30, 2018

1.25%

December 31, 2018

1.25%

March 31, 2019

1.25%

June 30, 2019

1.25%

September 30, 2019

1.25%

December 31, 2019

1.25%

March 31, 2020

1.25%

June 30, 2020

1.875%

September 30, 2020

1.875%

December 31, 2020

1.875%

March 31, 2021

1.875%

June 30, 2021

2.5%

September 30, 2021

2.5%

December 31, 2021

2.5%

March 31, 2022

2.5%

June 30, 2022

3.75%

September 30, 2022

3.75%

December 31, 2022

3.75%

Maturity Date

The remaining unpaid principal balance of the Term Loans

--------------------------------------------------------------------------------

To the extent not previously repaid, all unpaid Term Loans (including, for
avoidance of doubt, all 2018 Delayed Draw Term Loans) shall be paid in full by
the Borrower on the Maturity Date. To the extent not previously repaid, all
unpaid 2020 Incremental Term Loans, if any, shall be paid in full by the
Borrower on the 2020 Incremental Term Loans Maturity Date.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the Obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).
SECTION 2.11Prepayment of Loans.  (a)The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (e) of this Section; provided that
each prepayment shall be in an aggregate amount that is (x) an integral multiple
of $250,000 and not less than $500,000 or (y) such lesser amount constituting
the entire outstanding amount of such Borrowing.  All voluntary prepayments
shall be applied (x) first, to the outstanding amount of 2020 Incremental Term
Loans unless otherwise directed by the Borrower, and (y) second, to the
remaining amortization payments as directed by the Borrower and, absent such
direction, in direct order of maturity of the principal balance. In the absence
of such direction by the Borrower, voluntary prepayments shall be applied first,
to any outstanding ABR Loans until such ABR Loans are repaid in full, and then,
to any outstanding LIBOR Loans (in each case, in direct order of maturity).    
 
(b)In the event and on each occasion that any Net Proceeds are received by or on
behalf of any Loan Party in respect of the incurrence by any Loan Party of any
Indebtedness, other than Indebtedness permitted under Section 6.01, the Borrower
shall, within five (5) Business Days after such Net Proceeds are received by
such Loan Party, prepay the Obligations as set forth in Section 2.11(d) below in
an aggregate amount equal to 100% of such Net Proceeds.
(c)In the event and on each occasion that any Net Proceeds are received by or on
behalf of any Loan Party in respect of any sale, transfer or other disposition
(including pursuant to a sale and leaseback transaction) in excess of $2,500,000
of any property or asset of any Loan Party (other than (A) sales of assets
expressly permitted by Sections 6.12(a), 6.12(b), 6.12(c), 6.12(d), 6.12(g),
6.12(i), 6.12(l), 6.12(m), 6.12(n) and 6.12(o) and (B) sales of assets not in
excess of $500,000 for each fiscal year, in the aggregate), the Borrower shall,
within five (5) Business Days after such Net Proceeds are received by such Loan
Party, prepay the Term Loans as set forth in Section 2.11(d) below in an
aggregate amount equal to 100% of such Net Proceeds; provided, however, that, if
the Borrower shall within such 5 Business Days deliver to the Administrative
Agent a certificate of a Financial Officer to the effect

--------------------------------------------------------------------------------

that the Loan Parties intend to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within twelve (12) months after
receipt of such Net Proceeds, to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) to be used in the
business of the Loan Parties, and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds specified in such certificate to the extent that the
Net Proceeds specified in such certificate are reinvested, or if within such
twelve (12) month period the Net Proceeds are committed to reinvestment, then
reinvested within such 180 days after the end of such twelve (12) month period.
(d)All such amounts pursuant to Sections 2.11(b) and (c) shall be applied (A)
first to the outstanding amount of 2020 Incremental Term Loans, (B) second, to
the next eight (8) amortization installments of the Term Loans in direct order
of maturity and, (C) thereafter, pro rata to the remaining scheduled
amortization installments (excluding the final payment on the Maturity Date) of
the Term Loans.
(e)The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment.  Each such telephonic and written notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.09 or is
otherwise conditioned upon the consummation of a transaction, then such notice
of prepayment may be revoked (or extended) if such notice of termination is
revoked or extended in accordance with Section 2.09 or such transaction does not
occur.  Promptly following receipt of any such notice relating to a Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing.  Each voluntary prepayment of
a Term Loan Borrowing shall be applied against the remaining amortization
installments of the Term Loans in such order as the Borrower shall direct.
 Absent the Borrower’s direction, each prepayment shall be applied, in direct
order of maturity, first, to any outstanding ABR Loans until such ABR Loans are
repaid in full, and then, to any outstanding LIBOR Loans.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 and break
funding payments to the extent required by Section 2.16.
(f)If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of the total
Revolving Credit Exposure of all Lenders (calculated, with respect to LC
Exposure denominated in Alternative Currencies, as of the most recent
Computation Date with respect to each such Lender’s LC Exposure) exceeds the
Aggregate Revolving Commitment or (ii) solely as a result of fluctuations in
currency exchange rates, the aggregate principal Dollar Amount of the total
Revolving Credit Exposure (so calculated), as of the most recent Computation
Date, exceeds one hundred five percent (105%) of the Aggregate Revolving
Commitment, then the Borrower shall, in each case, immediately (or, in the case
of an overdraw resulting solely from fluctuations in currency exchange rates as
described in the foregoing clause (ii), within three (3) Business Days after
receiving notice thereof from the Administrative Agent) repay Revolving
Borrowings or cash collateralize LC Exposure in accordance with the procedures
set forth in Section 2.06(j), as applicable, in an aggregate principal amount
sufficient to cause the Dollar Amount of the total Revolving Credit Exposure (so
calculated) to be less than or equal to the Aggregate Revolving Commitment.
SECTION 2.12Fees.   (a)  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Revolving Commitment
and the undrawn portion of the 2018 Delayed Draw Term Loan Commitment of such
applicable Lender during the period from and including the Effective Date to but
excluding the date on which such applicable Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure after its
Revolving Commitment terminates, then such commitment fee shall continue to
accrue on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Revolving Commitment terminates to but excluding
the date on which such Lender ceases to have any Revolving Credit Exposure.  The
Borrower agrees to pay to the Administrative Agent for the account of each 2020
Incremental Lender a commitment fee, which shall accrue at the rate of 0.50% on
the undrawn portion of the 2020 Incremental Delayed Draw Term Loan Commitment of
such applicable Lender during the period from and including the Third Amendment
Effective Date to

--------------------------------------------------------------------------------

but excluding the date on which such 2020 Incremental Delayed Draw Term Loan
Commitment terminates.  Accrued commitment fees shall be payable in arrears on
the first Business Day of each fiscal quarter of each year and on the date on
which such Commitments terminate, commencing the first such date to occur after
the date hereof; provided that any commitment fees accruing after the date on
which such Commitments terminate shall be payable on demand.  All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily Dollar Amount of such Revolving Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which such Revolving Lender’s Revolving Commitment terminates and the
date on which such Revolving Lender ceases to have any LC Exposure, and (ii) to
the Issuing Bank a fronting fee, which shall accrue at  the rate or rates per
annum separately agreed upon between the Borrower and the Issuing Bank on the
average daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder pursuant to written documentation separately
agreed to by the Borrower.  Participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand.
 All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c)The Borrower agrees to pay to the Administrative Agent and the Lead Arranger,
for their own respective accounts, fees payable in the amounts and at the times
separately agreed upon in writing between the Borrower, on the one hand, and the
Administrative Agent and the Lead Arranger, on the other.
(d)All fees payable hereunder shall be paid on the dates due, in U.S. Dollars
and immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.
SECTION 2.13Interest.  (a)  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b)The Loans comprising each Eurodollar Borrowing shall bear interest, at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the  rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such

--------------------------------------------------------------------------------

repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14Alternate Rate of Interest.  (a) Subject to clauses (b), (c), (d)
and (e) of this Section 2.14, if prior to the commencement of any Interest
Period for a Eurodollar Borrowing :
(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for the applicable currency and such Interest Period; or
(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (B) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

(b)Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein.  Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(c)  In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time after previous consultation with the
Borrower and, notwithstanding anything to the contrary herein or in any other
Loan Document, any amendments implementing such Benchmark Replacement Conforming
Changes which are

--------------------------------------------------------------------------------

made in the manner herein provided will become effective without any further
action or consent of any other party to this Agreement.



(d)  The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable,  (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.



(e)  Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.15Increased Costs.  (a)  If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;
(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will, following receipt of a certificate from such Lender or
Issuing Bank in accordance with clause (c) of this Section, pay to such Lender,
Issuing Bank or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender, Issuing Bank or such other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

--------------------------------------------------------------------------------

(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of any Loan Document or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will, following receipt of a certificate from such Lender or Issuing
Bank in accordance with clause (c) of this Section,  pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error; provided, that in each case such Lender or Issuing Bank shall
determine such amount or amounts in good faith and in a manner generally
consistent with such Lender’s or Issuing Bank’s treatment of similarly situated
borrowers of such Lender or Issuing Bank (with respect to similarly affected
commitments, loans or participations under agreements having provisions similar
to this Section 2.15) after consideration of such factors as such Lender or
Issuing Bank then reasonably determines to be relevant.  The Borrower shall pay
such Lender or Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor by delivery of a certificate in
accordance with clause (c) of this Section 2.15; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.
SECTION 2.16Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, after
receipt of a written request by such Lender (which request shall set forth the
basis for requesting such amount and, absent manifest error, the amount
requested shall be conclusive), the Borrower shall compensate such Lender for
the loss, cost and expense attributable to such event, but excluding any losses
of anticipated profits.  In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market, but excluding any losses of
anticipated profits.  A certificate of any Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

--------------------------------------------------------------------------------

SECTION 2.17Payments Free of Taxes.  (a)  Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b)Payment of Other Taxes by the Loan Parties.  The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)Status of Lenders.  (i)Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
 Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,

--------------------------------------------------------------------------------

execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed IRS Form W-8BEN-E or IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN-E or IRS Form W-8BEN;  or

(4)to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form W-8BEN,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

--------------------------------------------------------------------------------

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)Defined Terms.  For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.  (a)  The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 383 Madison Avenue,
New York, New York, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder of principal or interest or Letter of Credit participation fees or
fronting fees in respect of any Loan or LC Disbursement or the LC Exposure
shall, except as otherwise expressly provided herein, be made in the currency of
such Loan or LC Disbursement or the LC Exposure, as applicable, and all other
payments hereunder and under each other Loan Document shall be made in U.S.
Dollars.  Notwithstanding the foregoing provisions of this Section, if, after
the making of any LC Disbursement in any Alternative Currency, currency control
or exchange regulations are imposed in the country which issues such Alternative
Currency with the result that such Alternative Currency no longer exists or the
Borrower is not able to make payment to the Administrative Agent for the account
of the Lenders in such Alternative Currency, then all payments to be made by the
Borrower hereunder in such Alternative Currency shall instead be made when due
in U.S. Dollars in an amount equal to the Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrower takes all risks of the imposition of any such currency control
or exchange regulations.
(b)Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents shall be applied as specified by the Borrower
or (ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay that portion of

--------------------------------------------------------------------------------

the Obligations constituting fees, indemnities, expense reimbursements and other
amounts payable to the Administrative Agent; second, to pay that portion of the
Obligations constituting fees, indemnities, expense reimbursements and other
amounts (other than principal, interest, commitment fees, Letter of Credit
participation fees and Letter of Credit fronting fees) payable to the Lenders
and the Issuing Bank; third, to pay that portion of the Obligations constituting
accrued and unpaid commitment fees, Letter of Credit participation fees and
Letter of Credit fronting fees and interest then due and payable on the Loans
and other Obligations other than those in clause fourth, ratably among the
Lenders and the Issuing Bank in proportion to the respective amounts described
in this clause third payable to them; fourth, to pay that portion of the Secured
Obligations constituting unpaid principal on the Loans and unreimbursed LC
Disbursements and any Secured Banking Services Obligations and Secured Swap
Obligations then owing, ratably among the Lenders, the Issuing Bank, the Swap
Providers and the Banking Services Providers in proportion to the respective
amounts described in this clause fourth held by them; fifth, to the
Administrative Agent for the benefit of the Issuing Bank and the Revolving
Lenders, to cash collateralize that portion of the LC Exposure comprised of the
aggregate undrawn amount of Letters of Credit in accordance with Section
2.06(j); and sixth, to pay any other Secured Obligation then owing, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause sixth payable to them.  Notwithstanding the foregoing, Secured
Banking Services Obligations and Secured Swap Obligations shall be excluded from
the application described above if the Administrative Agent has not received
written notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Banking Services Provider
or Swap Provider.  Each Banking Services Provider or Swap Provider not a party
to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII
hereof for itself and its Affiliates as if a “Lender” party hereto.  No Banking
Services Provider or Swap Provider that obtains the benefits of this Section
2.18(b), any Collateral by virtue of the provisions hereof or any Collateral
Document shall have any right to notice of any action or to vote on or consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Agreement to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Banking Services
Obligations or Secured Swap Obligations unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Banking Services Provider or Swap Provider.  Secured Swap Obligations
that constitute Excluded Swap Obligations with respect to any Guarantor shall
not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustments shall be made with respect to amounts received from
other Loan Parties or their assets to preserve the allocation to Secured Swap
Obligations otherwise set forth in this Section 2.18(b).
(c)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(d)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered,  such participations shall be rescinded and
the purchase price restored to the extent of such recovery, without interest,
and (ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a

--------------------------------------------------------------------------------

participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
 The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(f)If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(d) or (e), 2.07(b), 2.18(e), or 9.03(c), then the
Administrative Agent may, in its discretion  and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or (ii)
hold such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
SECTION 2.19Mitigation Obligations; Replacement of Lenders.  (a)  If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(b)If (i) any Lender requests compensation under Section 2.15, (ii) the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, or (iii) any Lender becomes a Defaulting Lender or a Non-Consenting
Lender, then, in each case, the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse, all its interests, rights (other than its
existing rights to payments pursuant to Sections 2.15 or 2.17) and obligations
under the Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) to the extent required under Section 9.04, the Borrower shall
have received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Issuing Bank), which consent shall
not unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, and (iv) in the case of any assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent.  A
Lender shall not be required to make any such assignment and delegation

--------------------------------------------------------------------------------

if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
permanently cease to apply.  Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the  assignee and that the Lender required to make such assignment and
delegation need not be a party thereto.
SECTION 2.20Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment and Delayed Draw Term Loan Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
(b)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent in consultation with the Borrower as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to cash
collateralize LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize future LC Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with this Section; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Banks against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement or under any other Loan Document;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
clause (d) below.  Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(c)the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Required Lenders, the Required
Revolving Lenders or the Required Term Lenders, as applicable, have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02) and such Defaulting Lender shall
not be entitled to vote thereon; provided that any amendment, waiver or other
modification requiring the consent of all Lenders or each affected Lender
affected which affects such Defaulting Lender disproportionately when compared
to the other affected Lenders, or increases or extends the Commitment of such
Defaulting Lender, shall require the consent of such Defaulting Lender;  

--------------------------------------------------------------------------------

(d)if any LC Exposure exists at the time such Lender becomes a Defaulting Lender
and such Lender is a Revolving Lender then:
(i)all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only (x) to the extent that such reallocation does
not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Credit Exposure to exceed its Commitment and (y) if the conditions set
forth in Section 4.02 are satisfied at such time;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(j) for so long as such LC Exposure is outstanding;
(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;
(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(e)so long as such Lender is a Defaulting Lender and a Revolving Lender, the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and such Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(d), and LC Exposure
related to any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.20(d)(i) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank, as the case may be, shall have entered into arrangements with the Borrower
or such Lender, satisfactory to each Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, each Issuing Bank each
agrees that a Defaulting Lender that is a Revolving Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then the LC Exposure of the Revolving Lenders shall

--------------------------------------------------------------------------------

be readjusted to reflect the inclusion of such Revolving Lender’s Revolving
Commitment and on such date such Revolving Lender shall purchase at par such of
the Revolving Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Revolving Lender to hold such
Revolving Loans in accordance with its Applicable Percentage.

SECTION 2.21Expansion Option; Incremental Facilities.
(a)The Borrower may from time to time elect to increase the Revolving
Commitments, increase any existing Term Loans and/or enter into one or more
additional tranches of term loans (any such increase of any existing Term Loan
and any such additional tranches of term loans, each, an “Incremental Term
Loan”), in each case in a minimum amount of $5,000,000 and an integral multiple
of $1,000,000 in excess thereof so long as, after giving effect thereto, the
aggregate amount of all such Revolving Commitment increases and all such
Incremental Term Loans, in each case, incurred after the Second Amendment
Effective Date does not exceed the greater of (i) $85,000,000 and (ii) an amount
equal to 100% of the Consolidated EBITDA of the Borrower and its Subsidiaries
for the Reference Period then most recently ended for which the Borrower has
delivered Financial Statements, calculated on a Pro Forma Basis after giving
effect to the consummation of all related transactions consummated in connection
with the applicable Revolving Commitment increase or Incremental Term Loans
pursuant to this Section 2.21.  Each request from the Borrower pursuant to this
Section 2.21 shall set forth the requested amount and proposed terms of the
relevant Revolving Commitment increase or Incremental Term Loans.  The Borrower
may arrange for any such Revolving Commitment increase or Incremental Term Loan
to be provided by one or more Lenders (each Lender so agreeing to an increase in
its Revolving Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender” and, together with each Increasing Lender, collectively, the
“Additional Lenders”), to increase their existing Revolving Commitments, or to
participate in such Incremental Term Loans, or extend Revolving Commitments, as
the case may be; provided, that (i) each Augmenting Lender (other than any
Affiliate of an existing Lender) shall be subject to the approval of the
Administrative Agent and, except in the case of an Incremental Term Loan, the
Issuing Bank, which approvals shall not be unreasonably withheld, conditioned or
delayed, and (ii) (A) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit E,
and (B) in the case of an Augmenting Lender, the Borrower and such Augmenting
Lender execute an agreement substantially in the form of Exhibit F hereto.  No
existing Lender shall have any obligation or be required to provide any
Revolving Commitment increase or any Incremental Term Loan unless it expressly
so agrees.  No consent of any Lender (other than the Lenders participating in
such Revolving Commitment increase or Incremental Term Loan) shall be required
for any such increase or Incremental Term Loan pursuant to this Section 2.21.
(b)Revolving Commitment increases and Incremental Term Loans created pursuant to
this Section 2.21 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or Incremental Term Loan shall become effective under
this paragraph unless (i) on the proposed date of the effectiveness of such
Revolving Commitment increase or Incremental Term Loan: (A) (1) the
representations and warranties of the Borrower set forth in this Agreement are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representation or warranty to the
extent that it is already qualified or modified by materiality in the text
thereof) as of such date, and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower; provided that in the event that the Incremental Term Loans are
used to finance a Permitted Acquisition which the Borrower or one or more of its
Subsidiaries has contractually committed to consummate, the terms of which do
not condition the Borrower’s or such Subsidiary’s, as applicable, obligation to
consummate such Permitted Acquisition on the availability of third-party
financing, the condition regarding the accuracy of representations and
warranties set forth herein shall be limited to the Specified Representations
and those representations included in the related acquisition agreement that are
material to the interests of the Lenders and only to the extent that the
Borrower or its Subsidiaries has the right to terminate its obligations under
such acquisition agreement as a result of a breach of such representations, all
of which representations shall be true and correct in all material respects as
of such date, and (2) no Default exists on such date; provided that in the event
that the Incremental Term Loans are used to finance a Permitted Acquisition
which the Borrower or one or more of its Subsidiaries has contractually
committed to consummate, the terms of which do not

--------------------------------------------------------------------------------

condition the Borrower’s or such Subsidiary’s, as applicable, obligation to
consummate such Permitted Acquisition on the availability of third-party
financing, then such condition shall be deemed satisfied so long as (1) no
Default exists on the date the definitive agreement in respect of such
Acquisition was executed and (2) no Event of Default shall have occurred and be
continuing or shall exist under Sections 7.01(a), (b), (h), (i) or (j) on the
date of the effectiveness of such Revolving Commitment increase or Incremental
Term Loan, and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Financial Officer of the Borrower;
and (B) the Borrower shall be in compliance on a Pro Forma Basis with the
financial covenant set forth in Section 6.10(a), recomputed (1) as if such
Revolving Commitment increase or Incremental Term Loan (and the application of
proceeds thereof to the repayment of any other Indebtedness) had occurred on the
first day of the Reference Period then most recently ended for which the
Borrower has delivered Financial Statements, and (2) with Consolidated Funded
Debt measured as of the date of and immediately after giving effect to any
funding in connection with such Revolving Commitment increase or Incremental
Term Loan (and the application of proceeds thereof to the repayment of any other
Indebtedness) and (3) with Consolidated EBITDA measured for the Reference Period
then most recently ended for which the Borrower has delivered Financial
Statements, and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Financial Officer of the Borrower;
provided that in the event that the Incremental Term Loans are used to finance a
Permitted Acquisition which the Borrower or one or more of its Subsidiaries has
contractually committed to consummate, the terms of which do not condition the
Borrower’s or such Subsidiary’s, as applicable, obligation to consummate such
Permitted Acquisition on the availability of third-party financing, such
condition shall be deemed satisfied so long as immediately prior to and after
giving effect to the incurrence of Incremental Term Loans and the Permitted
Acquisition as of the date of the definitive agreement in respect of such
Permitted Acquisition was executed (as if such incurrence of Incremental Term
Loans and such Permitted Acquisition had occurred as of the most recent fiscal
quarter end for which Financial Statements are available), the Borrower would be
in compliance with the foregoing conditions as of such date; (ii) the
Administrative Agent shall have received documents (including legal opinions),
board resolutions and other customary closing certificates as reasonably
required by the Administrative Agent, in each case consistent with those
delivered on the Effective Date under Article 4, together with such additional
customary documents and filings (including other Collateral Documents) as the
Administrative Agent may reasonably require solely to assure that the increased
commitments and/or Loans created pursuant to Section 2.21 are secured by the
Collateral ratably with the existing Loans; and (iii) solely to the extent the
Borrower in its sole discretion has agreed to pay additional fees to the
Administrative Agent or the Lenders in connection with such Revolving Commitment
increase or Incremental Term Loan, the Borrower shall have paid to the
Administrative Agent and the Lenders such fees; provided, however, that the
conditions set forth in clauses (i) and (ii) shall be subject to Section 5.10.
(c)On the effective date of any increase in the Revolving Commitments, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such Revolving
Commitment increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower, in accordance with the requirements of Section 2.03).  The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods.
(d)The Incremental Term Loans (i) shall rank pari passu in right of payment with
the Revolving Loans and the initial Term Loans, (ii) shall not mature earlier
than the Maturity Date (but may have amortization prior to such date), other
than the 2020 Incremental Term Loans,  (iii) shall have a weighted average life
to maturity that is no earlier than the weighted average life to maturity of the
existing Term Loans, other than the 2020 Incremental Term Loans, and (iv) shall
be treated substantially the same as (and in any event no more favorably than)
the existing Term Loans or Revolving Loans; provided, that the terms and
conditions applicable to any Incremental Term Loan maturing after the Maturity
Date may provide for material additional or different financial covenants or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date. The other terms

--------------------------------------------------------------------------------

of the Incremental Term Loans (including interest, fees and amortization) shall
otherwise be as agreed among the Borrower, the Administrative Agent and the
Additional Lenders.
(e)Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Additional
Lender participating in such Incremental Term Loan, as applicable, and the
Administrative Agent.  The Borrower and the Administrative Agent may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.21.  Nothing contained in this Section 2.21 shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Revolving
Commitment hereunder, or provide Incremental Term Loans, at any time.
ARTICLE III
Representations and Warranties

The Borrower and each other Loan Party represents and warrants to the Lenders
that:

SECTION 3.01Organization; Powers.  Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
SECTION 3.02Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational and, if required, stockholder or other equity holder
action.  Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03Governmental Approvals; No Conflicts.  (a) The Transactions (i) do
not require any material consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (ii) will not
violate in any material respect any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (iii) will not violate
or result in a default under any material indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its material
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (iv) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries (other than Liens created pursuant to or otherwise permitted under
the Loan Documents).  
(b)All material governmental and regulatory filings, authorizations and
approvals that are required for the consummation of the eTouch Acquisition and
the other transactions contemplated by the eTouch Acquisition Agreement have
been duly made and obtained and are in full force and effect (except for such
filings with the SEC which are required by the SEC to be made post-closing (such
as on Form 8-K)), and all waiting periods (and any extensions thereof)
applicable to such transactions have expired or been terminated.  
(c)Effective from and after the date on which any Loans are used to finance a
portion of purchase price of shares pursuant to the Polaris Tender Offer, (i)
all material governmental approvals necessary in connection with the Polaris
Tender Offer have been obtained and are in full force and effect, and all
applicable waiting periods have expired without any litigation or other similar
action being taken or threatened by any governmental authority or other parties
that would restrain or otherwise prevent

--------------------------------------------------------------------------------

consummation of the Polaris Tender Offer; (ii) there is no injunction or
temporary restraining order which, in the judgment of the Administrative Agent,
would prohibit the consummation of the Polaris Tender Offer or the making of
Loans to finance the purchase of shares pursuant to the Polaris Tender Offer;
and (iii) the purchase of tendered shares or equity interests in respect of the
Polaris Tender Offer has been consummated in accordance with all applicable laws
and governmental approvals.
SECTION 3.04Financial Condition; No Material Adverse Change.  (a)  The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended March 31, 2017, reported on by KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2017, certified by its chief financial officer.
 All such financial statements are prepared in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes in the case of
the statements referred to in clause (ii) above) applied on a consistent basis
throughout the periods specified and present fairly the financial position of
the Borrower and its Subsidiaries as of such dates and the results of the
operations and cash flows of the Borrower and its Subsidiaries for such periods,
in all material respects.
(b)Since March 31, 2017, there has been no event, development or circumstance
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.
SECTION 3.05Properties; Intellectual Property.   (a)  Each of the Borrower and
its Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except (x) for defects in
title that do not interfere with its ability to conduct its business as
conducted from time to time or to utilize such properties for their intended
purposes and (y) to the extent encumbered by Liens permitted under the Loan
Documents.
(b)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
necessary and material to its business as currently conducted, and the use
thereof by the Borrower and its Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06Litigation and Environmental Matters.  (a)  There are no actions,
suits, proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve any Loan Document or the Transactions.
(b)Except for the Disclosed Matters (i) no Loan Party nor any of its
Subsidiaries has received written notice of any claim with respect to any
material Environmental Liability or knows of any basis for any such material
Environmental Liability and (ii) except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Loan Party nor any of its Subsidiaries (1) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (2) has become subject to any Environmental Liability.
(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.07Compliance with Laws and Agreements.  Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  

--------------------------------------------------------------------------------

SECTION 3.08Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09Taxes. Each Loan Party has timely filed or caused to be filed all
federal and all other material state and local Tax returns and reports required
to have been filed and has paid or caused to be paid all material Taxes required
to have been paid by it, except Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Subsidiary has set
aside on its books adequate reserves.  No material tax liens have been filed and
no claims are being asserted with respect to any such Taxes.
SECTION 3.10ERISA.  (a) No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $2,500,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $2,500,000 the fair
market value of the assets of all such underfunded Plans.  

(b)  As of the Effective Date, the Borrower is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.

SECTION 3.11Disclosure.  No reports, financial statements, certificates or other
written information furnished by or on behalf of the Borrower or any of its
Subsidiaries to any Credit Party in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, when taken as a whole, not misleading; provided that, with respect to any
projections, the Borrower represents only that such projections were prepared in
good faith based upon assumptions believed by the Borrower to be reasonable at
the time delivered and, if such projections were delivered prior to the
Effective Date, as of the Effective Date, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ materially from the projected results. As of the Second Amendment
Effective Date, to the best knowledge of the Borrower, the information included
in the Beneficial Ownership Certification, if any,  provided as of the Second
Amendment Effective Date to any Lender in connection with this Agreement is true
and correct in all respects.
SECTION 3.12No Default.  No Default or Event of Default exists or would result
from the incurrence by the Borrower or any Subsidiary of any Obligations
hereunder or under any other Loan Document.
SECTION 3.13Solvency.  The Borrower and the Subsidiaries (including, to the
extent that each is consummated on or before the date on which this
representation is made or deemed to be made, after giving effect to the eTouch
Acquisition and Polaris Tender Offer), on a consolidated basis, are Solvent.
SECTION 3.14Insurance.  Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and the U.S. Subsidiaries as of
the Effective Date.  As of the Effective Date, all premiums in respect of such
insurance have been paid.  The Borrower believes that the insurance maintained
by or on behalf of the Borrower and its Subsidiaries is adequate.

--------------------------------------------------------------------------------

SECTION 3.15Capitalization and Subsidiaries.  As of the Effective Date, Schedule
3.15 is a complete list of  each of the Borrower’s Subsidiaries and such
Subsidiary’s jurisdiction of incorporation. All of the issued and outstanding
Equity Interests owned by any Loan Party in each of its Subsidiaries have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.
SECTION 3.16Security Interest in Collateral.  The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on and security
interests in, all the Collateral purported to be secured by the Collateral
Documents in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except (i) Permitted Encumbrances to the extent any such
Permitted Encumbrances would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law and (ii) Liens perfected
only by possession (including possession of any certificate of title), but only
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral.
SECTION 3.17Employment Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of the Loan Parties, threatened in writing.  The hours worked by
and payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other material
applicable federal, state, local or foreign law dealing with such matters in a
manner resulting in liabilities in excess of $7,500,000.  All payments due from
any Loan Party or any Subsidiary, or for which any claim may be made against any
Loan Party or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Loan Party or such Subsidiary to the extent required by
GAAP.
SECTION 3.18Anti-Corruption and Anti-Terrorism Laws and Sanctions.  The Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) the Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (b)  to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.   No Borrowing or Letter of Credit, use of
proceeds, the Transactions or other transaction contemplated by this Agreement
will violate any Anti-Corruption Law or applicable Sanctions Without limiting
the foregoing, no Loan Party nor any of its Controlled entities is (i) in
violation of any Anti-Terrorism Laws, (ii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Laws, or (iii) is a Blocked Person.  No Loan Party nor any of its
Controlled entities (x) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Laws.
SECTION 3.19Use of Proceeds.  (a)  The proceeds of the Revolving Loans will be
used only (i) to refinance loans and other outstanding obligations under the
Existing Credit Agreement and to pay fees, costs and expenses incurred in
connection with such refinancing and the Transactions, (ii) to finance the
eTouch Acquisition and any payments required under the eTouch Acquisition
Agreement (including, without limitation, any deferred payments to the extent
permitted under Section 6.06 and thereunder), (iii) to finance the Polaris
Tender Offer and (iv) for working capital and other general corporate purposes
of the Borrower and the Subsidiaries (including Permitted Acquisitions,
Permitted Investments and other Investments permitted hereunder, Capital
Expenditures and Restricted Payments to the extent permitted under this
Agreement).
(b)The proceeds of the Closing Date Term Loans were used only (i) to refinance
loans and other outstanding obligations under the Existing Credit Agreement and
to pay fees, costs and

--------------------------------------------------------------------------------

expenses incurred in connection with such refinancing and (ii) to finance a
portion of the Polaris Tender Offer (including refinancing of amounts financed
prior to the Effective Date under the Existing Credit Agreement or with balance
sheet cash) and to pay fees, costs and expenses incurred in connection with the
Polaris Tender Offer.  
(c)The proceeds of the 2018 Delayed Draw Term Loans were used only to finance a
portion of the eTouch Acquisition and any payments required under the eTouch
Acquisition Agreement (including, without limitation, any deferred payments to
the extent permitted under Section 6.06 and thereunder) and to pay fees, costs
and expenses incurred in connection with the foregoing.  
(d)The proceeds of the 2020 Incremental Term Loans will be used only (i) to
refinance loans and other outstanding obligations under the Existing Credit
Agreement, (ii) to pay fees, costs and expenses incurred in connection the
foregoing and (iii) for working capital and other general corporate purposes of
the Borrower and the Subsidiaries.
SECTION 3.20Federal Reserve Regulations.  Neither the Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (as defined in Regulation U of the
Board), and no part of the proceeds of any Loan will be used, directly or
indirectly, to buy or carry, or to extend credit to others to buy or carry, any
margin stock or for any other purpose that entails a violation of any
Regulations of the Board, including Regulations T, U and X.
SECTION 3.21EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.
ARTICLE IV
Conditions
SECTION 4.01Effective Date.  Subject to the ultimate paragraph of this Section,
the obligations of the Lenders hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):
(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.
(b)The Administrative Agent (or its counsel) shall have received:
(i)from the Loan Parties executed counterparts of the Reaffirmation Agreement
and/or other amendment to the Security Agreement to be entered into on and as of
the Effective Date and prior to the funding of the Closing Date Term Loans and
any Revolving Loans on the Effective Date;  
(ii)from the Borrower, a Note executed by the Borrower for each Lender
requesting a Note at least two (2) Business Days prior to the Effective Date;
(iii)with respect to each Loan Party, UCC-1 financing statements in a form
appropriate for filing in the state of organization of such Loan Party;
(iv)executed intellectual property security agreements to be filed with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable, as required pursuant to the Security Agreement;

--------------------------------------------------------------------------------

(v)delivery of stock certificates for certificated Equity Interests of the each
Subsidiary that constitutes Collateral, together with appropriate instruments of
transfer endorsed in blank;
(vi)all promissory notes evidencing the Collateral accompanied by instruments of
transfer endorsed in blank;
(vii)an executed Perfection Certificate;
(viii)the results of a search of the UCC filings with respect to each Loan
Party; and
(ix)insurance certificates satisfying the requirements of Section 5.05.
(c)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Goodwin Procter LLP, counsel for the Loan Parties, and covering such
matters relating to the Borrower, this Agreement, or other Loan Documents as the
Administrative Agent shall reasonably request.  
(d)The Administrative Agent shall have received:  (i) a copy of each
organizational document of each Loan Party and, to the extent applicable,
certified as of a recent date by the appropriate governmental official or a
certificate signed by an officer of such Loan Party certifying that such
organizational document has not been amended, modified or rescinded since they
were last furnished on February 25, 2016 in writing to the Administrative Agent,
and remain in full force and effect as of the date hereof; (ii) signature and
incumbency certificates of the officers of the Loan Parties executing the Loan
Documents to which it is a party as of the Effective Date and prior to the
funding of the Term Loans and Revolving Borrowing as of the Effective Date;
(iii) resolutions of the board of directors or similar governing body of each
Loan Party approving and authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which such Loan Party is a party
as of the Effective Date and prior to the funding of the Term Loans and
Revolving Borrowing, certified as of the Effective Date by such Loan Party as
being in full force and effect without modification or amendment; and (iv) a
good standing certificate (to the extent such concept is known in the relevant
jurisdiction) from the applicable Governmental Authority of each Loan Party’s
respective jurisdiction of incorporation, organization or formation dated as of
a recent date prior to the Effective Date.
(e)The Administrative Agent shall have received all fees due and payable on or
prior to the Effective Date, and, to the extent invoiced at least one day prior
to the Effective Date, shall have been reimbursed for all out of pocket expenses
(including legal fees and expenses) required to be reimbursed by the Borrower
hereunder.
(f)The Administrative Agent shall have received a Borrowing Request relating to
the Borrowing of the Term Loans and the Revolving Borrowing on the Effective
Date.  
(g)The Administrative Agent shall have received a Solvency Certificate.
(h)The Administrative Agent shall have received at least three (3) Business Days
prior to the Effective Date all documentation and other information with respect
to the Borrower and the Guarantors required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act, as the Administrative Agent and Lenders shall have reasonably
requested in writing at least ten (10) Business Days prior to the Effective
Date.
(i)The Administrative Agent shall have received copies of the Historical
Financial Statements (which the Administrative Agent acknowledges it has
received as of the date hereof).  
(j)[Reserved].  

--------------------------------------------------------------------------------

(k)The Administrative Agent (for itself and the Lenders) shall have received a
pro forma consolidated balance sheet, income statement and cash flow statement
for the Borrower and its Subsidiaries (the “Pro Forma Opening Statements”)
giving pro forma effect to the Polaris Tender Offer and any other pro forma
events reasonably requested by the Administrative Agent, and the Borrower’s
financial model or projections, together with such other information as the
Administrative Agent may reasonably request to confirm the tax, legal and
business assumptions made in the Pro Forma Opening Statements and such
projections.
(l)If any Loans funded on the Effective Date are used to finance a portion of
the purchase price of shares pursuant to the Polaris Tender Offer, then (i) all
material governmental approvals necessary in connection with the commencement of
(and such purchase of shares pursuant to) the Polaris Tender Offer shall have
been obtained and shall be in full force and effect, and all applicable waiting
periods shall have expired without any litigation or other action being taken or
threatened by any governmental authority or other parties that would restrain or
otherwise prevent consummation of the Polaris Tender Offer; and (ii) there shall
be no injunction or temporary restraining order which, in the judgment of the
Administrative Agent, would prohibit the consummation of the Polaris Tender
Offer or the making of Loans to finance purchase of shares pursuant to the
Polaris Tender Offer.  
(m)The representations and warranties of the Borrower and each Loan Party set
forth in this Agreement shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that it is already qualified or
modified by materiality in the text thereof).
(n)No Default or Event of Default hereunder shall have occurred and be
continuing.
(o)No Material Adverse Effect shall have occurred or exist, and there has been
no event, development or circumstance that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.  
(p)The Administrative Agent shall have received a certificate of a Responsible
Officer of Borrower certifying that each of the conditions specified in
paragraphs (l), (m), (n) and (o) of this Section 4.01has been satisfied.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
February 28, 2018 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 4.02Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, in each case, is subject to the satisfaction of
each of the following conditions:
(a)The representations and warranties of the Borrower and each Loan Party set
forth in this Agreement shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that it is already qualified or
modified by materiality in the text thereof) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (except to the extent any such representation or
warranty expressly relates to an earlier date, in which case, such
representation or warranty shall be true and correct in all material respects as
of such earlier date), and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower; provided that with respect to any 2018 Delayed Draw Term Loans
that are used to finance the eTouch Acquisition, such condition shall be limited
to the Specified Representations and those representations included in the
eTouch

--------------------------------------------------------------------------------

Acquisition Agreement that are material to the interests of the Lenders and only
to the extent that the Borrower or its applicable Subsidiary has the right to
terminate its obligations under such acquisition agreement as a result of a
breach of such representations, all of which representations shall be true and
correct in all material respects as of the date of the applicable Borrowing.
(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; provided that with respect to any 2018 Delayed Draw Term Loans that
are used to finance the eTouch Acquisition, such condition shall be deemed
satisfied so long as (i) no Default exists on the date of the eTouch Acquisition
Agreement and (ii) no Event of Default under Sections 7.01(a), (b), (h), (i) or
(j) shall have occurred and be continuing or shall exist on the date of the
applicable Borrowing, and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower.    
(c)Solely in the case of a borrowing of the 2020 Incremental Term Loans:

(i)the Borrower shall be in compliance on a Pro Forma Basis with the financial
covenant set forth in Section 6.10(a), recomputed (1) as if such 2020
Incremental Term Loan (and the application of proceeds thereof to the repayment
of any other Indebtedness) had been funded on the first day of the Reference
Period then most recently ended for which the Borrower has delivered Financial
Statements, and (2) with Consolidated Funded Debt measured as of the date of and
immediately after giving effect to the funding in connection with such 2020
Incremental Term Loan (and the application of proceeds thereof to the repayment
of any other Indebtedness) and (3) with Consolidated EBITDA measured for the
Reference Period then most recently ended for which the Borrower has delivered
Financial Statements, and the Administrative Agent shall have received a
certificate (with supporting calculations) to that effect dated as of the date
of funding the 2020 Incremental Term Loans and executed by a Financial Officer
of the Borrower;

(ii)the Administrative Agent shall have received a Solvency Certificate; and

(iii)the Administrative Agent shall have received all fees (including the
Funding Fee (as defined in the Third Amendment)) due and payable on or prior to
the date of borrowing of the 2020 Incremental Term Loans, and, to the extent
invoiced at least one day prior to such date, shall have been reimbursed for all
out of pocket expenses (including legal fees and expenses) required to be
reimbursed by the Borrower hereunder.

(d)The Administrative Agent shall have received a Borrowing Request meeting the
requirements of Section 2.03.  

In the case of a borrowing of the 2020 Incremental Term Loans, the
Administrative Agent shall have received a certificate (with supporting
calculations) of a Responsible Officer of the Borrower certifying that each of
the conditions specified in this Section 4.02(a), (b) and (c) and Section 2.21
have been satisfied. Each Borrowing (provided that a conversion or a
continuation of a Borrowing shall not constitute a “Borrowing” for purposes of
this Section) and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

--------------------------------------------------------------------------------

ARTICLE V
Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated , in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed
(or cash collateralized in accordance with the terms herein), the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01Financial Statements; and Other Information.  The Borrower will
furnish to the Administrative Agent (for distribution to the Lenders):
(a)Via either the EDGAR System or its Home Page, concurrently with the filing of
its annual report on Form 10-K for the fiscal year then ended with the SEC, but
no event later than 120 days after the end of such fiscal year, the financial
statements for such fiscal year as contained in such annual report on Form 10-K
and, as soon as it shall become available, via either the EDGAR System or its
Home Page, the annual report to its holders of Equity Interests for the fiscal
year then ended;
(b)Via either the EDGAR System or its Home Page, (i) concurrently with the
filing of its Quarterly Report on Form 10-Q for the fiscal quarter then ended
with the SEC, but no event later than 60 days after the end of such fiscal
quarter, copies of the financial statements for such fiscal quarter as contained
in its Quarterly Report on Form 10-Q, and, as soon as it shall become available,
via either the EDGAR System or its Home Page, a quarterly report to its
shareholders for the fiscal quarter then ended and (ii) concurrently with the
filing thereof with the SEC, copies of any pro forma financial statements filed
under Regulation S-X or other financial statements filed with the SEC related to
the Target and/or the eTouch Acquisition;
(c)Via either the EDGAR System or its Home Page, promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;
(d)concurrently with any delivery of financial statements under clause (a) or
(b) above (excluding any pro forma financial statements under clause (b)), a
certificate of a Financial Officer of the Borrower in substantially the form of
Exhibit B (i) certifying, in the case of the financial statements delivered
under clause (b), that such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis as of the date thereof in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, and
(iii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.10;
(e)[Reserved];
(f)as soon as available, and in any event no later than 120 days after the end
of each fiscal year of the Borrower and its Subsidiaries, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow, projected changes in financial position and projected income),
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are prepared in good faith based on estimates, information and
assumptions believed by the Borrower to be reasonable as of the date of such
certificate; and
(g)promptly following any request therefor, (x) such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms

--------------------------------------------------------------------------------

any Loan Document, as the Administrative Agent or any Lender may reasonably
request and to the extent reasonably available to the Borrower; provided, none
of the Borrower or any Subsidiary will be required to disclose or deliver
information (i) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
any law or by any binding agreement or (ii) that is subject to attorney-client
privilege or constitutes attorney work product and (y) information and
documentation reasonably requested by the Administrative Agent or any Lender
required to comply with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.
SECTION 5.02Notices of Material Events.  The Borrower will furnish to the
Administrative Agent (for distribution to the Lenders) prompt written notice of
the following:
(a)Promptly upon becoming aware of the existence of any condition or event that
constitutes a Default, written notice thereof specifying the nature and
duration, thereof and the action being or proposed to be taken with respect
thereto;
(b)Promptly upon becoming aware of any litigation or of any investigative
proceedings by a Governmental Authority commenced or threatened in writing
against the Borrower or any of its Subsidiaries of which they have notice, the
outcome of which could reasonably be expected to have a Material Adverse Effect
on the Borrower and its Subsidiaries on a consolidated basis, written notice
thereof and the action being or proposed to be taken with respect thereto;
(c)The occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and
(d)Promptly after any occurrence or after becoming aware of any condition
affecting the Borrower or any Subsidiary that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03Existence; Conduct of Business.  Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of the Borrower’s business when taken as a whole, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except, in each case,  where failure to
maintain such requisite authority or failure to maintain such right,
qualification, license, permit, franchise, governmental authorization,
intellectual property right, license or permit would not reasonably be expected
to result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 and (b) carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted or as are reasonably related, incidental, ancillary or complementary
to or a natural extension of the same.
SECTION 5.04Payment of Obligations.  Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all federal income and other material Taxes,
before the same shall become delinquent or in default (taking into account
applicable grace periods), except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect;
provided, that each Loan Party will, and will cause each Subsidiary to, remit
material withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when due and payable, notwithstanding the foregoing
exceptions.

--------------------------------------------------------------------------------

SECTION 5.05Maintenance of Properties.  Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear and
damage by fire or other casualty excepted.
SECTION 5.06Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which true and complete entries in all material respects in accordance with GAAP
will be made reflecting all of its and its Subsidiaries business and financial
transactions, and (b) permit any representatives designated by the
Administrative Agent on behalf of the Lenders (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers,
agents and appraisers retained by the Administrative Agent, in each case, who
have signed a non-disclosure agreement in form and substance reasonably
satisfactory to the Borrower, and, in all cases, excluding Excluded Persons),
upon reasonable prior written notice, to visit and inspect its properties, to
examine and make copies from its books and records, including to discuss its
affairs, finances and condition with its officers, all at such reasonable times
during Borrower’s normal business hours and as often as reasonably requested.
 The Loan Parties acknowledge that the Administrative Agent, after exercising
its rights of inspection, may prepare and distribute to the Lenders certain
Reports pertaining to the Loan Parties’ assets for internal use by the
Administrative Agent and the Lenders.  In the absence of a continuing Event of
Default only one such examination in any period of 12 consecutive calendar
months shall be conducted (as coordinated by the Administrative Agent) and shall
be at the Borrower’s expense, and during the continuance of an Event of Default
all such examinations shall be at the Borrower’s expense (and may occur with
greater frequency); provided, that any and all expenses incurred by a Lender
pursuant to this Section shall be solely at such Lender’s expense and Borrower
shall have no obligation to reimburse any such Lender’s expenses.
 Notwithstanding anything to the contrary in this Section, none of the Borrower
or any Subsidiary will be required to disclose, permit the inspection,
examination or making copies of abstracts of, or discussion of, any document,
information or other matter (i) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any law or by any binding agreement or (ii) that
is subject to attorney-client privilege or constitutes attorney work product.
SECTION 5.07Compliance with Laws.  The Borrower will, and will cause each of its
Subsidiaries to, comply with all material laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance in all
material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
SECTION 5.08Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only for purposes permitted under Section 3.19.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, to buy or
carry, or to extend credit to others to buy or carry, any Margin Stock or for
any other purpose that entails a violation of any of the Regulations of the
Board, including Regulations T, U and X.  All Letters of Credit will be issued
only to support general corporate purposes of the Borrower and its Subsidiaries.
 The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state, or (C)  in any manner that would result in the
violation of  any Sanctions applicable to any party hereto.
SECTION 5.09Insurance.  
(a)General. Each Loan Party will, and will cause each Subsidiary to, maintain
with financially sound and reputable carriers (a) insurance in such amounts
(with no greater risk retention) and against such risks (including loss or
damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as the senior officers of the Borrower in the
exercise of their reasonable judgment deem to be adequate, as are customary in
the industry for

--------------------------------------------------------------------------------

companies of established reputation engaged in the same or similar business in
the same or similar locations and owning or operating similar properties and as
shall be reasonably satisfactory to the Lenders, and (b) all insurance required
pursuant to the Collateral Documents.  The Borrower will furnish to the
Administrative Agent, upon reasonable request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. The Borrower
shall deliver, within 90 days after the Effective Date, to the Administrative
Agent endorsements (x) to all property or casualty insurance policies covering
Collateral naming the Administrative Agent as lender loss payee, (y) to all
general liability and other liability policies naming the Administrative Agent
an additional insured, which endorsements shall be in effect at all times and
(z) providing that 30 days’ advance notice will be given to Administrative Agent
prior to any cancellation or non-renewal of such policy (or 10 days’ advance
notice prior to any such cancellation due to non-payment of premium).  In the
event the Borrower or any Subsidiary at any time hereafter shall fail to obtain
or maintain any of the policies or insurance required herein or to pay any
premium in whole or in part relating thereto, then the Administrative Agent,
without waiving or releasing any obligations or resulting Default hereunder, may
at any time or times thereafter (but shall be under no obligation to do so), in
consultation with the Borrower, obtain and maintain such policies of insurance
and pay such premiums and take any other action with respect thereto which the
Administrative Agent deems advisable to ensure compliance under this Section
5.09.  All sums so disbursed by the Administrative Agent shall constitute part
of the Obligations, payable as provided in this Agreement.  No later than ninety
(90) days (as such period may be extended in the reasonable discretion of the
Administrative Agent) after the Effective Date (or the date any such insurance
is obtained, renewed or extended in the case of insurance obtained, renewed or
extended after the Effective Date), the Borrower will cause all property and
casualty insurance policies with respect to Collateral to be endorsed or
otherwise amended to include a lender’s loss payable, mortgagee or additional
insured, as applicable, endorsement, or otherwise reasonably satisfactory to the
Administrative Agent.  
(b)Flood Insurance.  With respect to each Mortgaged Property (if any) that is
located or lies within a “special flood hazard area” as designated on maps
prepared by the Federal Emergency Management Agency (FEMA), the Borrower or
other applicable Loan Party (A) will maintain, with financially sound and
reputable insurance companies, a flood insurance policy or policies (whether or
not coverage is available from the National Flood Insurance Program and whether
or not required by the Flood Laws), in form and substance acceptable to the
Administrative Agent covering each such Mortgaged Property on terms reasonably
acceptable to the Administrative Agent and otherwise sufficient to comply with
all applicable Flood Laws, and (B) promptly upon the reasonable request of the
Administrative Agent, will deliver to the Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent, including, without limitation, evidence of annual renewals of such
insurance.
SECTION 5.10Additional Subsidiaries.  In the event (i) the Borrower acquires or
creates any Subsidiary (other than an Excluded Subsidiary), or (ii) any Excluded
Subsidiary ceases to be an Excluded Subsidiary after the Effective Date, the
Borrower shall forthwith promptly (and in any event within 60 days (or such
longer time as the Administrative Agent may agree in its sole discretion) after
the acquisition or creation of such Subsidiary, or change in such Subsidiary’s
status as an Excluded Subsidiary) cause such Subsidiary to become a Guarantor by
delivering to the Administrative Agent a Joinder Agreement, duly executed by
such Subsidiary, pursuant to which such Subsidiary agrees to be bound by the
terms and provisions of this Agreement, such joinder to be accompanied by
appropriate corporate resolutions, other corporate organizational documentation
and customary legal opinions upon the request of the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.  Notwithstanding the foregoing, within thirty (30) days following the
consummation of the eTouch Acquisition (or such longer time as the
Administrative Agent may agree in its sole discretion), Borrower shall cause
each of eTouch and its Subsidiaries (as applicable) to comply with Sections 5.10
and 5.11.
SECTION 5.11Additional Collateral; Further Assurances.  
(a)The Borrower will, and will cause each Subsidiary (other than an Excluded
Subsidiary) to, cause (i) all of its personal property (whether tangible,
intangible or mixed, subject to the exceptions expressly contained in the
Security Agreement) and (ii) subject to other applicable provisions of this
Agreement, all of its fee-owned real property, if any, having a fair market
value (as reasonably determined by the Borrower) of $5,000,000 or more, to be
subject at all times to first priority, perfected Liens (including a Mortgage,
in the case of such real property)  in favor of the Administrative Agent for the
benefit of the Secured Parties to secure the Secured Obligations in

--------------------------------------------------------------------------------

accordance with the terms and conditions of the Collateral Documents, subject in
any case to Liens permitted by Section 6.02.
(b)Without limiting the foregoing, the Borrower will, and will cause each
Subsidiary (other than an Excluded Subsidiary) to, execute and deliver, or cause
to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements and other
documents and such other actions or deliveries of the type required by Section
4.01, as applicable), which may be required by law or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents (and subject to the exceptions set forth therein), all at
the expense of the Borrower.  
(c)The Administrative Agent will not enter into any Mortgage in respect of any
real property owned or acquired by the Borrower or any other Loan Party after
the Effective Date until (at least) 45 days after the Administrative Agent has
delivered to the Lenders (which may be delivered electronically) the following
documents in respect of such real property:  (i) a completed flood hazard
determination from a third party vendor; (ii) if such real property is located
in a “special flood hazard area,” (A) a notification to the Borrower or
applicable Loan Party of that fact and (if applicable) notification to the
Borrower or applicable Loan Party that flood insurance coverage is not
available, and (B) evidence of the receipt by the Borrower or applicable Loan
Party of such notice; and (iii) if such notice is required to be provided to the
Borrower or applicable Loan Party and flood insurance is available in the
community in which such real property is located, evidence of required flood
insurance, which shall comply with the requirements of Section 5.09(b).  
SECTION 5.12Accuracy of Information.  The Borrower will ensure that any written
information, including financial statements or other documents, furnished to the
Credit Parties by or on behalf of the Loan Parties in connection with the Loan
Documents or any amendment or modification thereof or waiver thereunder, taken
as a whole, as of the date of delivery, contains no material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, and when
taken as a whole with all other written information, not materially misleading;
provided, that with respect to any projections, the Borrower covenants only that
it will cause the projections to be prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ materially from the projected results.
SECTION 5.13Consummation of Polaris Tender Offer.  The Borrower will cause the
purchase of tendered shares or equity interests in respect of the Polaris Tender
Offer to be consummated in all material respects in accordance with all
applicable laws and material governmental approvals and, after giving effect
thereto, the Borrower indirectly through VCSPL will own at least 90.0% of all
outstanding shares of capital stock of Polaris.
SECTION 5.14Post-Closing Covenant.  The Borrower agrees to deliver, or cause to
be delivered (or to use commercially reasonable efforts to deliver or cause to
be delivered, to the extent applicable and specified on Schedule 5.14), to the
Administrative Agent, the items described on Schedule 5.14 hereof on or before
the dates specified with respect to such items, or such later dates as may be
agreed to by the Administrative Agent in its reasonable discretion.
ARTICLE VI
Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed (or cash
collateralized in accordance with the terms herein), the Borrower covenants and
agrees with the Lenders that:

--------------------------------------------------------------------------------

SECTION 6.01Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)Indebtedness created under the Loan Documents;
(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01, and
extensions, renewals and replacements of any such Indebtedness provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and reasonable fees and expenses
reasonably incurred, in connection with such refinancing;
(c)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that (A) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any other Loan Party
shall be subject to Section 6.04(g) and (B) Indebtedness of any Loan Party to
any Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;
(d)Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that (A) the Indebtedness so Guaranteed is permitted under this Section 6.01,
(B) Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04(h) and (C) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;
(e)Indebtedness arising in connection with the Orogen Series A Preferred Stock,
to the extent permitted under and in accordance with clause (xi) of Section
6.06(a);  
(f)Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by Borrower or any other Loan Party in the
ordinary course of business;
(g)Indebtedness incurred to finance Capital Expenditures, including Capital
Lease Obligations, and any Indebtedness incurred or assumed in connection with
the acquisition, construction or improvement of any such assets and secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount  plus other reasonable amounts paid, and reasonable
interest, fees and expenses incurred in connection therewith, result in an
earlier maturity date or decreased remaining weighted average life to maturity
thereof or change the parties directly or indirectly responsible for the payment
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (g) shall not exceed, in each case, the cost of such acquisition,
construction or improvement in the ordinary course of business; provided further
that (A) if secured, the collateral therefor consists solely of the assets being
financed, the products and proceeds thereof and books and records related
thereto, and (B) the aggregate outstanding principal amount of such Indebtedness
does not exceed the greater of (x) $30,000,000 and (y) 3.0% of Consolidated
Total Assets as of the last day of the most recently ended Reference Period for
which Financial Statements are available (and determined in each case without
regard to any write-downs or write-offs);
(h)Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (h) shall not exceed $20,000,000 at any
time outstanding;
(i)Indebtedness incurred by Borrower or its Subsidiaries arising (A) from
agreements providing for indemnification, adjustment of purchase price or
similar obligations (including customary earn-outs, and any other deferred
payments of a similar nature incurred in connection with any investment by any
Subsidiary), in each case, whether or not evidenced by a note, and incurred or
assumed in connection with any Permitted

--------------------------------------------------------------------------------

Acquisition or any asset sale permitted under this Agreement or Investment
permitted under this Agreement (any such obligations, “Deferred Acquisition
Obligations”), so long as no Default or Event of Default exists and is
continuing at the time of incurrence or assumption of such Indebtedness or would
result therefrom, or (B) from guarantees or letters of credit, surety bonds,
performance bonds or other similar obligations securing the performance of
Borrower or any Subsidiary pursuant to such agreements;
(j)Indebtedness in respect of netting services, automatic clearing house
arrangements, overdraft protections and otherwise in connection with deposit
accounts and employees’ credit or purchase cards;
(k)Indebtedness consisting of financing of insurance premiums in the ordinary
course of business;
(l)Indebtedness under Swap Agreements permitted under Section 6.05;
(m)any Transfer Pricing Obligations not covered by Section 6.01(c), and
facilities to finance real estate acquisitions and improvements, and renewals
and refinancings thereof; provided, that any such Indebtedness (other than
Indebtedness related to or arising from Transfer Pricing Obligations) under this
clause (m) shall not exceed $50,000,000 in the aggregate at any time
outstanding;
(n)(A) loans made by (x) Virtusa C.V. to Virtusa Financing C.V. as evidenced by
that certain Promissory Note, dated as of February 25, 2016, in the original
principal amount of $180,000,000, (y) Virtusa Financing C.V. to Virtusa
Netherlands Coöperatief U.A. as evidenced by that certain Promissory Note, dated
as of February 25, 2016, in the original principal amount of $180,000,000, and
(z) Virtusa Netherlands Coöperatief U.A. to VCSPL in the form of a
non-convertible debenture in the original principal amount of $200,000,000, and
in each case, any capitalized interest paid-in-kind or fees thereon (including
premiums) (collectively, the “2016 Polaris Investments”); and (B) the 2018
Polaris Investments;  
(o)other Indebtedness in an aggregate principal amount not exceeding $30,000,000
at any time outstanding, provided that not more than $7,500,000 in aggregate
principal amount of the foregoing shall be secured Indebtedness;
(p)Indebtedness of any Subsidiary as an account party in respect of trade
letters of credit;
(q)Indebtedness consisting of usual and customary take or pay obligations
contained in supply arrangements, incurred in the ordinary course of business;
(r)Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;
(s)Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees of Borrower or any Subsidiary, their
respective estates, spouses or former spouses issued in exchange for the
purchase or redemption by Borrower or such Subsidiary of its Equity Interests to
the extent permitted by clause (v) of Section 6.06(a);
(t)Indebtedness of any Foreign Subsidiaries incurred to finance working capital
needs or for other general corporate purposes, not to exceed at any time
outstanding $15,000,000;
(u)(A) Indebtedness incurred by VCSPL with respect to a bank guarantee obtained
in connection with the Polaris Tender Offer in an aggregate amount (calculated
on the date of issuance of the bank guarantee and on each date the amount of
such bank guarantee is increased or reduced) not to exceed (x) at any time
during the first 45 days after the date of issuance of such bank guarantee, the
Dollar Amount of $47,000,000, and (y) at any time after the 45th day after the
date of issuance of such bank guarantee, the Dollar Amount of $80,000,000;
provided, that such bank guarantee shall be terminated and expire automatically
no later than the earlier of (i) the delisting of Polaris and (ii) one year plus
45 days after the date of issuance of such bank guarantee, and (B) a Guarantee
by the Borrower of Indebtedness permitted under clause (A); and

--------------------------------------------------------------------------------

(v)obligations with respect to eTouch Retention Payments.

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall create, incur, assume or permit to exist any Indebtedness (or
any Guarantees of any Indebtedness) other than of the types described under
clauses (f) and (j) of this Section 6.01.

SECTION 6.02Liens.  No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:
(a)Permitted Encumbrances;
(b)Liens created pursuant to any Loan Document;
(c)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02, including any extensions or
amendments thereof; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary (other than proceeds) and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof permitted under Section
6.01(b);
(d)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary (other than proceeds) and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof permitted pursuant to
Section 6.01;
(e)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (g) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary;
(f)Liens arising out of Sale and Leaseback Transactions permitted by Section
6.11;
(g)bankers liens, rights of set-off and similar Liens incurred on deposits made
in the ordinary course of business;
(h)Liens on deposits pursuant to Swap Agreements to secure obligations
thereunder to the extent such Swap Agreements are permitted hereunder;
(i)leases, subleases, and non-exclusive licenses or sublicenses granted to third
parties in the ordinary course of business, and exclusive licenses granted to
third parties provided that the fair market value of all property for which
exclusive licenses are granted shall not exceed $10,000,000 at any time during
the term of this Agreement;
(j)Liens in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods;
(k)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

--------------------------------------------------------------------------------

(l)Liens arising by operation of law or contract on insurance policies and
proceeds thereof to secure premiums payable thereunder;
(m)Liens arising solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by Borrower or any of its Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;
(n)Liens in connection with cash collateral for letters of credit securing real
property leases;  
(o)Liens on real property securing Indebtedness incurred by Virtusa (Pvt.)
Limited and permitted under Section 6.01;
(p)in connection with the sale or transfer of any other assets in a transaction
permitted under Section 6.12, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof;
(q)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by Borrower or any Subsidiaries in the
ordinary course of business;
(r)Liens constituting a renewal, extension or replacement of any Permitted
Encumbrance;  
(s)Liens securing any Indebtedness financing real estate acquisitions and
improvements to the extent permitted under Section 6.01(m); and
(t)other Liens, provided that, as of the Effective Date or immediately after
giving pro forma effect to the creation, incurrence or assumption of any such
Lien or of any Indebtedness secured in reliance on this clause (u) and any
substantially concurrent use of proceeds thereof, the aggregate amount of
Indebtedness secured by such Lien shall not exceed $7,500,000 and to the extent
such Indebtedness is permitted under Section 6.01(o).

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall (i) create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except for any Liens
permitted under clause (a) of the definition of “Permitted Encumbrances” and
Section 6.02(g), or (ii) assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof.

SECTION 6.03Fundamental Changes.  (a)  No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or divide, liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing,
(i) any Subsidiary may merge into or liquidate or dissolve into, or consolidate
with, the Borrower in a transaction in which the surviving entity is the
Borrower, (ii) any Subsidiary (other than a Massachusetts Securities
Corporation) may merge into or liquidate or dissolve into, or consolidate with,
any Subsidiary in a transaction in which the surviving entity is a Subsidiary
and, if any party to such merger is a Loan Party, is or becomes a Loan Party
within 30 days (or such longer period as the Administrative Agent may reasonably
agree) of such merger, liquidation or consolidation, (iii) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Secured Parties; provided, that any such
merger involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted under Section
6.04 and (iv) any Subsidiary may merge into or liquidate or dissolve into, or
consolidate with, any other Subsidiary in a transaction in which the surviving
entity is a direct or indirect wholly-owned Subsidiary in connection with
consummation of the Polaris Tender Offer or the eTouch Acquisition and, if any
party to such a merger, liquidation or dissolution is a Loan Party, the
surviving entity shall be or become a Loan Party within 30 days (or such longer
period as the Administrative Agent may reasonably agree) of such merger,
liquidation or dissolution.

--------------------------------------------------------------------------------

(b)The Borrower will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses ancillary, incidental, complementary or reasonably
related thereto.
(c)Notwithstanding the foregoing, any Subsidiary that is a Massachusetts
Securities Corporation may merge into or liquidate or dissolve into, or
consolidate with, only the Borrower, and no other Person or entity.   No
Subsidiary that is a Massachusetts Securities Corporation shall engage in any
business activity other than buying, selling, dealing in or holding securities
on its own behalf, within the meaning of Massachusetts General Law c. 63, § 38B,
and the applicable rules, regulations and directives of the Massachusetts
Department of Revenue.  
SECTION 6.04Investments, Loans, Advances, Guarantees and Acquisitions.  No Loan
Party will, nor will it permit any Subsidiary to, make or maintain any
Investments other than:
(a)Investments existing on the date hereof in or to Subsidiaries and set forth
on Schedule 6.04 and any extensions or amendments thereto not increasing the
principal or capital amount thereof;
(b)Permitted Investments;
(c)Capital Expenditures and capitalized software development expenses;
(d)normal trade credit extended in the ordinary course of business and
consistent with prudent business practice;
(e)advances to employees for business related, education or moving expenses to
be incurred in the ordinary course of business in an amount not to exceed
$5,000,000 in the aggregate outstanding at any one time,
(f)Investments by the Borrower and the Subsidiaries (other than a Massachusetts
Securities Corporation) in Equity Interests in, or capital or asset
contributions to, their respective Subsidiaries; provided, that (i) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the Security
Agreement (subject to the limitations and exceptions applicable to voting stock
of a Subsidiary referred to in Section 5.11) and (ii) the aggregate amount of
Investments by Loan Parties in Subsidiaries that are not Loan Parties (together
with outstanding intercompany loans to Subsidiaries that are not Loan Parties
permitted under Section 6.04(g) and outstanding Guarantees of Indebtedness of
Subsidiaries that are not Loan Parties permitted under Section 6.04(h)) shall
not exceed, at any time outstanding, the greater of (x) $50,000,000 and (y) 5.0%
of Consolidated Total Assets as of the last day of the most recently ended
Reference Period for which Financial Statements are available (in each case
determined without regard to any write-downs or write-offs);
(g)loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary (other than a Massachusetts Securities Corporation) to the Borrower
or any other Subsidiary; provided, that (i) any such loans and advances made by
a Loan Party shall be evidenced by a promissory note pledged pursuant to the
Security Agreement and (ii) the amount of such loans and advances made by Loan
Parties to Subsidiaries that are not Loan Parties (together with outstanding
Investments in Subsidiaries that are not Loan Parties permitted under Section
6.04(f) and outstanding Guarantees of Indebtedness of Subsidiaries that are not
Loan Parties permitted under Section 6.04(h)) shall not exceed, at any time
outstanding, the greater of (x) $50,000,000 and (y) 5.0% of Consolidated Total
Assets as of the last day of the most recently ended Reference Period for which
Financial Statements are available (in each case determined without regard to
any write-downs or write-offs);
(h)Guarantees (other than by a Massachusetts Securities Corporation)
 constituting Indebtedness permitted by Section 6.01; provided, that the
aggregate principal amount of Indebtedness of Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party shall (together with outstanding
Investments in Subsidiary that are not Loan Parties permitted under Section
6.04(f) and outstanding intercompany loans to Subsidiaries that are not Loan
Parties permitted under Section 6.04(g)) shall not exceed, at any time
outstanding, the greater of (x) $50,000,000 and (y) 5.0% of Consolidated Total
Assets as of the last day of the most recently ended Reference Period for which
Financial Statements are available (in each case determined without regard to
any write-downs or write-offs);

--------------------------------------------------------------------------------

(i)Loans or advances made by the Borrower or any Subsidiary (other than a
Massachusetts Securities Corporation) to any Person (including employees) not in
the ordinary course of business not to exceed $5,000,000 in the aggregate
outstanding at any one time;
(j)the Polaris Tender Offer and the Polaris Investments;
(k)Permitted Acquisitions;
(l)Investments in cash and obligations under Swap Agreements permitted by
Section 6.05;
(m)Investments consisting of security deposits with utilities and other like
Persons made in the ordinary course of business;
(n)Investments received in connection with any insolvency proceedings in respect
of any customers, suppliers or clients and in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients;
(o)(i) the eTouch Investments and (ii) the eTouch Acquisition;
(p)Investments acquired in a Permitted Acquisition to the extent that such
investments were not made in contemplation of or in connection with such
Permitted Acquisition and were in existence prior to the date of such Permitted
Acquisition;
(q)upon foreclosure (or transfer of title in lieu of foreclosure) with respect
to any secured Investment in a Person other than the Borrower or a Subsidiary
and that, in each case, was made without contemplation of such foreclosure (or
transfer of title in lieu of foreclosure);
(r)Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit;
(s)the Borrower and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
(t)Investments constituting customary deposits made in connection with the
purchase of goods or services in the ordinary course of business;
(u)Investments consisting of promissory notes and other non-cash consideration,
in each case received in connection with asset sales or dispositions permitted
by Section 6.12; provided that the applicable Loan Party complies with the
requirements of the Security Agreement with respect to any such promissory notes
or other instruments;
(v)advances of payroll payments to employees in the ordinary course of business;
(w)any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;
(x)Investments to the extent that the consideration for such Investments is made
solely with the Equity Interests of the Borrower;
(y)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom on a Pro Forma Basis, Investments by the Borrower or any
Subsidiary in an aggregate amount, as valued at fair market value at the time
each such Investment is made and not exceeding the Available Amount immediately
prior to the time of the making of any such Investment;

--------------------------------------------------------------------------------

(z)other Investments (as valued at the fair market value (as determined in good
faith by the Borrower) of such Investment at the time each such Investment is
made) in an aggregate amount not exceeding, the greater of (x) $30,000,000 and
(y) 3.0% of Consolidated Total Assets as of the last day of the most recently
ended Reference Period for which Financial Statements are available (in each
case determined without regard to any write-downs or write-offs); and
(aa)Investments by any Loan Party in any Massachusetts Securities Corporation,
if and only if, and provided that, at the time of and immediately after making
any such Investments the Borrower will, on a Pro Forma Basis, not permit the
Consolidated Total Net Leverage Ratio to be greater than 2.25 to 1.00 (with
Consolidated Funded Debt measured at each such time and Consolidated EBITDA
measured for the most recently ended Reference Period for which Financial
Statements are available).  

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall make or maintain any Investments, other than Investments
expressly permitted under Sections 6.04(b), (r) and (w).

SECTION 6.05Swap Agreements.  The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary, or (c) any Swap Agreement as permitted by the Borrower’s investment
policy, as in effect on the Effective Date.
SECTION 6.06Restricted Payments.  
(a)No Loan Party will, nor will it permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so (unless such obligation is
contingent upon the termination of the Commitments and the payment in full of
all Loans, interest and fees hereunder), except:
(i)the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests;
(ii)(A) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests to the Borrower or any other Person pro rata and (B) any
Subsidiary may declare and pay Restricted Payments to any Loan Party; provided
that, notwithstanding the foregoing, any Massachusetts Securities Corporation
may declare and pay dividends or other Restricted Payments only to the Borrower,
and not to any Subsidiary or any other Person;
(iii)the Borrower may redeem shares of its capital stock which are “restricted
securities” (as defined in Rule 144 promulgated under the Securities Act of
1933) in an amount not to exceed 5.0% of the aggregate total voting stock of the
Borrower issued and outstanding on a fully diluted basis as of the date hereof;
(iv)the Borrower may redeem shares of its capital stock to settle any applicable
tax obligations of a grantee of shares of any equity award (including any shares
of restricted stock and any stock appreciation rights) which arise in connection
with the vesting, exercise or other taxable event with respect to such awards;
(v)the Borrower may repurchase shares of its capital stock pursuant to and in
accordance with any stock repurchase (or similar) program as approved by the
board of directors of the Borrower for repurchase of up to an aggregate of (i)
$30,000,000, plus (ii) an unlimited amount so long as, solely in the case of
this clause (v)(ii), immediately prior to and after giving effect to any such
repurchase

--------------------------------------------------------------------------------

the Consolidated Total Net Leverage Ratio is not greater than 2.25 to 1.00 (with
Consolidated Funded Debt measured at each such time and Consolidated EBITDA
measured for the most recently ended Reference Period for which Financial
Statements are available);
(vi)the Transfer Pricing Obligations;
(vii)the Borrower may repurchase Equity Interests upon the cashless exercise of
stock options or warrants if such Equity Interests represent all or a portion of
the exercise price of such options or warrants;
(viii)the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower;
(ix)Deferred Acquisition Obligations;
(x)the Borrower and its Subsidiaries may make additional Restricted Payments in
an aggregate amount not to exceed the Available Amount immediately prior to the
time of the making of such Restricted Payment, provided, that with respect to
such Restricted Payments made with the Available Amount, (A) no Default or Event
of Default shall exist and be continuing at the time of the making of such
Restricted Payment or would result therefrom, and (B) the Borrower shall be in
compliance with a Consolidated Total Net Leverage Ratio of not more than 1.50 to
1.00 on a Pro Forma Basis immediately prior to and after the time of the making
of such Restricted Payment;
(xi)the Borrower may issue and sell the Orogen Series A Preferred Stock pursuant
to the Investment Agreement; provided that within three (3) Business Days
following receipt by the Borrower of the Net Proceeds of such issuance and sale,
the Borrower shall prepay the Term Loans at par (to be applied in direct order
of maturity to the remaining principal installments of Term Loans) in an amount
equal to seventy-five percent (75%) of such Net Proceeds;
(xii)the Borrower may declare and pay cumulative cash dividends on the Orogen
Series A Preferred Stock when and as required pursuant to the applicable
Certificate of Designations; provided that both immediately before and after
paying any such cash dividend no Event of Default exists;
(xiii)(A) the Borrower may purchase, redeem, retire or otherwise acquire for
value the Orogen Series A Preferred Stock in an aggregate amount not to exceed
the Available Amount immediately prior to the time of the making of such
purchase, redemption, retirement or other acquisition for value of the Orogen
Series A Preferred Stock; and (B) the Borrower may purchase, redeem, retire or
otherwise acquire for value the Orogen Series A Preferred Stock at any time on
or after, but not before, the earlier of (A) August 24, 2023 and (B) the date on
which the Obligations (excluding (1) any unasserted contingent Obligations and
(2) LC Exposure to the extent the Borrower has deposited into an LC Collateral
Account (in a manner consistent with the provisions of Section 2.06(j)) an
amount in cash equal to 102% of the LC Exposure as of such date) have been paid
in full and the Commitments of all Lenders hereunder have been terminated;
(xiv)the Borrower may make Restricted Payments from time to time in an aggregate
amount not to exceed twenty-five percent (25%) of the Net Proceeds received by
the Borrower from the issuance and sale of the Orogen Series A Preferred Stock;
(xv)the Borrower may issue (A) Series A Preferred Stock upon conversion of the
Series A-1 Preferred Stock pursuant to the applicable Certificate of
Designations or the Investment Agreement and in connection with such conversion
and (B) Equity Interests (other than Disqualified Equity Interests) upon
conversion of the Orogen Series A Preferred Stock (including, without
limitation, following the occurrence of a Fundamental Change (as defined in the
applicable Certificate of Designations)) and in connection with such conversion;

--------------------------------------------------------------------------------

(xvi)the Borrower, at its option in lieu of paying cash dividends pursuant to
clause (xii) above, may declare and pay such dividends on the Orogen Series A
Preferred Stock in the form of additional Orogen Series A Preferred Stock;
(xvii)the Borrower or its Subsidiaries may make a Restricted Payment to the then
existing shareholders (other than the Borrower) of Polaris in an aggregate
amount not to exceed $3,000,000 per fiscal year; and
(xviii)the Borrower and its Subsidiaries may make any deferred payments payable
in respect of the eTouch Acquisition, provided that no Default or Event of
Default shall exist and be continuing at the time of or immediately after the
making of such Restricted Payment.
(b)No Loan Party will, nor will it permit any Subsidiary to, make or agree to
make payment on any Subordinated Indebtedness prohibited by the provisions of
the governing subordination or intercreditor agreement.
SECTION 6.07Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices and on other terms and
conditions, taken as a whole, not less favorable to such Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties; (b) transactions between or among the Borrower and any wholly-owned
Subsidiary that is a Loan Party and transactions solely between or among
Subsidiaries that are not Loan Parties, in each case, not involving any other
Affiliate; (c) any Investment permitted by Sections 6.04(f), (g), (h), or (v);
(d) any Indebtedness permitted under clause (c) of Section 6.01; (e) any
Restricted Payment permitted by Section 6.06; (f) loans or advances to employees
permitted under Section 6.04(e) or 6.04(i); (g) the payment of reasonable fees
and expense reimbursements to directors of the Borrower or any Subsidiary who
are not employees of such Borrower or any Subsidiary, and compensation, bonuses
and severance and employee benefit arrangements paid to, and indemnities
provided for the benefit of, directors, officers or employees of the Borrower or
its Subsidiaries in the ordinary course of business; (h) customary employment
and consulting agreements entered into the ordinary course of business; (i) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Borrower’s board of directors;
(j) intercompany transactions, including the (A) provision of management
services and other corporate overhead services, (B) provision of personnel to
other locations within the Borrower’s consolidated group on a temporary basis
and (C) provision, purchase or lease of services, operational support, assets,
equipment, data, information and technology, that, in the case of any such
intercompany transaction referred to in this clause (j), are subject to
reasonable reimbursement or cost-sharing arrangements (as determined in good
faith by the Borrower), which reimbursement or cost sharing arrangements may be
effected through transfers of cash or other assets or through book-entry credits
or debits made on the ledgers of each involved Subsidiary (provided that any
such intercompany transaction is either (1) entered into in the ordinary course
of business or (2) otherwise entered into pursuant to the reasonable
requirements of the business of the Borrower and the Subsidiaries); and (k) any
transaction involving consideration or value of less than $1,000,000; provided,
however, that this Section shall not limit the operation or effect of, or any
payments under, (i) any license entered into in the ordinary course of business
on customary terms between any Subsidiary and Borrower or any other Subsidiary
or (ii) any agreement with respect to any joint venture to which Borrower or any
Subsidiary is a party entered into in connection with, or reasonably related to,
its lines of business (provided that such agreement is approved by Borrower’s
board of directors).  Notwithstanding the foregoing, no Subsidiary that is a
Massachusetts Securities Corporation may sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any Subsidiary
that is not a Loan Party.  
SECTION 6.08Restrictive Agreements.  The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its Equity Interests or to make or repay loans or advances to
the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided

--------------------------------------------------------------------------------

that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof and (vi) the foregoing
shall not apply to any stockholder agreement, charter, by-laws or other
organizational documents of Borrower or any Subsidiary as in effect on the date
hereof and as amended to the extent permitted hereunder, (vii) the foregoing
shall not apply to any Permitted Encumbrances, and (viii) clauses (a) and (b) of
the foregoing shall not apply to restrictions on pledging joint venture
interests included in customary provisions in joint venture agreements or
arrangements and other agreements and other similar agreements applicable to
joint ventures.
SECTION 6.09Amendment to Material Documents; Fiscal Year.  No Loan Party will,
nor will it permit any Subsidiary to, amend, modify or waive any of its rights
under any agreement relating to any Subordinated Indebtedness in a manner
materially adverse to the Lenders.  Borrower will not, nor will it permit any
Subsidiary to, amend or modify its certificate or articles of incorporation or
organization and bylaws or other organizational or governing documents to the
extent such amendment or modification could reasonably be expected to have a
Material Adverse Effect.  Any Subsidiary that is a Massachusetts Securities
Corporation shall not amend or modify its certificate, articles of incorporation
or organization, or bylaws or other organizational or governing documents in any
material respect.  The Borrower and its Subsidiaries shall not change their
March 31 fiscal year end without the prior written consent of the Required
Lenders.
SECTION 6.10Financial Covenants.  
(a)Consolidated Total Net Leverage Ratio.  The Borrower will not permit the
Consolidated Total Net Leverage Ratio as of the last day of any Reference
Period, to be greater than:
(i)3.50 to 1.00, commencing with December 31, 2017 and tested for all quarters
thereafter ending prior to December 31, 2019;
(ii)3.25 to 1.00, commencing with December 31, 2019 and tested for all quarters
thereafter through December 31, 2020; and
(iii)3.00 to 1.00, commencing with March 31, 2021 and tested for all quarters
thereafter.
(b)Consolidated Fixed Charge Coverage Ratio.  The Borrower will not permit the
Consolidated Fixed Charge Coverage Ratio as of the last day of any Reference
Period, commencing with December 31, 2017, to be less than 1.25 to 1.00.
SECTION 6.11Sale and Leaseback Transaction.  No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrower or any Subsidiary that
is made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after such Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset.
SECTION 6.12Asset Sales.  No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset (including, in each
case, pursuant to a division, as described in Section 1.07), including any
Equity Interest owned by it, nor will the Borrower permit any Subsidiary to
issue any additional

--------------------------------------------------------------------------------

Equity Interest in such Subsidiary (other than to the Borrower or another
Subsidiary or otherwise in compliance with Section 6.04), except:
(a)(i) sales, transfers and dispositions of inventory, obsolete or worn-out
equipment, and other obsolete, worn-out, used or surplus assets or other
property no longer used or useful in the business, in each case in the ordinary
course of business, (ii) inventory and goods held for sale or other immaterial
assets, and (iii) cash and Cash Equivalents;
(b)sales, transfers and dispositions of assets to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with Section
6.07;
(c)sales, transfers and dispositions of accounts receivable made only to the
account debtors obligated therefor (excluding sales or dispositions in a
factoring arrangement) in connection with the compromise, settlement or
collection thereof;
(d)sales, transfers and dispositions of Permitted Investments in the ordinary
course of business;
(e)Sale and Leaseback Transactions permitted by Section 6.11;
(f)dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;
(g)transfers of cash in the ordinary course of business for equivalent value;
(h)dispositions of non-core assets acquired pursuant to a Permitted Acquisition
or other Investment permitted hereunder in an aggregate amount not to exceed 20%
of the total consideration of the total assets acquired in such Permitted
Acquisition or other Investment;
(i)licenses of patents, trademarks and other intellectual property rights
granted by Borrower or its Subsidiaries in the ordinary course of business and
not interfering in any respect with the ordinary conduct of the business of
Borrower or such Subsidiary and leases, subleases, licenses or sublicenses of
any real or personal property;
(j)sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold, and other than any Massachusetts Securities Corporation) that are not
permitted by any other clause of this Section; provided that the aggregate fair
market value of all assets sold, transferred or otherwise disposed of in
reliance upon this clause (j) shall not exceed at the time of such disposition
an amount equal to 15% of Consolidated Total Assets as of the last day of the
most recently ended Reference Period for which Financial Statements are
available (in each case determined without regard to any write-downs or
write-offs);, during the term of this Agreement;
(k)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and
(l)Liens permitted by Section 6.02, Investments permitted by Section 6.04 and
Restricted Payments permitted by Section 6.06;
(m)the sale or other transfer by Virtusa UK Ltd, of its trade debts or accounts
receivable generated from sales to British Telecommunications plc, to Lloyds TSB
Commercial Finance Limited (“Lloyds”), pursuant to the Supplier Finance Facility
Agreement dated September 23, 2008, between Lloyds and Virtusa UK Ltd,

--------------------------------------------------------------------------------

as amended, restated, extended, replaced or otherwise modified in a manner not
adverse to the Lenders in any material respect;  
(n)Dispositions of real estate and improvements acquired in connection with the
Acquisition of Polaris; and
(o)Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such disposition are promptly applied to the purchase price of
such replacement property;

provided that all sales, transfers, leases and other dispositions permitted
under this Section 6.12 (other than those permitted by clauses (b), (c), (d),
(f), (l) and (o) above) shall be made for fair value (as reasonably determined
by the Borrower in good faith).

Notwithstanding the foregoing, (i) any Subsidiary that is a Massachusetts
Securities Corporation may sell, transfer, lease or otherwise dispose of its
assets only to the Borrower or another Loan Party, and not to any other Person,
and (ii) the Borrower and other Loan Parties may transfer the Equity Interests
in or assets of any Massachusetts Securities Corporation only to another Loan
Party and not to any Person.  For the avoidance of doubt, issuances and sales by
the Borrower of its own Equity Securities are not restricted by this Section
6.12.

SECTION 6.13Immaterial Subsidiaries.  The Borrower will, from time to time by
written notice to the Administrative Agent, un-designate a sufficient number of
Subsidiaries as Immaterial Subsidiaries, if and to the extent necessary, such
that at all times all Immaterial Subsidiaries, collectively, do not comprise
more than five percent (5%) of the Borrower’s Consolidated Total Assets or
Consolidated EBITDA as of the end of or for the most recently ended Reference
Period for which Financial Statements are available.
ARTICLE VII
Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)the Borrower or any other Loan Party shall fail to pay any interest on any
Loan or any fee or any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement or any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of three Business Days;
(c)any representation or warranty made or deemed made by any Loan Party or any
Subsidiary in this Agreement, any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished by or on
behalf of any Loan Party or any Subsidiary pursuant to or in connection with
this Agreement, any Loan Document, or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect (or in any respect if such representation or warranty is
already qualified by concepts of materiality) when made or deemed made;

--------------------------------------------------------------------------------

(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(a) through (d), 5.02(a), 5.03 (solely with
respect to legal existence of the Loan Parties), 5.06 or 5.08 or in Article VI;
(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or in any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for a period of thirty (30) days after
the earlier of any Loan Party’s knowledge of such breach or written notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender);
(f)any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period;
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and with respect to any Indebtedness which is
convertible into Equity Interests and permitted under Section 6.01, the
conversion of such Indebtedness into Equity Interests in accordance with the
terms thereof shall not constitute, for purposes of this clause (g), an event or
condition which would allow the holder or holders of such Indebtedness to cause
such Indebtedness to become due prior to its stated maturity;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Subsidiary or its debts, or of a substantial part of its
assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(j)the Borrower or any Subsidiary shall become unable, admit in writing its
inability to, or publicly declare its intention not to, or fail generally to pay
its debts as they become due;
(k)one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 in value, the payment of which is not fully covered by
insurance in excess of any deductibles not exceeding $1,000,000 in the aggregate
or which is not otherwise covered by an indemnification in favor of the Borrower
or its Subsidiaries, as applicable, shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;
(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

--------------------------------------------------------------------------------

(m)a Change in Control shall occur;
(n)the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect, including any
notice of termination delivered pursuant to Section 10.08;
(o)except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any material portion of the Collateral, taken as a whole, as
required by this Agreement or any Collateral Document, or (ii) any Lien on any
material portion of the Collateral, taken as a whole, securing any Secured
Obligation shall cease to be a perfected, first priority Lien; or
(p)any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or as a result of the termination of the Commitments and the payment
in full of principal and interest on each Loan and all fees of the Loan Parties
thereunder, shall cease to be in full force and effect; or any Loan Party or any
other Person shall contest in any manner the validity or enforceability of any
Loan Document; or any Loan Party shall deny that it has any or further liability
or obligation under any Loan Document, or shall purport to revoke, terminate or
rescind any Loan Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments (including the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued but unpaid interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become  due and
payable immediately, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower, and (iii)
require cash collateral for the LC Exposure in accordance with Section 2.06(j)
hereof; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding and cash collateral for the LC
Exposure, together with accrued but unpaid interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the UCC.

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, if any Event of Default has occurred and
is continuing, the Administrative Agent on behalf of the Lenders may exercise
all rights and remedies of a secured party under the New York Uniform Commercial
Code or any other applicable law.  Without limiting the generality of the
foregoing, if any Event of Default has occurred and is continuing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except for any notice
of default to the extent expressly required under the Loan

--------------------------------------------------------------------------------

Documents and/or any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, or consent to the use by the Grantor of any cash collateral
arising in respect of the Collateral on such terms as the Administrative Agent
deems reasonable, and/or may forthwith sell, lease, assign give an option or
options to purchase or otherwise dispose of and deliver, or acquire by credit
bid on behalf of the Lenders, the Collateral or any part thereof (or contract to
do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Lender or elsewhere, upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery, all without assumption of any credit risk.  With respect to any public
or private sales referred to in the preceding sentence, the Administrative Agent
or any Lender shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
 Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere.  The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Article VII, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any other
way relating to the Collateral or the rights of the Administrative Agent and the
Lenders hereunder, including reasonable attorneys’ fees and disbursements to the
extent payable hereunder, to the payment in whole or in part of the obligations
of the Loan Parties under the Loan Documents, in such order as the
Administrative Agent may elect, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor.  To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Lender arising
out of the exercise by them of any rights hereunder.  If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.  

ARTICLE VIII
The Administrative Agent

Each of the Lenders and the Issuing Bank, each on behalf of itself and any of
its Affiliates that is a Secured Party, hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.  In addition, to the extent required under the
laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.  Except for the final
paragraph of this Article VIII, the provisions of this Article are solely for
the benefit of the Credit Parties, and the Loan Parties shall not have rights as
a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the

--------------------------------------------------------------------------------

term “agent” as used herein or in any other Loan Documents (or any similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Any Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct as
determined by a final nonappealable judgment of a court of competent
jurisdiction.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered under any Loan Document or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other Loan Document or any other agreement, instrument or document (including,
for the avoidance of doubt, in connection with the Administrative Agent’s
reliance on any Electronic Signature transmitted by telecopy, emailed pdf. or
any other electronic means that reproduces an image of an actual executed
signature page), (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
 Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable, or be responsible for any loss, cost or expense suffered by the
Borrower, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or Issuing Bank, or
any Exchange Rate or Dollar Amount.

--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower thirty (30) days in
advance.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor which shall be a
commercial bank with an office in New York, New York, or an Affiliate of any
such commercial bank, which successor, so long as no Event of Default shall have
occurred and be continuing, shall be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed).  If no successor shall
have been so appointed by the Required Lenders and approved by the Borrower (to
the extent required) and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a
commercial bank with an office in New York, New York, or an Affiliate of any
such commercial bank.  Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
 Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders, the Issuing Bank and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case

--------------------------------------------------------------------------------

until such time as a successor Administrative Agent is appointed and accepts
such appointment in accordance with this paragraph (it being understood and
agreed that the retiring Administrative Agent shall have no duty or obligation
to take any further action under any Collateral Document, including any action
required to maintain the perfection of any such security interest), and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and the
Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

Each Lender and Issuing Bank acknowledges and agrees that the extensions of
credit made hereunder are commercial loans and letters of credit and not
investments in a business enterprise or securities.  Each Lender and each
Issuing Bank further represents and warrants that (i) the Loan Documents set
forth the terms of a commercial lending facility, (ii) it is engaged in making,
acquiring or holding commercial loans and in providing other facilities set
forth therein as may be applicable to such Lender or Issuing Bank, in each case
in the ordinary course of business, and not for the purpose of purchasing,
acquiring or holding any other type of financial instrument (and each Lender and
each Issuing Bank agrees not to assert a claim in contravention of the
foregoing), (iii) it has, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender or Issuing Bank and their respective Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement as a Lender,
and to make, acquire or hold Loans hereunder and (iv) it is sophisticated with
respect to decisions to make, acquire and/or hold commercial loans and to
provide other facilities set forth herein, as may be applicable to such Lender
or such Issuing Bank, and either it, or the Person exercising discretion in
making its decision to make, acquire and/or hold such commercial loans or to
provide such other facilities, is experienced in making, acquiring or holding
such commercial loans or providing such other facilities.  Each Lender and each
Issuing Bank shall, independently and without reliance upon the Administrative
Agent, any arranger of this credit facility or any amendment thereto or any
other Lender or Issuing Bank and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any other Loan Documents, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

Anything herein to the contrary notwithstanding, no Lead Arranger or syndication
agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement

--------------------------------------------------------------------------------

or any of the other Loan Documents, except in its capacity, as applicable, as
the Administrative Agent, a Lender or the Issuing Bank hereunder.

Compliance with Floods Laws.  The Administrative Agent has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the Flood Laws and will post on the applicable Platform or
otherwise distribute to each Lender documents that it receives in connection
with the Flood Laws (“Flood Documents”); provided, however, that the
Administrative Agent makes no representation or warranty with respect to the
adequacy of the Flood Documents or their compliance with the Flood Laws.  Each
Lender acknowledges and agrees that it is individually responsible for its own
compliance with the Flood Laws and that it shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
including the Flood Documents posted or distributed by the Administrative Agent,
continue to do its own due diligence to ensure its compliance with the Flood
Laws.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC.
 Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents.  Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized by the Secured Parties, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Lien granted to or held by
the Administrative Agent upon any Collateral in accordance with Section 9.02(d).
 Upon any sale or transfer of assets constituting Collateral or the release of
any Subsidiary from its Guarantee that is permitted pursuant to the terms of any
Loan Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least ten (10) Business Days’ prior written
request by the Borrower to the Administrative Agent, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold or transferred or to evidence
the release of such Guarantor; provided, that (a) the Administrative Agent shall
not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty or to evidence the release of
such Guarantor, and (b) such release shall not in any manner discharge, affect
or impair the Secured Obligations or any Liens upon (or obligations of the
Borrower or any Subsidiary in respect of) all interests retained by the Borrower
or any other Subsidiary, including the proceeds of the sale, all of which shall
continue to constitute part of the Collateral.

--------------------------------------------------------------------------------

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions, or (b) at any other sale, foreclosure
or acceptance of collateral in lieu of debt conducted by (or with the consent or
at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for  the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase).  In connection with any such bid (i) the Administrative Agent shall
be authorized by the Secured Parties to form one or more acquisition vehicles
and to assign any successful credit bid to such acquisition vehicle or vehicles
(ii) each of the Secured Parties’ ratable interests in the Obligations which
were credit bid shall be deemed without any further action under this Agreement
to be assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Administrative shall be authorized to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized by the Secured Parties to issue to each of the Secured
Parties, ratably on account of the relevant Obligations which were credit bid,
interests, whether as equity, partnership, limited partnership interests or
membership interests, in any such acquisition vehicle  and/or debt instruments
issued by such acquisition vehicle, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties  pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action.  Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative

--------------------------------------------------------------------------------

Agent may reasonably request in connection with the formation of any acquisition
vehicle, the formulation or submission of any credit bid or the consummation of
the transactions contemplated by such credit bid.

ARTICLE IX
Miscellaneous
SECTION 9.01Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, fax or other
electronic communication, as follows:
(i)if to any Loan Party, to it in care of the Borrower at:

Virtusa Corporation

132 Turnpike Road, Suite 300,
Southborough,, Massachusetts 01772

Attention:  Chief Financial Officer

Facsimile No:  (508) 389-7224



(ii)if to the Administrative Agent at:

JPMorgan Chase Bank, N.A.
Loan and Agency Services Group

10 South Dearborn, Floor L2

Chicago, IL 60603-2003

Attention: Cheryl Lyons

Telephone No. (312) 732-2593

Facsimile No: (888)-303-9732

Electronic mail: jpm.agency.servicing.1@jpmorgan.com


(iii)with a copy to:

50 Rowes Wharf, 2nd Floor

Boston, MA 02110

Attention: Stacy Benham, Vice President

Telephone No.: (617) 428-2172



(iv)if to the Issuing Bank, to JPMorgan Chase Bank, N.A. at:

10 S. Dearborn, Floor L2

Chicago, Illinois 60603

Attention: PJ Balaji, LC Account Manager

Telephone No.: 855-609-9959

Facsimile No:  (888) 303-9732

Electronic mail: chicago.lc.agency.activity.team@jpmorgan.com



(v)if to any other Lender, to it at its address (or telecopy number or e-mail
address) set forth in its Administrative Questionnaire.

--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(c)Any party hereto may change its address or telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.
(d)Electronic Systems.
(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender, the Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through an
Electronic System.  “Communications” means, collectively, any notice, demand,
communication,

--------------------------------------------------------------------------------

information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.
SECTION 9.02Waivers; Amendments.  (a)  No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
 No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)Subject to Section 2.14(b) and (c) and Section 9.02(c) through 9.02(f) below
and except as provided in Section 2.21 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement (including any Incremental
Term Loan Amendment) shall (i) increase the Commitment of any Lender without the
written consent of such Lender (including any such Lender that is a Defaulting
Lender) (it being understood that a waiver of any condition precedent or the
waiver of any Default, Event of Default or mandatory prepayment shall not
constitute an increase of any Commitment), (ii) reduce or forgive the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce or forgive any interest or fees payable hereunder, without the written
consent of each Lender directly and adversely affected thereby (including any
such Lender that is a Defaulting Lender), provided, however, that only the
consent of the Required Lenders shall be necessary to amend the provisions with
respect to the application or amount of the default rate described in Section
2.13(c) or waive any obligation of any Borrower to pay interest or fees at such
default rate and with respect to amendments to any financial covenant ratios or
related definitions, the impact of which may reduce interest, (iii) postpone the
scheduled date of payment or amortization of the principal amount of any Loan or
LC Disbursement, or any  date for payment of any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment (in
each case excluding, for the avoidance of doubt, mandatory prepayments under
Section 2.11), or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender directly and adversely affected
thereby (including any such Lender that is a Defaulting Lender), (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
release the Borrower from its Obligations without the written consent of each
Lender, (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or, except as provided in the following clause (viii), any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender (it
being understood that, solely with the consent of the parties to an Incremental
Term Loan Amendment, Incremental Term Loans may be included in the determination
of the Required Lenders, the Required Revolving Lenders and the Required Term
Lenders, as applicable, on substantially the same basis as the Commitments and
the Term Loans are included on the Effective Date) (provided that with the
consent of the Administrative Agent, the provisions of this Section and the
definition of the term “Required Lenders” may be amended to include references
to any new class of loans created under this Agreement (or to lenders extending
such loans) on substantially the same basis as the corresponding references
relating to the existing classes of Loans or Lenders), (vii) change Section
2.20, without the consent of each Lender (other than any Defaulting Lender),
(viii) change the definition of “Required Revolving Lenders” or “Required Term
Lenders”, without the written consent of each Revolving Lender or each Term
Lender, respectively (other than any Defaulting Lender), (ix) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any Class
differently than Lenders holding Loans of any other Class, without the written
consent of the Required Revolving Lenders and the Required Term Lenders, as the
case may be, of the Class of Loans adversely affected thereby, (x) release all
or substantially all of the Loan Guarantors

--------------------------------------------------------------------------------

from their obligations under the Loan Guaranty, without the written consent of
each Lender (other than any Defaulting Lender) (except as otherwise expressly
provided for herein), (xi) except as provided in paragraph (d) of this Section,
release all or substantially all of the Collateral (except as otherwise
expressly provided for herein), without the written consent of each Lender
(other than any Defaulting Lender), or (xii) change the definition of
“Alternative Currency” without the written consent of each Lender; provided
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Issuing Bank hereunder
without the prior written consent of the Administrative Agent or the Issuing
Bank, as the case may be (it being understood that any change to Section 2.20
shall require the consent of the Administrative Agent and the Issuing Bank);
provided further, that no such agreement shall amend or modify the provisions of
Section 2.06 or any letter of credit application and any bilateral agreement
between the Borrower and the Issuing Bank regarding the Issuing Bank’s Letter of
Credit Commitment or the respective rights and obligations between the Borrower
and the Issuing Bank in connection with the issuance of Letters of Credit
without the prior written consent of the Borrower, the Administrative Agent and
the Issuing Bank, respectively.  The Administrative Agent may also amend
Schedule 2.01A or 2.01B to reflect assignments entered into pursuant to Section
9.04.
(c)Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (1) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.
(d)If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender (or each affected Lender) and that has been approved by the Required
Lenders, the Required Term Lenders, or the Required Revolving Lenders, the
Borrower may replace such Non-Consenting Lender in accordance with Section 2.19;
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by the Borrower to be made pursuant to this
paragraph).
(e)If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.
(f)The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to or held by
the Administrative Agent upon any Collateral (i) upon the termination of all the
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than (A) contingent obligations and (B) Secured Swap Obligations and
Secured Banking Services Obligations as to which arrangements satisfactory to
the applicable Swap Provider or Banking Services Provider have been made), and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the Issuing Bank have been made), (ii) constituting property being sold or
disposed of if the Borrower certifies to the Administrative Agent that the sale
or disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII, (v) as
otherwise permitted by, but only in accordance with, the terms of any Loan
Document, or (vi) if approved, authorized or ratified in writing by the Required
Lenders, unless such release is required to be approved by all of the Lenders
hereunder.  Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto.  Any such release shall
not in any manner discharge, affect, or impair the Secured Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained

--------------------------------------------------------------------------------

by the Domestic Loan Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral.
SECTION 9.03Expenses; Indemnity; Damage Waiver.  (a)  The Loan Parties, jointly
and severally, shall pay or promptly reimburse (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, Lead Arrangers and
their respective Affiliates (limited, in the case of legal costs, to the
reasonable and documented  fees, charges and disbursements of one primary
counsel for the Administrative Agent and Lead Arrangers collectively (including
reasonably necessary local counsel for the Administrative Agent and Lead
Arrangers collectively), in connection with the syndication of the credit
facilities provided for herein, (ii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (limited in the
case of legal costs,  to the reasonable and documented  fees, charges and
disbursements of one primary counsel for the Administrative Agent and reasonably
necessary local counsel for the Administrative Agent), in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (iii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iv) all documented out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender (limited in the case
of legal costs,  to the reasonable and documented fees, charges and
disbursements of one primary counsel to all such persons, collectively, one
local counsel for each other relevant jurisdiction, to all such persons,
collectively, and additional counsel (to be shared by similarly situated
persons) in light of conflicts of interest for the Administrative Agent, the
Issuing Bank or any Lender) during the existence of an Event of Default, in
connection with the enforcement, collection or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during the existence of an Event of Default and during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)Each of the Loan Parties, jointly and severally, shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related reasonable and
documented expenses, (limited in the case of legal costs,  to the fees, charges
and disbursements of one primary counsel to all such persons, collectively, one
local  counsel to all such persons, collectively, for each other relevant
jurisdiction, and additional counsel (to be shared by similarly situated
persons) in light of conflicts of interest for any Indemnitee), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit),  or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Borrower or any other
Loan Party or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent (a) that
such losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, or willful misconduct of
such Indemnitee or material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document or (b) any dispute solely among the Indemnitee
that does not involve an act or omission of the Borrower or any of its
Affiliates (other than any claims against an Indemnitee in its capacity as an
administrative agent or arranger or any similar role under the Loan
Documents).This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid

--------------------------------------------------------------------------------

amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, penalty, liability or related expense, as the case may be, was incurred
by or asserted against the Administrative Agent or the Issuing Bank in their
capacity as such.
(d)To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that, nothing in this
clause (d) shall relieve the Borrower of any obligation it may have to indemnify
an Indemnitee against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.
(e)All amounts due under this Section shall be payable promptly after written
demand therefor.
SECTION 9.04Successors and Assigns.  (a)  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)(i)Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution or
Excluded Person) all or a portion of its rights and obligations under the Loan
Documents (including all or a portion of its Commitment, participations in
Letters of Credit and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:
(A)the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;
(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Loan or Revolving
Commitment to an assignee that is a Lender immediately prior to giving effect to
such assignment, an Affiliate of such a Lender or an Approved Fund with respect
to such a Lender and (y) all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and
(C)the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.
(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such

--------------------------------------------------------------------------------

assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default under Section
7.01(a), (b), (d) (solely as it relates to a breach of Section 5.01 and Section
6.10), (f), (g), (h) or (i) has occurred and is continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500; provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (i) has
not been established for the primary purpose of acquiring any Loans or
Commitments, (ii) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (iii) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business, (c) a Defaulting Lender or its Lender Parent, or (d) the
Borrower or any of its Subsidiaries or other Affiliates.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the

--------------------------------------------------------------------------------

assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e), 2.07(b),
2.18(e) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution or Excluded
Person, in all or a portion of such Lender’s rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that directly or adversely affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Sections 2.17(f) and (g) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender and the information and documentation required under
2.17(g) will be delivered to the Borrower and the Administrative Agent)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any

--------------------------------------------------------------------------------

greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive.
(d)Each Lender that sells a participation agrees to effectuate the provisions of
Section 2.19(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(e)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)Any assignment or participation made to an Excluded Person in violation of
this Section 9.04 shall not be void, but the other provisions of this Section
9.04 shall apply.  If any assignment or participation is made to an Ineligible
Institution or Excluded Person in violation of this Section 9.04, the Borrower
may, at its sole expense and effort, upon notice to the Ineligible Institution
or Excluded Person, as the case may be, and the Administrative Agent,
(A) terminate the Commitment of the applicable Ineligible Institution or
Excluded Person and repay all Obligations (other than Unliquidated Obligations
that have not yet arisen) of the Borrower owing to such Ineligible Institution
or Excluded Person, as the case may be, in connection with such Commitment
and/or (B) require such Ineligible Institution or Excluded Person, as the case
may be, to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement and any applicable participation agreement to
one or more Persons (other than an Ineligible Institution or Excluded Person) at
the lesser of (x) the principal amount thereof and (y) the amount that such
Ineligible Institution or Excluded Person, as the case may be, paid to acquire
such interests, rights and obligations.
SECTION 9.05Survival.  All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement or any
Loan Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06Counterparts; Integration; Effectiveness; Electronic Execution.
 (a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the

--------------------------------------------------------------------------------

Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  
(b)Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 9.01), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Loan Document and/or
any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent and pursuant to procedures approved by it;
provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on such
Electronic Signature purportedly given by or on behalf of the Borrower or any
other Loan Party without further verification thereof and without any obligation
to review the appearance or form of any such Electronic signature and (ii) upon
the request of the Administrative Agent or any Lender, any Electronic Signature
 shall be promptly followed by a manually executed counterpart.  Without
limiting the generality of the foregoing, the Borrower and each Loan Party
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, and the
Borrower and the Loan Parties, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement,  any
other Loan Document and/or any Ancillary Document shall have the same legal
effect, validity and enforceability as any paper original, (ii) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Loan Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Loan Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against the Administrative Agent, any
Arranger, any syndication agent, any documentation agent, any Issuing Bank and
any Lender, and any Related Party of any of the foregoing Persons for any
Liabilities arising solely from the Administrative Agent’s and/or any Lender’s
reliance on or use of Electronic Signatures and/or transmissions by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page, including any Liabilities arising as a result of the
failure of the Borrower and/or any Loan Party to use any available security
measures in connection with the execution, delivery or transmission of any
Electronic Signature.
SECTION 9.07Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

--------------------------------------------------------------------------------

SECTION 9.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, upon any amount becoming due and payable by the
Borrower hereunder (whether at stated maturity, by acceleration or otherwise) to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held, and other obligations at any time owing,
by such Lender, such Issuing Bank or any such Affiliate, to or for the credit or
the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch office or Affiliate of such Lender or such Issuing Bank different from
the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
 The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have.  Each Lender and Issuing Bank agrees to notify the Borrower
and the Administrative Agent immediately after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
SECTION 9.09Governing Law; Jurisdiction; Consent to Service of Process.  (a)
 This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the  Borough of Manhattan, and of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.
(c)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 9.10WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF

--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12Confidentiality.  Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners)
(provided that, unless prohibited by applicable law or court order, the
Administrative Agent, applicable Lender or Issuing Bank, as the case may be,
shall notify the Borrower of any request by any Governmental Authority (other
than any such request in connection with an examination of the Administrative
Agent, applicable Lender or Issuing Bank) for disclosure of any such nonpublic
Information prior to disclosure of such Information), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement any other Loan Document or the enforcement
of rights hereunder or thereunder (provided that the Borrower shall be given
notice thereof and a reasonable opportunity to seek a protective court order
with respect to such Information prior to such disclosure (it being understood
that the refusal by a court to grant such a protective order shall not prevent
the disclosure of such Information thereafter) and any foreclosure, sale or
other disposition of any Collateral in connection with the exercise of remedies
under the Collateral Documents, subject to each potential transferee of such
Collateral having entered into customary confidentiality undertakings with
respect to such Collateral prior to the disclosure thereof to such Person (which
confidentiality obligations will cease to apply to any transferee upon the
consummation of its acquisition of such Collateral)), (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, (h) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section 9.12 or (2) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower that, to the
knowledge of the Administrative Agent or the applicable Lender, Issuing Bank or
Affiliate, is not subject to contractual or fiduciary confidentiality
obligations, or (i) on a confidential basis to (1) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
hereunder or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities hereunder.  For the purposes of this Section, “Information” means all
information received from or on behalf of  any Loan Party relating to any Loan
Party or its business pursuant to or in connection with the Loan Documents,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis prior to or
concurrently with disclosure by such Person and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry.
 Any Person required to maintain the confidentiality of Information as provided
in this Section 9.12 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.13Material Non-Public Information.
(a)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND  ITS AFFILIATES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND

--------------------------------------------------------------------------------

THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
(b)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
SECTION 9.14Several Obligations; Nonreliance; Violation of Law.  The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder.  Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein.  Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.
SECTION 9.15USA PATRIOT Act.  Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA Patriot Act”) hereby notifies each Loan Party that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the Act.
SECTION 9.16Appointment for Perfection.  Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control.  Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent (if
applicable) or otherwise deal with such Collateral in accordance with the
Administrative Agent’s instructions.
SECTION 9.17Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.18No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has

--------------------------------------------------------------------------------

been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) no Lender or any of its Affiliates has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except, in the case of a Lender, those obligations expressly
set forth herein and in the other Loan Documents; and (iii) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against each of the Lenders and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
SECTION 9.19No Fiduciary Duty, etc.  The Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person.
 The Borrower agrees that it will not assert any claim against any Credit Party
based on an alleged breach of fiduciary duty by such Credit Party in connection
with this Agreement and the transactions contemplated hereby.  Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction.  The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto.

The Borrower further acknowledges and agrees, and acknowledges its subsidiaries’
understanding, that each Credit Party, together with its affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
 In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships.  With respect to any securities and/or financial
instruments so held by any Credit Party or any of its customers, all rights in
respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
 No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies.  The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

SECTION 9.20Amendment and Restatement of Existing Credit Agreement.  On the
Effective Date, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety but, for the avoidance of doubt, shall not constitute
a novation, discharge, rescission, extinguishment or substitution of the
parties’

--------------------------------------------------------------------------------

rights and obligations thereunder, (b) the respective “Commitments” thereunder
(and as defined therein) shall automatically continue as “Commitments” herein,
(c) the rights and obligations of the parties hereto evidenced by the Existing
Credit Agreement shall be evidenced by this Agreement and the other Loan
Documents, (d) the “Revolving Loans” under (and as defined in) the Existing
Credit Agreement shall remain outstanding and be continued as, and converted to,
Revolving Loans hereunder and the “Term Loans” under (and as defined in) the
Existing Credit Agreement shall remain outstanding and be continued as, and
converted to, Term Loans hereunder (and in the case of Revolving Loans and/or
Term Loans that are Eurodollar Loans, with the same Interest Periods or the
remaining portions of such Interest Periods, as applicable, established therefor
under the Existing Credit Agreement), and shall bear interest and be subject to
such other fees as set forth in this Agreement, and (e) the security interests
granted under the Collateral Documents shall continue to secure the Secured
Obligations.  In connection with the foregoing, (x) all such Loans and all
participations in Letters of Credit and LC Exposure that are continued hereunder
shall immediately upon the effectiveness of this Agreement, to the extent
necessary to ensure the Lenders hold such Loans and participations ratably, be
reallocated among the Lenders in accordance with their respective Applicable
Percentages, as evidenced on Schedule 2.01A, (y) each applicable Lender to whom
Loans are so reallocated shall make full cash settlement on the Effective Date,
through the Administrative Agent, as the Administrative Agent may direct with
respect to such reallocation, in the aggregate amount of the Loans so
reallocated to each such Lender, and (z) each applicable Lender hereby waives
any breakage fees in respect of such reallocation of Eurodollar Loans on the
Effective Date.  All interest and fees and expenses, if any, owing or accruing
under or in respect of the Existing Credit Agreement to the Effective Date shall
be calculated as of the Effective Date (pro-rated in the case of any fractional
periods), and shall be paid on the Effective Date.  
SECTION 9.21Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any applicable Resolution
Authority.
SECTION 9.22Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and each Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

--------------------------------------------------------------------------------

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that none of the Administrative Agent, or any Lead
Arranger, any syndication agent, any co-documentation agent or any of their
respective Affiliates is a fiduciary with respect to the Collateral or the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto).
SECTION 9.23Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of

--------------------------------------------------------------------------------

the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.



SECTION 9.24Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.
ARTICLE X
LOAN GUARANTY
SECTION 10.01Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and reasonable
attorneys’ and paralegals’ fees and expenses paid or incurred by the
Administrative Agent, the Issuing Bank and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, the Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”); provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor).
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.
SECTION 10.02Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection.  Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any

--------------------------------------------------------------------------------

Lender to sue the Borrower, any Loan Guarantor, any other guarantor, or any
other Person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.
SECTION 10.03No Discharge or Diminishment of Loan Guaranty.  (a)Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Guaranteed Obligations), including:  (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration, or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any change in
the corporate existence, structure or ownership of the Borrower or any other
Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party, or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender, or any other
Person, whether in connection herewith or in any unrelated transactions.
(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(c)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the payment in full in cash of the Guaranteed Obligations).
SECTION 10.04Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Obligated Party, or any other Person.  Each Loan Guarantor confirms
that it is not a surety under any state law and shall not raise any such law as
a defense to its obligations hereunder.  The Administrative Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty, except to the extent the
Guaranteed Obligations have been fully paid in cash.  To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.
SECTION 10.05Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against

--------------------------------------------------------------------------------

any Obligated Party, or any collateral, until the Loan Parties and the Loan
Guarantors have fully performed all their obligations to the Administrative
Agent, the Issuing Bank and the Lenders.
SECTION 10.06Reinstatement; Stay of Acceleration.  If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Administrative Agent, the
Issuing Bank and the Lenders are in possession of this Loan Guaranty.  If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.
SECTION 10.07Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
SECTION 10.08Termination.  Each of the Lenders and the Issuing Bank may continue
to make loans or extend credit to the Borrower based on this Loan Guaranty until
five days after it receives written notice of termination from any Loan
Guarantor.  Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lenders for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of that Guaranteed Obligations.
Nothing in this Section 10.08 shall be deemed to constitute a waiver of, or
eliminate, limit, reduce or otherwise impair any rights or remedies the
Administrative Agent or any Lender may have in respect of, any Default or Event
of Default that shall exist under clause (o) of Article VII hereof as a result
of any such notice of termination.
SECTION 10.09Taxes.  Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law.  If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
 If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the Administrative Agent, Lender or Issuing Bank (as the case may be)
receives the amount it would have received had no such withholding been made.
SECTION 10.10Maximum Liability.  The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Administrative
Agent, the Issuing Bank or any Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”).  This Section with respect to the Maximum
Liability of each Loan Guarantor is intended solely to preserve the rights of
the Administrative Agent, the Issuing Bank and the Lenders to the maximum extent
not subject to avoidance under applicable law, and no Loan Guarantor nor any
other Person shall have any right or claim under this Section with respect to
such Maximum Liability, except to the extent necessary so that the obligations
of any Loan Guarantor hereunder shall not be rendered voidable under applicable
law.  Each Loan Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the Maximum Liability of each Loan Guarantor
without impairing this Loan Guaranty or affecting the rights and remedies of the
Administrative Agent, the Issuing Bank or the Lenders hereunder, provided

--------------------------------------------------------------------------------

that nothing in this sentence shall be construed to increase any Loan
Guarantor’s obligations hereunder beyond its Maximum Liability. Notwithstanding
any other provision of this Loan Guaranty, the amount guaranteed by each Loan
Guarantor hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.  In
determining the limitations, if any, on the amount of any Loan Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.
SECTION 10.11Contribution.  
(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following payment in full in cash of the
Guarantor Payment and the Guaranteed Obligations (other than Unliquidated
Obligations that have not yet arisen), and all Commitments and Letters of Credit
have terminated or expired or, in the case of all Letters of Credit, are fully
collateralized on terms reasonably acceptable to the Administrative Agent and
the Issuing Bank, and this Agreement, the Swap Agreement Obligations and the
Banking Services Obligations have terminated, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.
(b)As of any date of determination, the “Allocable Amount” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.
(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.
(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the full payment of the
Guaranteed Obligations in cash (other than Unliquidated Obligations that have
not yet arisen) and the termination or expiry (or, in the case of all Letters of
Credit, full cash collateralization), on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, of the Commitments and all Letters of
Credit issued hereunder and the termination of this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations.
SECTION 10.12Liability Cumulative.  The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

--------------------------------------------------------------------------------

SECTION 10.13Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations.  Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.  

[remainder of page intentionally left blank; signature pages follow]



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below and the Assignee identified in item 2 below.
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified in item 5 below, receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and other rights of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.

Assignor:

2.

Assignee:


[and is an Affiliate/Approved Fund of [identify Lender]1]

3.

Borrower:

Virtusa Corporation

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.

Credit Agreement:

The Amended and Restated Credit Agreement dated as of February 6, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time) among the Borrower, the guarantors from time to time



1 Select as applicable.

--------------------------------------------------------------------------------

party thereto, the lenders parties thereto, and the Administrative Agent

6.

Assigned Interest:

Facility Assigned2

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans3



$

$

%



$

$

%



$

$

%



Effective Date:  ______________ ___20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

[Signatures to follow]



2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loans”)

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR



[NAME OF ASSIGNOR]





By:

Name:

Title:





ASSIGNEE



[NAME OF ASSIGNEE]





By:

Name:

Title:



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent



By:
Name:
Title:



[Consented to:]5

[NAME OF RELEVANT PARTY]



By:
Name:
Title:





4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of the Borrower, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) it is not an Ineligible Institution or Excluded Person, (iv) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof (or, prior to the first
such delivery, the financial statements referred to in Section 3.04 thereof),
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (vi) attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and

--------------------------------------------------------------------------------

other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto on separate counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Assignment and Assumption by facsimile, emailed pdf, or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

To:The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of February 6, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Virtusa Corporation (the “Borrower”), the guarantors
from time to time party thereto, the lenders party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.I am the duly elected of the Borrower;

2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly financial statements
add: “and such financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis as of the date thereof in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes”];

3.The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof which
effects the attached financial statements or the provisions of the Credit
Agreement that has occurred since the date of the audited financial statements
referred to in Section 3.04 of the Credit Agreement or subsequently delivered as
required in the Credit Agreement;

4.I hereby certify that no Loan Party has changed (i) its name as it appears in
official filings in the jurisdiction of its incorporation or other organization,
(ii) its chief executive office, principal place of business, mailing address,
corporate offices or warehouses or locations at which Collateral is held or
stored, or the location of its records concerning the Collateral, (iii) the type
of entity that it is, (iv) its organization identification number, if any,
issued by its jurisdiction of incorporation or other organization, or (v) its
jurisdiction of incorporation or other organization, in each case, without
having given the Administrative Agent the notice required by Section 4.15 of the
Security Agreement or as otherwise set forth on Schedule III attached hereto;

5.Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with Section 6.10 of the Credit Agreement;

--------------------------------------------------------------------------------

6.Schedule II sets forth any Patent, Trademark or Copyright (as such terms are
defined in the Security Agreement) registrations of any Loan Party made within
the last quarter with the United States Patent and Trademark Office, the United
States Copyright Office or any similar U.S. office or agency; and

7.Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) change in GAAP or the
application thereof which effects the attached financial statements or the
provisions of the Credit Agreement and the effect of such change on the attached
financial statements or provisions of the Credit Agreement:





The foregoing certifications, together with the computations set forth in
Schedule I attached hereto and the financial statements delivered with this
Certificate in support hereof, and the certifications on Schedule II, are made
and delivered this ____ day of _______________, ____.

VIRTUSA CORPORATION





By:

Name:

Title:



--------------------------------------------------------------------------------

Schedule I to Compliance Certificate

Compliance as of __________, _____ (the “Statement Date”)
with Section 6.10 of the Credit Agreement



1.  Section 6.10(a) – Consolidated Total Net Leverage Ratio



A. Consolidated Funded Debt6

$__________

B. Unrestricted cash and Cash Equivalents of the Borrower and Guarantors in the
aggregate of amount not to exceed $50,000,000:

$__________

C.  Consolidated EBITDA:

(from Line 2.A.(iv) below)

$__________

D.  Consolidated Total Net Leverage Ratio:

((Line1.A. - Line 1.B.) ÷ Line 1.C.):

_____ to 1.00

Maximum Permitted:  [3.50 to 1.00][3.25 to 1.00][3.00 to 1.00]



Compliance:

[YES][NO]

2.  Section 6.10(b) –Consolidated Fixed Charge Coverage Ratio:



A. Consolidated EBITDA:



(i)  Consolidated Net Income:

$__________

(ii)  without duplication and, except with respect to amounts added back
pursuant to Line 2.A.(ii)(l) (solely in the case of amounts constituting the
proceeds of business interruption insurance) or Line 2.A.(ii)(n), to the extent
deducted (and not added back) in determining such Consolidated Net Income:



(a) Consolidated Interest Expense (including net losses (or gains) on Swap
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, unused line fees, letter of credit fees, facing fees
and bank guaranty fees), net of interest income:

$__________

(b) the provision for taxes based on income, profits or capital, including
federal, foreign, state, local, franchise, excise, value added and similar taxes
paid or accrued during such period (including in respect of repatriated funds
and any future taxes or other levies which replace or

$__________



6 All obligations in respect of the deferred purchase price of property or
services and obligations under any earn-out shall, in each case, be included
only if and to the extent such obligations remain unpaid following the due date
thereof and obligations with respect to eTouch Retention Payments shall be
included only when such payments become due or payable.

--------------------------------------------------------------------------------

are intended to be in lieu of such taxes and any penalties and interest related
to such taxes or arising from tax examinations) net of any tax credits:

(c) depreciation expense:

$__________

(d)  amortization expense:

$__________

(e) fees and expenses incurred during such period in connection with any
Permitted Acquisitions, sale of assets outside the ordinary course of business,
and Investments permitted under Section 6.04 of the Credit Agreement (a)
consummated during such period and (b) to the extent not consummated, in an
aggregate amount for all such transactions in this clause (b) of Line
2.A.(ii)(e), together with those set forth in Line 2.A.(ii)(f), not to exceed
$5,000,000 during any twelve (12) month period:

$__________

(f) any non-cash loss from any sale of assets outside the ordinary course of
business; provided that aggregate amount of all add-backs in this Line
2.A.(ii)(f), together with those set forth in clause (b) of Line 2.A.(ii)(e),
shall not exceed $5,000,000 during any twelve (12) month period:

$__________

(g) non-cash equity-based compensation expenses

$__________

(h) fees and expenses incurred in connection with the Loan Documents, the
Transactions, and the Orogen Transactions

$__________

(i) extraordinary and non-recurring losses or expenses

$__________

(j) the amount of, any non-controlling or minority interest expense consisting
of Subsidiary income attributable to minority Equity Interests of third parties
in any non-wholly owned Subsidiary

$__________

(k) the amount of unamortized fees, costs, prepayment premiums and expenses
previously paid in cash and capitalized and subsequently expensed in connection
with the repayment of Indebtedness and any required prepayment premiums in
connection therewith

$__________

(l) proceeds of business interruption insurance and any expenses and payments
covered by third party indemnification, insurance, reimbursement, guaranty,
purchase price adjustment or similar arrangement, or otherwise reimbursed or
reimbursable by a third party, to the extent that such expenses and payments
have been paid or reimbursed in cash

$__________

--------------------------------------------------------------------------------

(m) the amount of any cash restructuring and similar charges, severance costs,
lease termination costs, retention, recruiting and relocation costs, integration
and other business optimization expenses, signing costs, retention or completion
bonuses, stock-option or equity-based compensation expenses, transition costs,
costs related to the closure or consolidation of facilities and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), including, without limitation, any
one-time expense relating to enhanced accounting function or other transaction
costs, and other one-time expenses not otherwise added back to Consolidated
EBITDA; provided that aggregate amount of all add-backs in this Line 2.A.(ii)(m)
shall not exceed $10,000,000 during any twelve (12) month period

$__________

(n) the amount of Cost Savings realized or projected by the Borrower in good
faith and certified by an officer of the Borrower in writing to result from
actions taken or with respect to which substantial steps have been taken prior
to the last day of such measurement period (or reasonably anticipated to be
taken or initiated within eighteen (18) months after the date of the relevant
event or transaction) with respect to integrating, consolidating or
discontinuing operations, headcount reductions or closure of facilities, or
otherwise, in each case resulting from the Transactions, other acquisitions
(whether before or after the Effective Date), dispositions outside the ordinary
course of business permitted hereunder, restructurings or cost savings
initiatives, which cost savings, synergies and operating expense reductions
shall be calculated on a Pro Forma Basis as though they had been realized on the
first day of such period, net of the amount of actual benefits realized during
such period from such actions that are otherwise included in the calculation of
Consolidated EBITDA7

$__________



7 (i) An officer of the Borrower shall have provided a reasonably detailed
statement or schedule of such Cost Savings and shall have certified to
Administrative Agent that such cost savings, synergies, operating improvements
and operating expense reductions, as the case may be, are directly attributable
to the applicable transaction or initiative, reasonably identifiable, factually
supportable and projected by the Borrower in good faith to result from actions
that have been taken or are expected to be taken (in the good faith
determination of the Borrower), within eighteen (18) months after the relevant
transaction or initiative, and (ii) the aggregate amount of all add-backs
pursuant to this Line 2.A.(ii)(n) shall not exceed 15% of Consolidated EBITDA
(calculated without giving effect to this Line 2.A.(ii)(n)) for such twelve (12)
month period

--------------------------------------------------------------------------------

(o) to the extent not already covered in Lines 2.A.(ii)(a) through (n) above,
all other non-cash charges, expenses and losses

$__________

(p) fees, costs, expenses, charges and payments paid or incurred in such period
in connection with litigation matters disclosed prior to the Effective Date to
the Administrative Agent, in an aggregate amount not to exceed $2,500,000 during
any twelve (12) month period

$__________

(q) eTouch Retention Payments

$__________

(r) Sum of Lines 2.A.(ii)(a) through (q):

$__________

(iii) without duplication and to the extent included in Consolidated Net Income:



(a) any cash payments made during such Reference Period in respect of non-cash
expenses or losses described in Lines 2.A.(ii)(f), (g), (i) and (o) above taken
in a prior period:

$__________

(b) extraordinary or non-recurring income or gains:

$__________

(c) Sum of Lines 2.A.(iii)(a) and (b):

$__________

(iv)  Consolidated EBITDA:
(Line 2.A.(i) plus Line 2.A.(ii)(r) minus Line 2.A.(iii)(c)):

$__________

B. Unfinanced Capital Expenditures. The aggregate amount of Capital Expenditures
made during such Reference Period (to the extent not financed with Indebtedness
(other than Revolving Loans), an issuance of Equity Interests or capital
contributions, or proceeds of asset sales, or the proceeds of casualty insurance
used to replace or restore assets):

$__________

C.  Fixed Charges:



(i) the sum of the following amounts (without duplication):



(a) regularly scheduled Consolidated Interest Expense paid in cash:

$__________

(b) regularly scheduled dividends paid in cash for such period on or with
respect to any Disqualified Equity Interests (including the Orogen Series A
Preferred Stock)



(c) regularly scheduled amortization payments on Indebtedness in cash (regularly
scheduled amortization payments shall be determined without giving effect to any
reduction of such scheduled payments resulting from the application of any
voluntary or mandatory prepayments made during the applicable period):

$__________

(d) expense for income taxes paid in cash:

$__________

--------------------------------------------------------------------------------

(e) interest component of Capital Lease Obligation payments paid in cash:

$__________

(ii)        Fixed Charges:
(Sum of Lines 2.C.(i)(a) through (e)):

$__________

D.  Fixed Charge Coverage Ratio

((Line 2.A.(iv) – Line 2.B) ÷ Line 3.C(ii)):

_____ to 1.00

Minimum Required:  1.25 to 1.00



Compliance:

[YES][NO]



--------------------------------------------------------------------------------

Schedule II to Compliance Certificate

INTELLECTUAL PROPERTY RIGHTS

PATENTS

Grantor

Patent Description

Patent Number

Issue Date

















PATENT APPLICATIONS

Grantor

Patent Application

Application Filing Date

Application Serial Number

















TRADEMARKS

Grantor

Trademark

Registration Date

Registration Number

















TRADEMARK APPLICATIONS

Grantor

Trademark Application

Application Filing Date

Application Serial Number



















COPYRIGHTS

Grantor

Copyright

Registration Date

Registration Number



















COPYRIGHT APPLICATIONS

Grantor

Copyright Description

Application Filing Date

Application Serial Number



















intellectual property licenses

Name of Agreement

Date of Agreement

Parties to Agreement







--------------------------------------------------------------------------------

EXHIBIT C-1

U.S. TAX CERTIFICATE



(For Non-U.S. Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)



Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” (within the meaning of Section 881(c)(3)(B) of the Code) of
the Borrower, and (iv) it is not a “controlled foreign corporation” (as
described in Section 881(c)(3)(C) of the Code) related to the Borrower.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]





By:

Name:

Title:

Date:



--------------------------------------------------------------------------------

EXHIBIT C-2

U.S. TAX CERTIFICATE



(For Non-U.S. Lenders That Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” (within the meaning of Section 881(c)(3)(B) of the Code) of the
Borrower, and (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” (as described in Section 881(c)(3)(C) of the
Code) related to the Borrower.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of (i) an IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable, from each of its partners/members claiming the portfolio interest
exemption or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]



By:

Name:

Title:

Date:



--------------------------------------------------------------------------------

EXHIBIT C-3

U.S. TAX CERTIFICATE



(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10 percent shareholder” (within the meaning of Section 881(c)(3)(B)
of the Code) of the Borrower, and (iv) it is not a “controlled foreign
corporation” (as described in Section 881(c)(3)(C) of the Code) related to the
Borrower.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
 By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]



By:

Name:

Title:

Date:



--------------------------------------------------------------------------------

EXHIBIT C-4

U.S. TAX CERTIFICATE



(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” (within
the meaning of Section 881(c)(3)(B) of the Code) of the Borrower, and (v) none
of its direct or indirect partners/members is a “controlled foreign corporation”
(as described in Section 881(c)(3)(C) of the Code) related to the Borrower.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of its partners/members claiming the portfolio interest
exemption or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]



By:

Name:

Title:

Date:



--------------------------------------------------------------------------------

EXHIBIT D

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of ____________ 20_, is
entered into between ____________________________, a _____________________ (the
“New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Amended and
Restated Credit Agreement, dated as of February 6, 2018 (as amended , restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among VIRTUSA CORPORATION, a Delaware corporation (the
“Borrower”), the guarantors from time to time party thereto, the lenders party
thereto, and the Administrative Agent.  All capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement, a “Guarantor” and a “Loan Guarantor” in each
case, for all purposes of the Credit Agreement and shall have all of the
obligations of a Loan Party, a Guarantor and a Loan Guarantor thereunder as if
it had executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation (a)
all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement, (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement, and (c) all of the guaranty
obligations set forth in Article X of the Credit Agreement.  Without limiting
the generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Section 10.10 of the Credit Agreement,
hereby absolutely, unconditionally and irrevocably guarantees, jointly and
severally with the other Loan Guarantors, to the Secured Parties, as provided in
Article X of the Credit Agreement, the prompt payment of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof and agrees that if any of the Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

2.Simultaneously with the execution of this Agreement, the New Subsidiary is
executing and delivering to the Administrative Agent such documents, agreements
and instruments (including, but not limited to, Collateral Documents) as
required by and in accordance with Section 5.11 of the Credit Agreement.

--------------------------------------------------------------------------------

3.The New Subsidiary hereby waives acceptance by the Administrative Agent and
the other Secured Parties of the guaranty by the New Subsidiary upon the
execution of this Agreement by the New Subsidiary.

4.This Agreement may be executed in counterparts (and by different parties
hereto on separate counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
 Delivery of an executed counterpart of a signature page of this Agreement by
facsimile, emailed pdf, or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.

5.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

[NEW SUBSIDIARY]





By:

Name:

Title:





Acknowledged and accepted:







JPMORGAN CHASE BANK, N.A., as Administrative Agent





By:

Name:

Title:







--------------------------------------------------------------------------------

EXHIBIT E

INCREASING LENDER SUPPLEMENT – EXISTING LENDER

 INCREASING LENDER SUPPLEMENT, dated __________, 20__ (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of February 6, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VIRTUSA CORPORATION, a Delaware corporation (the “Borrower”),
the guarantors from time to time party thereto, the lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
 Capitalized terms used herein and not defined herein shall have the meanings
defined in the Credit Agreement.

W I T N E S S E T H

 WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Revolving Commitments, increase in any existing Term
Loan and/or enter into one or more additional tranches of Incremental Term Loans
under the Credit Agreement by requesting one or more Lenders to increase the
amount of its Revolving Commitment and/or to participate in such a tranche;

 WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Revolving Commitments] [increase the existing Term
Loan] [and] [enter into a tranche of Incremental Term Loans] pursuant to such
Section 2.21; and

 WHEREAS, pursuant to such Section 2.21, the undersigned Increasing Lender now
desires to [increase the amount of its Revolving Commitment] [increase the
amount of its existing Term Loan] [and] [participate in a tranche of Incremental
Term Loans] under the Credit Agreement by executing and delivering to the
Borrower and the Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $__________, thereby making the aggregate
amount of its Revolving Commitment equal to $__________] [have its Term Loan
Commitment increased by $__________, thereby making the aggregate amount of its
Term Loan Commitment equal to $__________] [and] [participate in an Incremental
Term Loan with a commitment amount equal to $__________ with respect thereto].

2.The Borrower hereby represents and warrants that on the proposed date of the
effectiveness of the increase in the Revolving Commitments, increase in the Term
Loan and/or tranche of Incremental Term Loans contemplated hereby, (A) the
conditions set forth in Sections 2.21 and 4.02 of the Credit Agreement (subject
to the exceptions applicable to Incremental Term Loans set forth therein) are
satisfied and (B) the Borrower is in compliance on a Pro Forma Basis with the
financial covenant set forth in Section 6.10(a), recomputed as set forth in
Section 2.21(b) of the Credit Agreement.

--------------------------------------------------------------------------------

3.This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

4.This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

[INSERT NAME OF INCREASING LENDER]





By:

Name:

Title:





Accepted and agreed to as of the date first written above:



VIRTUSA CORPORATION





By:

Name:

Title:





--------------------------------------------------------------------------------

EXHIBIT F

AUGMENTING LENDER SUPPLEMENT – NEW LENDER

AUGMENTING LENDER SUPPLEMENT, dated __________, 20__ (this “Supplement”), to the
Amended and Restated Credit Agreement, dated as of February 6, 2018 (as amended
, restated, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among VIRTUSA CORPORATION, a Delaware
corporation (the “Borrower”), the guarantors from time to time party thereto,
the lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”).  Capitalized terms used herein and not
defined herein shall have the meanings defined in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent [and the
Issuing Bank], by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $__________]
[and] [a commitment with respect to Incremental Term Loans of $__________].



2.The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement, (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) and 5.01(b) thereof,
as applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement, (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto, (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto, and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform

--------------------------------------------------------------------------------

in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.



3.The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:



___________.



4.The Borrower hereby represents and warrants that on the proposed date of the
effectiveness of the increase in the Revolving Commitments and/or tranche of
Incremental Term Loans contemplated hereby, (A) the conditions set forth in
Sections 2.21 and 4.02 of the Credit Agreement (subject to the exceptions
applicable to Incremental Term Loans set forth therein) are satisfied and (B)
the Borrower is in compliance on a Pro Forma Basis with the financial covenant
set forth in Section 6.10(a), recomputed as set forth in Section 2.21(b) of the
Credit Agreement.



5.This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.



6.This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.



[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

[INSERT NAME OF AUGMENTING LENDER]





By:

Name:

Title:



Accepted and agreed to as of the date first written above:



VIRTUSA CORPORATION





By:

Name:

Title:



JPMORGAN CHASE BANK, N.A.,

as Administrative Agent





By:

Name:

Title:



[JPMORGAN CHASE BANK, N.A.,

as Issuing Bank





By:

Name:

Title:



BANK OF AMERICA, N.A.,

as Issuing Bank





By:

Name:

Title:]8





8 Insert additional signature blocks for any other Issuing Banks.

--------------------------------------------------------------------------------

EXHIBIT G

BORROWING REQUEST

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Chicago, IL 60603-2003

Attention: Cheryl Lyons

Telephone: 312-732-2593

Fax: 888-303-9732

Electronic mail: jpm.agency.servicing.l@jpmorgan.com



with a copy to:



50 Rowes Wharf, 2nd Floor

Boston, MA 02110

Attention: Stacy Benham, Vice President

Telephone: 617-428-2172


__________, 20__

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among VIRTUSA
CORPORATION, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).  Capitalized terms used
herein and not defined herein shall have the meanings defined in the Credit
Agreement.

This notice constitutes a Borrowing Request, and the Borrower hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:

--------------------------------------------------------------------------------

(i)

The Loans comprising such Borrowing are [ABR Revolving Loans][Eurodollar
Revolving Loans][ABR Term Loans][Eurodollar Term Loans].9

(ii)

The aggregate amount of such Borrowing is __________.10

(iii)

The date of such Borrowing (which is a Business Day) is __________.

(iv)

[The initial Interest Period applicable to such Borrowing is __________
months.]11

(v)

The location and number of the Borrower’s account to which funds are to be
disbursed:12



Bank Name:.

Bank Address:

ABA number:

Account number:

Account Name:

SWIFT CODE:   (if needed)



[The Borrower hereby certifies (i) that the conditions specified in Sections
2.21, 4.02(a), 4.02(b) and 4.02(c) of the Credit Agreement have been satisfied,
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
to the extent that it is already qualified or modified by materiality in the
text thereof) on and as of the date hereof (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case,
such representation or warranty is true and correct in all material respects as
of such earlier date) and (iii) at the time of and immediately after giving
effect to the Borrowing on the date hereof, no Default has occurred and is
continuing.]13



9 If no Type of Borrowing is specified, then, in the case of a Borrowing
denominated in U.S. Dollars, the requested Borrowing shall be an ABR Borrowing.

10 For Revolving Borrowings, please refer to required minimum/multiple borrowing
amounts set forth in Section 2.02(c) of the Credit Agreement.

11 Applicable to Eurodollar Borrowings only. Subject to the definition of
“Interest Period” and can be a period of one, two, three or six months. If no
Interest Period is specified, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

12 Account must comply with requirements of Section 2.07(a) of the Credit
Agreement.

13 Include this sentence in the case of a Borrowing of 2020 Incremental Term
Loans

--------------------------------------------------------------------------------

[The Borrower hereby certifies that the conditions specified in Sections 4.02(a)
and 4.02(b) of the Credit Agreement have been satisfied.]14  

Very truly yours,



VIRTUSA CORPORATION





By:

Name:

Title:





14 Include this sentence in the case of any Borrowing other than a Borrowing of
2020 Incremental Term Loans

--------------------------------------------------------------------------------

EXHIBIT H

SOLVENCY CERTIFICATE

Pursuant to Section 4.01(h) of the Amended and Restated Credit Agreement dated
as of the date hereof (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used, but not otherwise defined herein shall have the meanings provided in
the Credit Agreement), by and among VIRTUSA CORPORATION, a Delaware corporation
(the “Borrower”), the other guarantors from time to time party thereto, the
lenders party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders, the
undersigned hereby certifies, solely in such undersigned’s capacity as [chief
financial officer] [chief accounting officer] [specify other officer with
equivalent duties] of the Borrower, and not individually, as follows:

1.I am generally familiar with the businesses and assets of the Borrower and its
Subsidiaries, taken as a whole, and am duly authorized to execute this Solvency
Certificate on behalf of the Borrower pursuant to the Credit Agreement.

2.As of the date hereof, after giving effect to the consummation of the
Transactions consummated on the date hereof, including the making of the Loans
under the Credit Agreement on the date hereof and after giving effect to the
application of the proceeds of such indebtedness:  



a.The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

b.The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

c.The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and

d.The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.



For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of the Borrower, on behalf of the
Borrower, and not individually, as of the date first stated above.

VIRTUSA CORPORATION



By:__________________________

Name:  

Title:





--------------------------------------------------------------------------------

EXHIBIT I

REVOLVING NOTE

$___________________________, 20__

FOR VALUE RECEIVED, VIRTUSA CORPORATION, a Delaware corporation with a business
address of 132 Turnpike Road, Suite 300, Southborough,, Massachusetts 01772 (the
“Borrower”) promises to pay to ___________________ (the “Lender”) on the
Maturity Date, as defined in the Credit Agreement (as hereinafter defined), the
principal sum of ____________________ U.S. Dollars ($___________), or the
aggregate unpaid principal amount of all Revolving Loans, as defined in the
Credit Agreement, whichever is less, in lawful money of the United States of
America.

As used herein (this “Note”), the “Credit Agreement” means the Amended and
Restated Credit Agreement dated as of February 6, 2018, among the Borrower, the
guarantors from time to time party thereto, the lenders party thereto (including
the Lender), and JPMorgan Chase Bank, N.A., as administrative agent for such
lenders (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time). Each capitalized term used herein that is defined
in the Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of the Credit Agreement. Such
interest shall be payable on each Interest Payment Date; provided that interest
on any principal portion of each Revolving Loan that is not paid when due shall
be payable on demand as set forth in the Credit Agreement.

If this Note shall not be paid on or before the Maturity Date, whether such
maturity occurs by reason of lapse of time or by operation of any provision for
acceleration of maturity contained in the Credit Agreement, the principal hereof
and the unpaid interest thereon shall bear interest, until paid, at a rate per
annum equal to the default rate set forth in the Credit Agreement.  All payments
of principal of and interest on this Note shall be made in immediately available
funds as set forth in the Credit Agreement.

This Note is one of the promissory notes issued pursuant to the Credit
Agreement. Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued.  This Note is guaranteed as
provided in the Credit Agreement and secured as provided in the Credit Agreement
and the Collateral Documents.  Reference is made to the Credit Agreement for a
description of the nature and extent of such guaranties, and to the Credit
Agreement and the Collateral Documents for a description of the nature and
extent of such security, the terms and conditions upon which such guaranties and
security were granted and the rights of the holder of this Note in respect
thereof.

--------------------------------------------------------------------------------

[THIS NOTE IS GIVEN IN REPLACEMENT OF THE REVOLVING NOTE, DATED AS OF [], 20[
 ], IN THE AMOUNT OF [$____________] ISSUED BY THE COMPANY TO THE LENDER (THE
“PRIOR NOTE”). THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO
BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE
PRIOR NOTE. THIS NOTE IS NOT INTENDED TO RELEASE OR TERMINATE ANY GUARANTY OR
LIEN, MORTGAGE, PLEDGE OR OTHER SECURITY INTEREST IN FAVOR OF THE LENDER. ALL
AMOUNTS OUTSTANDING UNDER THE PRIOR NOTE OWED BY THE BORROWER TO THE LENDER
SHALL NOW BE EVIDENCED BY THIS NOTE.]

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
but giving effect to federal laws applicable to national banks.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
authorized officer as of the day and year first above written.



VIRTUSA CORPORATION





By:  
Name:  
Title:    





--------------------------------------------------------------------------------

EXHIBIT J

TERM NOTE

$___________________________, 20__

FOR VALUE RECEIVED, VIRTUSA CORPORATION, a Delaware corporation with a business
address of 132 Turnpike Road, Suite 300, Southborough,, Massachusetts 01772 (the
“Borrower”) promises to pay to ___________________ (the “Lender”) on the
Maturity Date, as defined in the Credit Agreement (as hereinafter defined), the
principal sum of ____________________ U.S. Dollars ($___________), or the
aggregate unpaid principal amount of all Term Loans, as defined in the Credit
Agreement, whichever is less, in lawful money of the United States of America.

As used herein (this “Note”), the “Credit Agreement” means the Amended and
Restated Credit Agreement dated as of February 6, 2018, among the Borrower, the
guarantors from time to time party thereto, the lenders party thereto (including
the Lender), and JPMorgan Chase Bank, N.A., as administrative agent for such
lenders (as  amended, restated, amended and restated, supplemented or otherwise
modified from time to time). Each capitalized term used herein that is defined
in the Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

Borrower also promises to pay interest on the unpaid principal amount of each
Term Loan from time to time outstanding, from the date of such Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of the Credit Agreement. Such interest shall be
payable on each Interest Payment Date; provided that interest on any principal
portion of each Term Loan that is not paid when due shall be payable on demand
as set forth in the Credit Agreement.

If this Note shall not be paid on or before the Maturity Date, whether such
maturity occurs by reason of lapse of time or by operation of any provision for
acceleration of maturity contained in the Credit Agreement, the principal hereof
and the unpaid interest thereon shall bear interest, until paid, at a rate per
annum equal to the default rate set forth in the Credit Agreement.  All payments
of principal of and interest on this Note shall be made in immediately available
funds as set forth in the Credit Agreement.

This Note is one of the promissory notes issued pursuant to the Credit
Agreement. Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued.  This Note is guaranteed as
provided in the Credit Agreement and secured as provided in the Credit Agreement
and the Collateral Documents.  Reference is made to the Credit Agreement for a
description of the nature and extent of such guaranties, and to the Credit
Agreement and the Collateral Documents for a description of the nature and
extent of such security, the terms and conditions upon which such guaranties and
security were granted and the rights of the holder of this Note in respect
thereof.

--------------------------------------------------------------------------------

[THIS NOTE IS GIVEN IN REPLACEMENT OF THE TERM NOTE, DATED AS OF [], 20[  ], IN
THE AMOUNT OF [$___________] ISSUED BY THE COMPANY TO THE LENDER (THE “PRIOR
NOTE”). THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE PRIOR
NOTE. THIS NOTE IS NOT INTENDED TO RELEASE OR TERMINATE ANY GUARANTY OR LIEN,
MORTGAGE, PLEDGE OR OTHER SECURITY INTEREST IN FAVOR OF THE LENDER. ALL AMOUNTS
OUTSTANDING UNDER THE PRIOR NOTE OWED BY THE BORROWER TO THE LENDER SHALL NOW BE
EVIDENCED BY THIS NOTE.]

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
but giving effect to federal laws applicable to national banks.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
authorized officer as of the day and year first above written.



VIRTUSA CORPORATION





By:  
Name:  
Title:    













--------------------------------------------------------------------------------

EXHIBIT K

INTEREST ELECTION REQUEST NOTICE

VIRTUSA CORPORATION

Date: ______________________ __, 20[  ]

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Chicago, IL 60603-2003

Attention: Cheryl Lyons

Telephone: 312-732-2593

Fax: 888-303-9732

Electronic mail: jpm.agency.servicing.l@jpmorgan.com



Ladies and Gentlemen:



This Interest Election Request Notice is furnished pursuant to Section 2.08(c)
of that certain Amended and Restated Credit Agreement dated as of February 6,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among VIRTUSA CORPORATION, a
Delaware corporation (the “Borrower”), the guarantors from time to time party
thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A., in its
capacity as administrative agent (the “Administrative Agent”).  Unless otherwise
defined herein, capitalized terms used in this Interest Election Request Notice
have the meanings ascribed thereto in the Credit Agreement.  



The Borrower is hereby requesting to convert or continue certain Borrowings of
[Revolving Loans][Term Loans] as follows:



1.Date of conversion/continuation (must be a Business Day): __________________,
20____

2.      Amount of Borrowings being converted/continued:$ _______________

3. Nature of conversion/continuation:

*a. Conversion of ABR Borrowings to Eurodollar Borrowings

*b. Conversion of Eurodollar Borrowings to ABR Borrowings

*c. Continuation of Eurodollar Borrowings as such



4.If Borrowings are being continued as or converted to Eurodollar Borrowings,
the duration of the new Interest Period that commences on the
conversion/continuation date:  

--------------------------------------------------------------------------------

One Month __________Two Months__________

Three Months__________Six Months__________



5.The undersigned officer of Borrower certifies that, both before and after
giving effect to the request above, no Event of Default has occurred and is
continuing under the Agreement.



[Signature Page Follows]



--------------------------------------------------------------------------------

VIRTUSA CORPORATION







By: _______________________

Name:

Title:



--------------------------------------------------------------------------------